Exhibit 10.1

Published CUSIP NUMBER: 10112TAC4

SEVENTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

among

BOSTON PROPERTIES LIMITED PARTNERSHIP

and

THE BANKS HEREIN IDENTIFIED

and

BANK OF AMERICA, N.A.

AS ADMINISTRATIVE AGENT,

U.S. SWINGLINE LENDER AND FRONTING BANK

and

BANC OF AMERICA SECURITIES LIMITED

BANK OF AMERICA, N.A., CANADA BRANCH

AS ALTERNATIVE CURRENCY SWINGLINE LENDERS

and

JPMORGAN CHASE BANK, N.A.

AS SYNDICATION AGENT

and

THE BANK OF NEW YORK MELLON

DEUTSCHE BANK AG, NEW YORK BRANCH

MORGAN STANLEY SENIOR FUNDING, INC.

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, N.A.

AS DOCUMENTATION AGENTS

with

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC

ACTING AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

Dated as of July 26, 2013

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1. DEFINITIONS AND RULES OF INTERPRETATION

     12   

    §1.1

  Definitions      12   

    §1.2

  Rules of Interpretation      44   

    §1.3

  Exchange Rates; Currency Equivalents      45   

    §1.4

  Additional Alternative Currencies      45   

    §1.5

  Change of Currency      47   

    §1.6

  Letter of Credit Amounts      47   

§2. THE REVOLVING CREDIT FACILITY

     47   

    §2.1

  Commitment to Lend      47   

    §2.2

  Evidence of the Revolving Credit Loans      48   

    §2.3

  Interest on Revolving Credit Loans; Facility Fee      48   

    §2.4

  Requests for Revolving Credit Loans      50   

    §2.5

  Conversion Options      51   

    §2.6

  Funds for Revolving Credit Loans      53   

    §2.7

  Reduction of Commitment      53   

    §2.8

  Swingline Loans      53   

    §2.9

  Bid Rate Advances      57   

    §2.10

  Increases in Total Commitment      61   

§3. LETTERS OF CREDIT

     61   

    §3.1

  Letter of Credit Commitments      61   

    §3.1.1

  Commitment to Issue Letters of Credit      61   

    §3.1.2

  Letter of Credit Applications      63   

    §3.1.3

  Terms of Letters of Credit; Limitation of Liability      64   

 

2



--------------------------------------------------------------------------------

    §3.1.4

  Obligations of Banks with respect to Letters of Credit      64   

    §3.1.5

  Fronting Bank      64   

    §3.2

  Reimbursement Obligation of the Borrower      65   

    §3.3

  Letter of Credit Payments; Funding of a Loan      66   

    §3.4

  Obligations Absolute      68   

    §3.5

  Reliance by Issuer      68   

    §3.6

  Letter of Credit Fee      69   

§4. REPAYMENT OF THE LOANS

     69   

    §4.1

  Maturity      69   

    §4.2

  Optional Repayments of Revolving Credit Loans      70   

    §4.3

  Mandatory Repayment of Loans      70   

§5. CERTAIN GENERAL PROVISIONS

     71   

    §5.1

  Funds for Payments      71   

    §5.1.1

  General      71   

    §5.1.2

  Funding by Banks; Presumption by Agent      71   

    §5.1.3

  Payments by Borrower; Presumptions by Agent      72   

    §5.1.4

  Failure to Satisfy Conditions Precedent      72   

    §5.1.5

  Obligations of Banks Several      72   

    §5.1.6

  Funding Source      72   

    §5.1.7

  Sharing of Payments by Banks      73   

    §5.2

  Taxes      73   

    §5.3

  Computations      79   

    §5.4

  Inability to Determine Eurocurrency Rate      79   

    §5.5

  Illegality      80   

    §5.6

  Additional Costs, Etc.      81   

 

3



--------------------------------------------------------------------------------

    §5.7

  Capital Adequacy      82   

    §5.8

  Certificate; Limitations      82   

    §5.9

  Indemnity      83   

    §5.10

  Interest on Overdue Amounts      83   

    §5.11

  Cash Collateral      84   

    §5.11.1

  Certain Credit Support Events      84   

    §5.11.2

  Grant of Security Interest      84   

    §5.11.3

  Application      84   

    §5.11.4

  Release      85   

    §5.12

  Delinquent Banks      85   

    §5.12.1

  Adjustments      85   

    §5.12.2

  Delinquent Bank Cure      87   

§6. RECOURSE OBLIGATIONS

     87   

§7. REPRESENTATIONS AND WARRANTIES

     87   

    §7.1

  Authority, Etc.      88   

    §7.2

  Governmental Approvals      89   

    §7.3

  Ownership of Assets      89   

    §7.4

  Financial Statements      89   

    §7.5

  No Material Changes, Etc.      90   

    §7.6

  Franchises, Patents, Copyrights, Etc.      90   

    §7.7

  Litigation      90   

    §7.8

  No Materially Adverse Contracts, Etc.      90   

    §7.9

  Compliance With Other Instruments, Laws, Etc.      90   

    §7.10

  Tax Status      91   

    §7.11

  No Event of Default      91   

 

4



--------------------------------------------------------------------------------

    §7.12

  Investment Company Acts      91   

    §7.13

  Intentionally Deleted      91   

    §7.14

  Intentionally Deleted      91   

    §7.15

  Intentionally Deleted      91   

    §7.16

  ERISA Compliance      91   

    §7.17

  Regulations U and X      92   

    §7.18

  Environmental Compliance      92   

    §7.19

  OFAC      94   

    §7.20

  Loan Documents      94   

§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND BPI

     94   

    §8.1

  Punctual Payment      94   

    §8.2

  Maintenance of Office      94   

    §8.3

  Records and Accounts      95   

    §8.4

  Financial Statements, Certificates and Information      95   

    §8.5

  Notices      97   

    §8.6

  Existence of Borrower; Maintenance of Properties      98   

    §8.7

  Existence of BPI; Maintenance of REIT Status of BPI; Maintenance of Properties
     99   

    §8.8

  Insurance      99   

    §8.9

  Taxes      100   

    §8.10

  Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality      100   

    §8.11

  Compliance with Laws, Contracts, Licenses, and Permits      103   

    §8.12

  Use of Proceeds      103   

    §8.13

  Intentionally Deleted      104   

    §8.14

  Solvency      104   

 

5



--------------------------------------------------------------------------------

    §8.15

  Further Assurances      104   

    §8.16

  Intentionally Deleted      104   

    §8.17

  Environmental Indemnification      104   

    §8.18

  Response Actions      104   

    §8.19

  Intentionally Deleted      104   

    §8.20

  Employee Benefit Plans      104   

    §8.21

  No Amendments to Certain Documents      105   

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND BPI

     105   

    §9.1

  Restrictions on Liabilities      105   

    §9.2

  Restrictions on Liens, Etc.      106   

    §9.3

  Restrictions on Investments      108   

    §9.4

  Merger, Consolidation and Disposition of Assets; Assets of BPI.      110   

    §9.5

  Compliance with Environmental Laws      111   

    §9.6

  Distributions      111   

    §9.7

  Sanctions      111   

§10. FINANCIAL COVENANTS

     111   

    §10.1

  Consolidated Total Indebtedness      111   

    §10.2

  Secured Consolidated Total Indebtedness      112   

    §10.3

  Debt Service Coverage      112   

    §10.4

  Unsecured Leverage Ratio      112   

    §10.5

  [Reserved.]      112   

    §10.6

  Unsecured Interest Coverage      112   

§11.

  [Reserved.]      112   

§12. CONDITIONS TO THE FIRST ADVANCE

     112   

    §12.1

  Loan Documents      112   

 

6



--------------------------------------------------------------------------------

    §12.2

  Certified Copies of Organization Documents      112   

    §12.3

  By-laws; Resolutions      113   

    §12.4

  Incumbency Certificate: Authorized Signers      113   

    §12.5

  Pro Forma Financial Statements      113   

    §12.6

  Intentionally Deleted      113   

    §12.7

  Intentionally Deleted      113   

    §12.8

  Opinion of Counsel Concerning Organization and Loan Documents      113   

    §12.9

  [Reserved.]      114   

    §12.10

  Intentionally Deleted      114   

    §12.11

  Intentionally Deleted      114   

    §12.12

  Intentionally Deleted      114   

    §12.13

  Certifications from Government Officials      114   

    §12.14

  Reserved      114   

    §12.15

  Proceedings and Documents      114   

    §12.16

  Fees      114   

    §12.17

  Closing Certificate; Compliance Certificate      114   

§13. CONDITIONS TO ALL BORROWINGS

     114   

    §13.1

  Representations True; No Event of Default; Compliance Certificate      114   

    §13.2

  No Legal Impediment      115   

    §13.3

  Governmental Regulation      115   

    §13.4

  No Change Rendering Extension of Credit in Alternative Currency Impracticable
     115   

    §13.5

       115   

§14. EVENTS OF DEFAULT; ACCELERATION; ETC.

     115   

    §14.1

  Events of Default and Acceleration      115   

    §14.2

  Remedies      119   

 

7



--------------------------------------------------------------------------------

    §14.3

  Application of Funds      119   

§15. SETOFF

     120   

§16. THE AGENT

     120   

    §16.1

  Appointment and Authority      120   

    §16.2

  Rights as a Bank      121   

    §16.3

  No Liability      121   

    §16.4

  Reliance by Agent      122   

    §16.5

  Delegation of Duties      122   

    §16.6

  Resignation of Agent      122   

    §16.7

  Non-Reliance on Agent and Other Banks      124   

    §16.8

  No Other Duties, Etc.      125   

    §16.9

  Intentionally Deleted      125   

    §16.10

  Notices      125   

    §16.11

  The Agent May File Proofs of Claim      125   

§17. EXPENSES

     126   

§18. PAYMENTS SET ASIDE

     128   

§19. SURVIVAL OF COVENANTS, ETC.

     129   

§20. ASSIGNMENT; PARTICIPATIONS; ETC.

     129   

    §20.1

  Conditions to Assignment by Banks      129   

    §20.2

  Certain Representations and Warranties; Limitations; Covenants      131   

    §20.3

  Register      131   

    §20.4

  New Notes      131   

    §20.5

  Participations      132   

    §20.6

  Pledge by Bank      133   

    §20.7

  No Assignment by Borrower      133   

 

8



--------------------------------------------------------------------------------

    §20.8

  Disclosure      133   

    §20.9

  Syndication      133   

§21. Notices; Effectiveness; Electronic Communication

     133   

§22. THIRD PARTY RELIANCE

     136   

§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

     136   

§24. HEADINGS

     136   

§25. COUNTERPARTS

     136   

§26. ENTIRE AGREEMENT, ETC.

     137   

§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

     137   

§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.

     137   

§29. SEVERABILITY

     139   

§30. INTEREST RATE LIMITATION

     139   

§31. USA PATRIOT ACT, ETC. NOTICE

     140   

§32. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     140   

§33. JUDGMENT CURRENCY

     140   

§34. EXISTING CREDIT AGREEMENT AMENDED AND RESTATED

     141   

Exhibits to Seventh Amended and Restated Revolving Credit Agreement

 

A    

   Form of Revolving Credit Note

B

   Form of Loan Request

C

   Forms of Compliance Certificate

D

   Forms of Competitive Bid Documents

E

   Form of Closing Certificate

F

   Form of Assignment and Assumption Agreement

G

   Certificate Regarding Leverage

H

   Forms of U.S. Tax Compliance Certificates

 

9



--------------------------------------------------------------------------------

Schedules to Seventh Amended and Restated Revolving Credit Agreement

 

Schedule 1

   Banks

Schedule 2

   Existing Letters of Credit

Schedule 3

   Existing Bid Rate Advances

Schedule 4

   CBD Properties

Schedule 7.7

   Litigation

Schedule 7.16

   Employee Benefit Plans

Schedule 8.5(b)

   Environmental Matters

Schedule 9.1(e)

   BPI Liabilities

Schedule 9.3

   Investments

Schedule 21

   Notice Addresses

 

10



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This SEVENTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of the
26th day of July, 2013 (the “Effective Date”), by and among BOSTON PROPERTIES
LIMITED PARTNERSHIP, a Delaware limited partnership (“BPLP” or the “Borrower”),
having its principal place of business at 800 Boylston Street, Suite 1900,
Boston, Massachusetts 02199; BANK OF AMERICA, N.A. (“BOA”), having a principal
place of business at 315 Montgomery Street, San Francisco, CA 94104, JPMORGAN
CHASE BANK, N.A. (“JPChase”), having a principal place of business at 270 Park
Avenue, New York, NY 10017, and the other lending institutions listed on
Schedule 1 hereto or which may become parties hereto pursuant to §20
(individually, a “Bank” and collectively, the “Banks”); BOA, as Administrative
Agent for itself and each other Bank (in such capacity, the “Agent” or
“Administrative Agent”); BOA, as U.S. Swingline Lender and Fronting Bank (as
each such term is defined below); BANC OF AMERICA SECURITIES LIMITED and BANK OF
AMERICA, N.A., CANADA BRANCH, as Alternative Currency Swingline Lenders (as such
term is defined below); JPChase, as Syndication Agent; THE BANK OF NEW YORK
MELLON, DEUTSCHE BANK AG, NEW YORK BRANCH, MORGAN STANLEY SENIOR FUNDING, INC.,
U.S. BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK, N.A., as Documentation
Agents; and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and
J.P. MORGAN SECURITIES LLC (“JPM”), as Joint Lead Arrangers and Joint
Bookrunners.

RECITALS

A. The Borrower, BOA, individually and as administrative agent, JPChase,
individually and as syndication agent, and certain other financial institutions
are parties to a certain Sixth Amended and Restated Revolving Credit Agreement
dated as of June 24, 2011 (such Sixth Amended and Restated Revolving Credit
Agreement, as amended, the “Existing Credit Agreement”).

B. The Borrower, JPChase, BOA and the other lenders and agents under the
Existing Credit Agreement desire to amend the Existing Credit Agreement in
certain respects as set forth herein.

C. The Borrower is primarily engaged in the business of owning, purchasing,
developing, constructing, renovating and operating commercial real property in
the United States.

D. Boston Properties, Inc., a Delaware corporation (“BPI”), is the sole general
partner of BPLP, holds in excess of 88% of the common partnership interests in
BPLP as of June 30, 2013, and has elected to be taxed as a REIT for income tax
purposes.

E. The Borrower has requested the Banks, and the Banks have agreed, to amend and
restate the existing unsecured revolving credit facility for use by the Borrower
pursuant to the terms and conditions hereof.

 

11



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Credit Agreement shall be
amended and restated in its entirety, effective as of the Effective Date, to
read as follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Absolute Rate. A fixed rate, on a per annum basis, of interest expressed in
multiples of 1/100th of one basis point.

Absolute Rate Loan. A Bid Rate Loan that bears interest at a rate determined
with reference to an Absolute Rate.

Accountants. In each case, independent certified public accountants reasonably
acceptable to the Required Banks. The Banks hereby acknowledge that the
Accountants may include PricewaterhouseCoopers LLP and any other so-called
“big-four” accounting firm.

Accounts Payable. See definition of “Consolidated Total Indebtedness”.

Accounts Receivable. Collectively, without double-counting, each of the accounts
receivable of the Borrower and its Subsidiaries which (i) arose in the ordinary
course of business of the Borrower or such Subsidiary, (ii) would be classified
under GAAP as a current asset on the balance sheet of the Borrower or such
Subsidiary and is not more than 60 days past due under the original terms, and
(iii) to the knowledge of the Borrower or such Subsidiary, is the valid and
binding obligation of the account debtor.

Administrative Questionnaire. See §21.

Affiliate. With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common control of that Person, (iii) any other Person directly or
indirectly holding 10% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person and (iv) any other Person 10% or more of any class of
whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person. In no event shall the Agent or any Bank be deemed to be an
Affiliate of the Borrower.

Agent or Administrative Agent. BOA acting as administrative agent for the Banks,
or any successor agent, as permitted by §16.

Agent’s Funding Office. With respect to any currency, the Agent’s address and,
as appropriate, account as set forth on Schedule 21 with respect to such
currency, or such other address or account with respect to such currency of
which the Agent may from time to time notify the Borrower and the Banks.

 

12



--------------------------------------------------------------------------------

Agreement. This Seventh Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as the same may be from time to
time amended and in effect.

Agreement of Limited Partnership of BPLP. The Amended and Restated Agreement of
Limited Partnership of BPLP, dated June 23, 1997, among BPI and the limited
partners named therein, as amended through the date hereof and as the same may
be further amended from time to time as permitted by §8.21.

Alternative Currency. Each of Euro, Sterling and Canadian Dollars, together with
each other currency (other than Dollars) that is approved in accordance with
§1.4.

Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined in good faith by the Agent, the Fronting Bank
or the Alternative Currency Swingline Lender, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

Alternative Currency Swingline Lender. Banc of America Securities Limited and/or
Bank of America, N.A., Canada Branch, as the context may require, in its
capacity as a swingline lender hereunder, or any Eligible Assignee of Banc of
America Securities Limited or Bank of America, N.A., Canada Branch which
executes an Assignment and Assumption assuming the obligations of such swingline
lender as Alternative Currency Swingline Lender.

Annualized Capital Expenditures. (i) With respect to any Real Estate Assets
other than hotel properties, for any rolling four (4) calendar quarters,
determined as of the last day of a calendar quarter, an amount equal to $.25
multiplied by the total number of square feet of the Real Estate Assets other
than hotel properties, on the last day of such calendar quarter; (ii) with
respect to the Marriott Cambridge Center Hotel in Cambridge, Massachusetts, for
any rolling four (4) calendar quarters, determined as of the last day of a
calendar quarter, an amount equal to six percent (6%) of gross revenues as
determined in accordance with GAAP for such four (4) calendar quarters; and
(iii) with respect to the hotel properties other than the Marriott Cambridge
Center Hotel, for any rolling four (4) calendar quarters, determined as of the
last day of a calendar quarter, an amount equal to the applicable percentage of
gross revenues as determined in accordance with GAAP for such four (4) calendar
quarters, which percentage shall be the percentage for each such hotel as is to
be maintained on the books of the Borrower or in a separate reserve account for
the replacement or repair of such hotel’s furniture, fixtures and equipment
pursuant to (and in no event less than as required by) the applicable hotel
management agreement or franchise agreement (which such agreement shall be in
form and substance customary for a national hotel franchise).

 

13



--------------------------------------------------------------------------------

Applicable Base Rate Margin. With respect to Base Rate Loans, the spread,
expressed in basis points, over the Base Rate and used in calculating the
interest rate applicable to Base Rate Loans which spread shall vary from time to
time in relationship to variances in the Debt Ratings as set forth below. The
applicable Debt Ratings and Base Rate spreads (bps) for Base Rate Loans are as
set forth in the following table:

 

S&P

  

Moody’s

   Base Spread (bps)  

A- or above

   A3 or above      0.0   

BBB+

   Baa1      0.0   

BBB

   Baa2      10.0   

BBB-

   Baa3      30.0   

Below BBB- or unrated

   Below Baa3 or unrated      70.0   

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Base Spread (bps) shall be the
rating level utilized by such other Rating Agency which corresponds to the
comparable rating levels set forth in the table above. In the event the Debt
Ratings from the Rating Agencies are not equivalent, the Base Spread (bps) will
be determined (i) based on the higher of the two Debt Ratings if the lower Debt
Rating is no more than one level lower than the higher Debt Rating, and
(ii) based on the level that is one rating level higher than the lower Debt
Rating if the lower Debt Rating is more than one level lower than the higher
Debt Rating. Adjustments in the Base Spread (bps) for a Base Rate Loan based
upon a change in a Debt Rating level shall be effective on the first day
following the change in such Debt Rating.

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

Applicable Eurocurrency Margin. With respect to Eurocurrency Rate Loans, the
spread, expressed in basis points, over the Eurocurrency Rate and used in
calculating the interest rate applicable to Eurocurrency Rate Loans which spread
shall vary from time to time in relationship to variances in the Debt Ratings as
set forth below. The applicable Debt Ratings and Eurocurrency Spreads (bps) for
Eurocurrency Rate Loans are as set forth in the following table:

 

S&P

  

Moody’s

   Eurocurrency Spread (bps)  

A- or above

   A3 or above      92.5   

BBB+

   Baa1      100.0   

BBB

   Baa2      110.0   

BBB-

   Baa3      130.0   

Below BBB- or unrated

   Below Baa3 or unrated      170.0   

 

14



--------------------------------------------------------------------------------

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Eurocurrency Spread (bps) shall
be the rating level utilized by such other Rating Agency which corresponds to
the comparable rating levels set forth in the table above. In the event the Debt
Ratings from the Rating Agencies are not equivalent, the Eurocurrency Spread
(bps) will be determined (i) based on the higher of the two Debt Ratings if the
lower Debt Rating is no more than one level lower than the higher Debt Rating,
and (ii) based on the level that is one rating level higher than the lower Debt
Rating if the lower Debt Rating is more than one level lower than the higher
Debt Rating. Adjustments in the Eurocurrency Spread (bps) for a Eurocurrency
Rate Loan based upon a change in a Debt Rating level shall be effective on the
first day following the change in such Debt Rating.

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

Applicable Letter of Credit Percentage. With respect to any Letter of Credit, a
per annum percentage equal to the Applicable Eurocurrency Margin in effect at
the applicable date of determination.

Applicable Time. With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Agent, the Fronting Bank or the Alternative
Currency Swingline Lender, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

Approved Condominium Property. A Real Estate Asset which is a condominium unit
and (i) in which members of the BP Group own 100% of the interests (including
100% of the unit owner’s voting rights) in the unit or (ii) in which members of
the BP Group own not less than 95% of the interests and possess voting control
over the unit owner (including control over the management, activities and
policies of the unit owner) and (1) which is located in (x) a building that is
listed in the National Register of Historic Places, as such registry is
maintained by the United States National Park Service (or any similar
Governmental Authority listing) or (y) a federal, state or local historic
district and is located in a building that is certified as historically
significant, each as recognized by the United States Department of the Interior
and (2) as to which members of the BP Group have obtained or intend to obtain
so-called “historic tax credits”; including in all events and without
limitation, the Real Estate Asset commonly known and referred to as “Atlantic
Wharf” so long as it continues to satisfy the conditions of clause (ii) of this
definition.

 

15



--------------------------------------------------------------------------------

Arrangers. MLPFS and JPM.

Assignment and Assumption. An assignment and assumption entered into by a Bank
and an Eligible Assignee (with the consent of any party whose consent is
required by §20.1), and accepted by the Agent and, provided no Event of Default
then exists and is continuing, the Borrower, in substantially the form of
Exhibit F or any other form (including electronic documentation generated by
MarkitClear or other electronic platform) approved by the Agent.

Authorized Officer. For Borrower the person holding the position of Chief
Financial Officer, Treasurer, Vice President-Finance, Senior Vice
President-Finance, Chief Operating Officer, Chief Executive Officer, President
or Chairman (including Executive Chairman, Vice Chairman and any comparable
office), as certified to Agent by a currently valid incumbency certificate on
file with Agent at the time of the submission of a document to be signed by an
Authorized Officer as required herein.

Auto-Extension Letter of Credit. See §3.1.1(c).

Banks. Collectively, BOA, JPChase and the other lending institutions listed on
Schedule 1 hereto and any other banks which may provide additional commitments
and become parties to this Agreement, and any other Person who becomes an
assignee of any rights of a Bank pursuant to §20 or a Person who acquires all or
substantially all of the stock or assets of a Bank.

Base Rate. For any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1% (0.5%), (b) the rate of interest in
effect for such day as publicly announced from time to time by the Agent as its
“prime rate,” and (c) the Eurocurrency Rate (calculated by reference to clause
(b) of the definition of Eurocurrency Rate) plus 1.00%. The “prime rate” is a
rate set by the Agent based upon various factors including the Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.

Base Rate Loans. Those Loans bearing interest calculated by reference to the
Base Rate. All Base Rate Loans shall be denominated in Dollars.

Bid Rate Advance. A borrowing consisting of simultaneous Bid Rate Loans to the
Borrower from each of the Banks whose offer to make a Bid Rate Loan as part of
such borrowing has been accepted by the Borrower under the applicable auction
bidding procedure described in §2.9.

Bid Rate Advance Borrowing Notice. See §2.9(b).

Bid Rate Loan. A loan by a Bank to the Borrower as part of a Bid Rate Advance
resulting from the applicable auction bidding procedure described in §2.9.

Bid Rate Maximum Amount. At any particular time of reference, an amount equal to
sixty-five percent (65%) of the Total Commitment then in effect.

Bid Rate Notes. Collectively, the separate promissory notes of the Borrower in
favor of each Bank that has requested a promissory note pursuant to §2.9
evidencing Bid Rate Loans made by such Bank, substantially in the form of
Exhibit D-1, dated as of the date such Bid Rate Loans are made, and completed
with appropriate insertions, as each of such notes may be amended and/or
restated from time to time in accordance with the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

BOA. See the preamble hereto.

Borrower. See the preamble hereto.

Borrower Information. See §8.10(f).

Borrower Materials. See §8.10(e).

BP Group. Collectively, (i) BPLP, (ii) BPI, (iii) the respective Subsidiaries of
BPLP and BPI and (iv) the Partially-Owned Entities.

BPI. Boston Properties, Inc., a Delaware corporation and the sole general
partner of the Borrower.

Buildings. Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.

Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Funding Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

17



--------------------------------------------------------------------------------

Canadian Dollars. The lawful currency of Canada.

Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP or the Code.

Capitalization Rate. The Capitalization Rate shall be (i) 7.75% for Real Estate
Assets other than the CBD Properties, and (ii) 6.0% for Real Estate Assets which
are CBD Properties.

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.

Cash Collateralize. To pledge and deposit with or deliver to the Agent, for the
benefit of one or more of the Fronting Bank or the Banks, as collateral for
Letter of Credit Obligations or obligations of the Banks to fund participations
in respect of Letter of Credit Obligations, cash or deposit account balances or,
if the Agent and the Fronting Bank shall agree in their reasonable discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Agent and the Fronting Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

CDOR Rate. The rate per annum equal to the average of the annual yield rates
applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date of such Interest Period,
or if such day is not a Business Day, then on the immediately preceding Business
Day as reported on the “CDOR page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances as may be designed by the Agent from time to time), for a
term equivalent to such Interest Period (or if such Interest Period is not equal
to a number of months, for a term equivalent to the number of months closest to
such Interest Period).

CBD Properties. Each of the Real Estate Assets listed on Schedule 4 and each
other Real Estate Asset which is designated by the Agent and the Borrower as a
CBD Property from time to time.

CERCLA. See §7.18.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty by any Governmental Authority, (b) any change in any law, rule,
regulation (including, without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for

 

18



--------------------------------------------------------------------------------

International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or, if applicable, foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

Closing Date. The Effective Date.

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

Commitment. With respect to each Bank, the Dollar amount set forth from time to
time on Schedule 1 hereto as the amount of such Bank’s Commitment to make
Revolving Credit Loans to, and to participate in Swingline Loans and Letter of
Credit Obligations, as such Schedule 1 may be amended from time to time in
accordance with the terms of this Agreement. Nothing contained herein shall be
deemed to limit or affect the Swingline Commitment of the Swingline Lender.

Commitment Percentage. With respect to each Bank, the percentage set forth on
Schedule 1 hereto as such Bank’s percentage of the Total Commitment, as such
Schedule 1 may be amended from time to time in accordance with the terms of this
Agreement.

Competitive Bid. A written offer by a Bank to make one or more Bid Rate Loans,
substantially in the form of Exhibit D-3, duly completed and signed by such
Bank.

Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.

Compliance Certificate. As required in this Agreement the respective Compliance
Certificates in the forms set forth in Exhibit C.

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
or BPI and its Subsidiaries (as the case may be), consolidated in accordance
with GAAP in accordance with the terms of this Agreement.

Consolidated EBITDA. In relation to the Borrower and its Subsidiaries for any
fiscal quarter, an amount equal to, without double-counting, the net income or
loss of the Borrower and its Subsidiaries determined in accordance with GAAP
(before non-controlling interests and excluding adjustments for FASB ASC 805
“business combinations” and, except as set forth in the last sentence of this
definition, the adjustment for so-called “straight-line rent accounting”) for
such quarter, plus (x) the following to the extent deducted in computing such
Consolidated net income for such quarter: (i) Consolidated Total Interest
Expense for such quarter, (ii) real estate depreciation, amortization and
extraordinary or non-recurring items for such quarter, and (iii) other non-cash
charges for such quarter; and minus (y) (i) all gains (or plus all losses)
attributable to the sale or other disposition of assets or debt restructurings
in such quarter, in each case (i.e., (x) and (y)(i) hereof) adjusted to include
the Borrower’s or any Subsidiary’s pro rata

 

19



--------------------------------------------------------------------------------

share of EBITDA from any Partially-Owned Entity in such quarter, based on its
percentage ownership interest in such Partially-Owned Entity (or such other
amount to which the Borrower or such Subsidiary is entitled or for which the
Borrower or such Subsidiary is obligated based on an arm’s length agreement),
and (ii) for the purposes of calculating Consolidated Total Adjusted Asset Value
only, all interest income of the Borrower and its Subsidiaries received in
connection with any Mortgages. In determining Consolidated EBITDA (i) for the
purposes of calculating Fair Market Value of Real Estate Assets and Consolidated
Total Adjusted Asset Value only, any and all income of the Borrower and its
Subsidiaries received from any Real Estate Asset that is included in such
calculations at its cost basis value shall be excluded and (ii) for the purposes
of calculating the covenants set forth in §§10.3 and 10.6 only, all profits and
losses (net of all applicable taxes) resulting from the sales of individual
residential condominium units will be included in such determination.
Notwithstanding the foregoing, solely for the purposes of calculating the ratios
set forth in §§2.4(f), 10.1, 10.2 and 10.4, in calculating the Fair Market Value
of Real Estate Assets used to calculate Consolidated Total Adjusted Asset Value
or Consolidated Unencumbered Asset Value, as applicable, (A) one-time,
non-recurring acquisition costs and other one-time, non-recurring costs as
determined in good faith by the Borrower (and including, without limitation,
prepayment penalties with respect to Indebtedness), will be added back to
Consolidated EBITDA, and (B) the value of rents under Leases included in
Consolidated EBITDA shall be adjusted for the impact of “straight-line rent
accounting”.

Consolidated Fixed Charges. For any fiscal quarter, an amount equal to
(i) Consolidated Total Interest Expense for such quarter plus (ii) the aggregate
amount of scheduled principal payments of Indebtedness (excluding optional
prepayments, balloon payments at maturity and any mid-term balloon payments of
principal with respect to Indebtedness otherwise requiring equal periodic
amortization payments of principal and interest over the term of such
Indebtedness (and any balloon payments at maturity with respect to such
Indebtedness)) required to be made during such quarter by the Borrower and its
Subsidiaries on a Consolidated basis plus (iii) the aggregate amount of
capitalized interest required in accordance with GAAP to be paid or accrued
during such quarter by the Borrower and its Subsidiaries plus (iv) Annualized
Capital Expenditures applicable to such quarter divided by 4 plus (v) the
regularly scheduled and recurring periodic dividends and distributions, if any,
paid or required to be paid during such quarter on the Preferred Equity of the
Borrower, BPI or any of their respective Subsidiaries.

Consolidated Total Adjusted Asset Value. As of any date of determination and
without double counting, an amount equal to the sum of (i) the Fair Market Value
of Real Estate Assets as of such date, plus (ii) 100% of the value of
Unrestricted Cash and Cash Equivalents on such date, plus (iii) 100% of the
Development Costs incurred and paid to date by the Borrower with respect to any
Real Estate Assets which are Real Estate Assets Under Development on such date,
plus (iv) prepaid expenses and escrowed cash funds owned by Borrower such as
deposits made by Borrower under sales agreements, plus (v) with respect to each
Mortgage and/or Mezzanine Loan, the lesser of (y) the aggregate amount of
principal under such Mortgage and/or Mezzanine Loan that will be due and payable
to the Borrower or its Subsidiaries (to the extent of Borrower’s direct or
indirect interest therein) and (z) the purchase price paid by the Borrower or
one of its Subsidiaries to acquire such Mortgage and/or Mezzanine Loan, plus
(vi) Accounts Receivable as of such date, plus (vii) 100% of the value
(determined on the so-called mark-to-market basis) of the Marketable Securities
owned by the Borrower or its Subsidiaries on such date, provided that such
Marketable Securities must not be subject to any lock-up or other transfer
restrictions, plus

 

20



--------------------------------------------------------------------------------

(vii) the book value of land owned by the Borrower, as evidenced by the
Borrower’s balance sheet delivered to the Agent, plus (viii) Eligible Cash 1031
Proceeds on such date. Notwithstanding the foregoing, at any time at which the
value determined pursuant to clause (v) of the preceding sentence equals or
exceeds 10% of the total Fair Market Value of Real Estate Assets at such time,
then upon the occurrence of an event of default under any Mortgage, the portion
of the value of such defaulted Mortgage which is in excess of 10% of the total
Fair Market Value of Real Estate Assets at such time (“Excess Value”) shall be
reduced to seventy-five percent (75%) of the Excess Value as determined in this
subparagraph (v) until the earlier to occur of (a) the event of default under
the Mortgage is cured in a commercially reasonable manner and (b) one hundred
eighty (180) days after the occurrence of the event of default; thereafter, if
the event of default under the defaulted Mortgage has not been cured in a
commercially reasonable manner, the portion of the value of the defaulted
Mortgage which is in excess of 10% of the total Fair Market Value of Real Estate
Assets at such time shall be reduced to fifty percent (50%) of the Excess Value
as determined as set forth above until the earlier to occur of (a) the event of
default under the Mortgage is cured in a commercially reasonable manner and
(b) eighteen (18) months after the occurrence of the event of default;
thereafter, if the event of default under the defaulted Mortgage has not been
cured in a commercially reasonable manner, the portion of the value of the
defaulted Mortgage which is in excess of 10% of the total Fair Market Value of
Real Estate Assets at such time shall be reduced to zero. Further
notwithstanding the foregoing, the calculation of Consolidated Total Adjusted
Asset Value shall include (without double counting) Investments by the Borrower
or any of its Subsidiaries in preferred equity, each as valued at its book value
determined in accordance with GAAP.

Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower and its Subsidiaries, the sum of
(without double-counting) but subject to the limitations set forth below,
(i) all Accounts Payable on such date, (ii) all Indebtedness outstanding on such
date, and (iii) all Letters of Credit outstanding on such date, in each case
whether Recourse, Without Recourse or contingent, provided, however, that
amounts not drawn under the Revolving Credit Loans or any other Indebtedness on
such date shall not be included in calculating Consolidated Total Indebtedness,
and provided, further, that (without double-counting), (x) each of the following
shall be included in Consolidated Total Indebtedness: (a) all amounts of
guarantees, indemnities for borrowed money, stop-loss agreements and the like
provided by the Borrower or any of its Subsidiaries, in each case in connection
with and guarantying repayment of amounts outstanding under any other
Indebtedness; (b) all amounts for which a letter of credit has been issued for
the account of the Borrower or any of its Subsidiaries; (c) all amounts of bonds
posted by the Borrower or any of its Subsidiaries guaranteeing performance or
payment obligations; and (d) all liabilities of the Borrower or any of its
Subsidiaries as partners, members or the like for liabilities (whether such
liabilities are Recourse, Without Recourse or contingent obligations of the
applicable partnership or other Person) of partnerships or other Persons in
which any of them have an equity interest, which liabilities are for borrowed
money or any of the matters listed in clauses (a), (b) or (c), and (y) each of
the following shall be excluded from Consolidated Total Indebtedness:
(a) defeased Indebtedness of the Borrower and its Subsidiaries; and
(b) Indebtedness of the Borrower and its Subsidiaries secured by Unrestricted
Cash and Cash Equivalents (it being agreed that, for this purpose, a lien on
such Unrestricted Cash or Cash Equivalents in favor of the Person holding such
Indebtedness shall not be deemed a “Lien” for purposes of the definition of
Unrestricted

 

21



--------------------------------------------------------------------------------

Cash and Cash Equivalents). Notwithstanding the foregoing (without double
counting), with respect to any Partially-Owned Entity, (x) to the extent that
the Borrower or any Subsidiary or such Partially-Owned Entity is providing a
completion guaranty in connection with a construction loan entered into by a
Partially-Owned Entity, Consolidated Total Indebtedness shall only include the
Borrower’s or such Subsidiary’s pro rata liability under the Indebtedness
relating to such completion guaranty (or, if greater, but without
double-counting, the Borrower’s or such Subsidiary’s liability under such
completion guaranty (it being agreed that to the extent that the liability of
the Borrower or its Subsidiaries under such completion guaranty would not
constitute a liability (contingent or otherwise) under GAAP, such liability will
not be included in Consolidated Total Indebtedness)) and (y) in connection with
the liabilities described in clauses (a) and (d) above, the Borrower shall be
required to include in Consolidated Total Indebtedness the portion of the
liabilities of such Partially-Owned Entity which are attributable to the
Borrower’s or such Subsidiary’s percentage equity interest in such
Partially-Owned Entity or such other amount (if greater) of such liabilities for
which the Borrower or its Subsidiaries are, or have agreed to be, liable by way
of guaranty, indemnity for borrowed money, stop-loss agreement or the like
(excluding liability under completion guaranties, which shall be included as and
to the extent set forth in clause (x) of this sentence)), it being agreed that
Indebtedness of a Partially-Owned Entity shall not be excluded from Consolidated
Total Indebtedness by virtue of the liability of such Partially-Owned Entity
being Without Recourse. For purposes hereof, (i) the value of Accounts Payable
shall be determined in accordance with GAAP, (ii) the amount of borrowed money
shall equal the sum of (1) the amount of borrowed money as determined in
accordance with GAAP plus (2) the amount of those contingent liabilities for
borrowed money set forth in subsections (a) through (d) above, but shall exclude
any adjustment for so called “straight line interest accounting” or the
“constant yield to maturity method” required under GAAP or adjustments under
FASB ASC 805, and (iii) in no event shall tenant security deposits be included
in the calculation of Consolidated Total Indebtedness.

Consolidated Total Interest Expense. For any fiscal quarter, the aggregate
amount of interest required in accordance with GAAP to be paid or accrued (but
excluding interest funded from the proceeds of any loan), without
double-counting, by the Borrower and its Subsidiaries during such quarter on:
(i) all Indebtedness of the Borrower and its Subsidiaries (including the Loans
and including original issue discount and amortization of prepaid interest, if
any), (ii) all amounts available for borrowing, or for drawing under letters of
credit, if any, issued for the account of the Borrower or any of its
Subsidiaries, but only if such interest was or is required to be reflected as an
item of expense, and (iii) all commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees and expenses in connection with the
borrowing of money, but excluding non-cash interest required to be recognized
under FASB ASC 470-20 “debt with conversion and other options” and FASB ASC 805.

Consolidated Unencumbered Asset Value. The sum of (i) the Fair Market Value of
Real Estate Assets as it relates to Unencumbered Assets owned by Borrower, any
of its Subsidiaries or any Partially-Owned Entity, plus (ii) Unrestricted Cash
and Cash Equivalents, plus (iii) Eligible Cash 1031 Proceeds, plus
(iv) Marketable Securities (meeting the rating requirement for this definition
set forth in the definition of Marketable Securities), plus (v) as valued by
their respective book values determined in accordance with GAAP so long as the
same are not encumbered by Liens other than Permitted Liens, unimproved land,
construction-in-progress and Mortgage and Mezzanine Loan receivables owned by
Borrower or any of its Subsidiaries, with

 

22



--------------------------------------------------------------------------------

(vi) Consolidated Unencumbered Asset Value being adjusted to include, without
double counting, Investments by the Borrower or any of its Subsidiaries in
preferred equity, as valued by their respective book values determined in
accordance with GAAP. However, the sum of the items included in clauses (v) and
(vi) above may not exceed 15% of Consolidated Unencumbered Asset Value and, in
any event, no more than 20% of Consolidated Unencumbered Asset Value may come
from assets owned by Subsidiaries and/or Partially-Owned Entities which are not
Wholly-owned Subsidiaries. Further, no Unencumbered Asset owned by an entity
other than the Borrower shall be included in the calculation of Consolidated
Unencumbered Asset Value if such entity is an obligor or guarantor in respect of
any Indebtedness, whether secured or unsecured.

As used in this definition, at any time of determination, the term
“Partially-Owned Entity” shall refer to a Partially-Owned Entity wherein
Borrower or a Wholly-Owned Subsidiary has control, in such Partially-Owned
Entity’s constituent documents, to cause or prevent sales, refinancings or other
dispositions of such entity’s Real Estate Assets or to trigger “buy/sale” rights
in connection therewith.

Consolidated Unencumbered Interest Expense. That portion of Consolidated Total
Interest Expense attributable to Unsecured Consolidated Total Indebtedness.

Consolidated Unencumbered NOI. The sum of (i) that portion of Net Operating
Income derived from Unencumbered Assets less Annualized Capital Expenditures
attributable to such Unencumbered Assets and (ii) interest payments received
from Mortgages and Mezzanine Loans which are not encumbered by Liens in respect
of borrowed money.

Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5.

Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

Debt Rating. The credit rating(s) assigned by the Rating Agencies to BPLP’s
senior, long-term unsecured debt.

Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.

Default Rate. See §5.10.

Delinquent Bank. Subject to §5.12.2, any Bank that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Bank notifies the Agent and the
Borrower in writing that such failure is the result of such Bank’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the

 

23



--------------------------------------------------------------------------------

Fronting Bank, the Swingline Lender or any other Bank any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Agent, the Fronting Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement (x) has been delivered to the Borrower, the Agent and, if
applicable, the Fronting Bank and the Swingline Lender, and (y) relates solely
to such Bank’s obligation to fund a Loan hereunder and states that such position
is based on such Bank’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement and shall be
accompanied by reasonably detailed documented evidence supporting such
determination) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Agent or the Borrower, to confirm in writing to the
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Bank shall cease to be a Delinquent
Bank pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Bank shall not be a
Delinquent Bank solely by virtue of the ownership or acquisition of any equity
interest in that Bank or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.
Any determination by the Agent that a Bank is a Delinquent Bank under any one or
more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Bank shall be
deemed to be a Delinquent Bank (subject to §5.12.2) as of the date established
therefor by the Agent in a written notice of such determination, which shall be
delivered by the Agent to the Borrower, the Fronting Bank, the Swingline Lender
and each other Bank promptly following such determination.

Designated Jurisdiction. Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

Development Costs. Construction, development and/or acquisition costs relating
to a Real Estate Asset Under Development, provided that for Real Estate Assets
Under Development owned by any Partially-Owned Entity, the Development Costs of
such Real Estate Asset Under Development shall only be the Borrower’s pro-rata
share of the Development Costs of such Real Estate Asset Under Development
(based on the greater of (x) the Borrower’s percentage equity interest in such
Partially-Owned Entity or (y) the Borrower’s obligation to provide funds to such
Partially-Owned Entity).

 

24



--------------------------------------------------------------------------------

Distribution. With respect to:

(i) the Borrower, any distribution of cash or other cash equivalent, directly or
indirectly, to the partners of the Borrower; or any other distribution on or in
respect of any partnership interests of the Borrower; and

(ii) BPI, the declaration or payment of any dividend on or in respect of any
shares of any class of capital stock of BPI, other than dividends payable solely
in shares of common stock by BPI; the purchase, redemption, or other retirement
of any shares of any class of capital stock of BPI, directly or indirectly
through a Subsidiary of BPI or otherwise; the return of capital by BPI to its
shareholders as such; or any other distribution on or in respect of any shares
of any class of capital stock of BPI.

Dollars or $. Lawful currency of the United States of America.

Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined in
good faith by the Agent, the Fronting Bank or the Alternative Currency Swingline
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.5.

Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$5,000,000,000; and (b) a commercial bank (or similar financial institution)
organized under the laws of any other country (including the central bank of
such country) which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having total assets in excess of $5,000,000,000, provided that such bank (or
similar financial institution) is acting through a branch or agency located in
the United States of America which, as of the effective date of any applicable
assignment, maintains both (i) an investment grade rating (i.e., BBB-/Baa3 or
better ) by both S&P and Moody’s of its non-credit-enhanced senior unsecured
long-term debt and (ii) an investment grade rating from both S&P and Moody’s of
its non-credit-enhanced senior unsecured short-term debt.

Eligible Cash 1031 Proceeds. The cash proceeds held by (or on behalf of) a
“qualified intermediary” from the sale of a Real Estate Asset, which proceeds
are intended to be used by the qualified intermediary to acquire one or more
“replacement properties” that are of “like-kind” to such Real Estate Asset in an
exchange that qualifies as a tax-free exchange under Section 1031 of the Code,
and no portion of which proceeds BPI, the Borrower or any of their respective
Subsidiaries has the right to receive, pledge, borrow or otherwise obtain the
benefits of until such time as provided under the applicable “exchange
agreement” (as such terms in quotations are defined in the Treasury Regulations
Section 1.1031(k)—1(g)(4) (the “Regulations”)) or until such exchange is
terminated. Upon the cash proceeds no longer being held by the qualified
intermediary pursuant to the Regulations or otherwise qualifying under the
Regulations for like-kind exchange treatment, such proceeds shall cease being
Eligible Cash 1031 Proceeds.

 

25



--------------------------------------------------------------------------------

Embarcadero Center Property. Collectively, the properties located in the
financial district of San Francisco, California, and consisting of One
Embarcadero Center, Two Embarcadero Center, Three Embarcadero Center and Four
Embarcadero Center.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA (including a Pension Plan), maintained or contributed to by the Borrower
or BPI, as the case may be, or any ERISA Affiliate of either of them.

Environmental Laws. See §7.18(a).

Environmental Liability. Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any member of the BP Group or their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Substances, (c) exposure to any
Hazardous Substances, (d) the release or threatened release of any Hazardous
Substances into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

Environmental Reports. See §7.18

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any trade or business (whether or not incorporated) under
common control with the Borrower or BPI within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

ERISA Reportable Event. Any of (a) the events set forth in Section 4043(c) of
ERISA with respect to a Pension Plan (other than a Multiemployer Plan or with
respect to events for which the 30 day notice period has been waived); (b) the
withdrawal of the Borrower or BPI, as the case may be, or any ERISA Affiliate of
either of them from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or BPI, as the case may be, or any ERISA Affiliate of
either of them from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate or
the treatment of a Pension Plan (other than a Multiemployer Plan) amendment as a
termination under Section 4041 of ERISA or notification or otherwise becoming
aware of a filing of a notice of intent to terminate or the treatment of a
Multiemployer Plan amendment as a termination under Section 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan
(other than a Multiemployer Plan) or notification or otherwise becoming aware of
the institution by the PBGC of proceedings to terminate a Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the

 

26



--------------------------------------------------------------------------------

termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan (other than a Multiemployer Plan) is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Section 430 of the Code or Section 303 of ERISA or notification or
otherwise becoming aware that any Multiemployer Plan is considered a plan in
endangered or critical status within the meaning of Sections 431 and 432 of the
Code or Sections 304 and 305 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or BPI, as the case may be, or
any ERISA Affiliate of either of them.

Euro and €. The single currency of the Participating Member States.

Eurocurrency Breakage Costs. Any and all losses, costs and expenses incurred by
any Bank as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Bank to make a Loan) to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to §5.8 or §28;

including, without limitation, (x) in connection with item (c) above, any
foreign exchange losses or (y) any loss or expense arising from the liquidation
or reemployment of funds obtained by such Bank to maintain such Loan or from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.

For purposes of calculating Eurocurrency Breakage Costs, each Bank shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Rate used in determining the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

Eurocurrency Rate.

(a) For any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of a Eurocurency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate or a
successor thereto as approved by the Agent (“LIBOR”), as published by Reuters
(or such other commercially available source providing quotations of LIBOR as
may be designated by the Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;

 

27



--------------------------------------------------------------------------------

(ii) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars,
the CDOR Rate per annum; and

(iii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate per annum designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Agent and the
Banks pursuant to §1.4; and

(b) For any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day; and

(c) For all Non-LIBOR Quoted Currencies, the calculation of the applicable
reference rate shall be determined in accordance with market practice.

Eurocurrency Rate Loan. A Loan that bears interest at a rate based on clause
(a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.

Event of Default. See §14.1.

Excess Value. See definition of “Consolidated Total Adjusted Asset Value”.

Excluded Taxes. Any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Bank, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Bank, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Bank with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Bank acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under §5.8) or
(ii) such Bank changes its Lending Office, except in each case to the extent
that, pursuant to §5.2(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Bank’s assignor immediately before such Bank
became a party hereto or to such Bank immediately before it changed its Lending
Office, (c) Taxes attributable to such Recipient’s failure to comply with
§5.2(e), and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

Existing Bid Rate Advances. The bid rate advances made to the Borrower under the
Existing Credit Agreement and listed and described in Schedule 3 annexed hereto.

 

28



--------------------------------------------------------------------------------

Existing Letters of Credit. The letters of credit issued by BOA under the
Existing Credit Agreement and listed in Schedule 2 annexed hereto.

Facility Fee. See §2.3(d).

Fair Market Value of Real Estate Assets. As of any date of determination, the
sum of (A) with respect to Real Estate Assets other than hotel properties, an
amount equal to (i)(x) Consolidated EBITDA for the most recent one (1) complete
fiscal quarter, minus (y) $.0625 multiplied by the aggregate square footage of
all Real Estate Assets other than hotel properties at such date; multiplied by
(ii) 4; with the product being divided by (iii) the applicable Capitalization
Rate, plus (B) with respect to Real Estate Assets which are hotel properties, an
amount equal to (i)(x) Consolidated EBITDA for the most recent four
(4) consecutive complete fiscal quarters, minus (y) the respective Annualized
Capital Expenditure for each of the hotel properties; divided by (ii) the
applicable Capitalization Rate. Notwithstanding the foregoing, (a) with respect
to a Real Estate Asset that was a Real Estate Asset Under Development and for
which the Borrower has received a certificate of occupancy or such Real Estate
Asset may otherwise be lawfully occupied for its intended use, the Borrower may
calculate the Fair Market Value of Real Estate Assets of such Real Estate Asset
either in the manner set forth in this definition above or at the cost basis
value for a period of twelve (12) months after the issuance of the certificate
of occupancy or such Real Estate Asset may otherwise be lawfully occupied for
its intended use, (b) with respect to a Real Estate Asset (not a Real Estate
Asset Under Development) acquired by the Borrower after the date hereof, the
Borrower may calculate the Fair Market Value of Real Estate Assets of such Real
Estate Asset either in the manner set forth in this definition above or at the
cost basis value for a period of eighteen (18) months after the date of
acquisition by the Borrower, and (c) with respect to any Real Estate Asset which
is an individual residential condominium unit that is being offered for sale by
the Borrower, such individual residential condominium unit will be valued at its
cost basis value, except that (i) with respect to a CBD Property acquired by the
Borrower after the date hereof, such CBD Property will be valued at its cost
basis value for a period of twenty-four (24) months after the date of
acquisition by the Borrower, and (ii) with respect to the Real Estate Assets
known and numbered as (I) the GM Building, 767 Fifth Avenue, New York, New York,
(II) 510 Madison Avenue, New York, New York, and (III) the John Hancock Tower
and Garage, 100 and 200 Clarendon Street, Boston, Massachusetts, solely for the
purposes of calculating Consolidated Total Adjusted Asset Value and Consolidated
Unencumbered Asset Value, such Real Estate Assets shall be valued at the greater
of (x) the amount calculated in the manner set forth in the first sentence of
this definition and (y) the cost basis value thereof.

FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.

 

29



--------------------------------------------------------------------------------

Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to BOA on such day on
such transactions as determined by the Agent.

Financial Statement Date. December 31, 2012.

Fitch. Fitch, Inc., and its successors.

Foreign Lender. (a) if the Borrower is a U.S. Person, a Bank that is not a U.S.
Person, and (b) if the Borrower is not a U.S. Person, a Bank that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

Fronting Bank. BOA or such other Bank as the Borrower may identify in accordance
with §3.1.5.

Fronting Exposure. At any time there is a Delinquent Bank, (a) with respect to
the Fronting Bank, such Delinquent Bank’s Commitment Percentage of the
Outstanding Amount of all outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Delinquent Bank’s participation
obligation has been reallocated to other Banks or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Delinquent Bank’s Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Delinquent Bank’s participation obligation has
been reallocated to other Banks in accordance with the terms hereof.

Fund. Any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

GAAP. Generally accepted accounting principles in the United States of America,
consistently applied.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Hazardous Substances. See §7.18(b).

 

30



--------------------------------------------------------------------------------

IFRS. International accounting standards within the meaning of International
Accounting Standards Regulation 1606/2002 of the European Parliament and the
Council of the European Union to the extent applicable to the relevant financial
statements delivered under or referred to herein.

Increase. See §2.10.

Increase Conditions. The satisfaction of each of the following:

(a) no Default or Event of Default shall have occurred and be continuing (both
before and after giving effect to the Increase) and all representations and
warranties contained in the Loan Documents shall be true and correct as of the
effective date of the Increase (except (i) to the extent of changes resulting
from transactions contemplated or not prohibited by this Agreement or the other
Loan Documents and changes occurring in the ordinary course of business, (ii) to
the extent that such representations and warranties relate expressly to an
earlier date and (iii) to the extent otherwise represented by the Borrower with
respect to the representation set forth in §7.10);

(b) the Increase shall be extended on the same terms and conditions applicable
to the other Loans and the Borrower shall provide updated or new promissory
notes reflecting the Commitments after giving effect to the Increase;

(c) to the extent any portion of the Increase is committed to by a third party
financial institution or institutions not already a Bank hereunder, such
financial institution shall be approved by the Agent (such approval not to be
unreasonably withheld or delayed) and each such financial institution shall have
signed a counterpart signature page becoming a party to this Agreement and a
“Bank” hereunder; and

(d) Borrower shall have paid to Agent for the account of the Banks participating
in the Increase such upfront, commitment or additional facility or other fees as
such Banks and Borrower mutually shall agree upon on account of the Increase.

Indebtedness. All of the following obligations without duplication: (a) the
Obligations to the extent outstanding from time to time; (b) all debt and
similar monetary obligations for borrowed money, whether direct or indirect;
(c) all other liabilities for borrowed money secured by any Lien existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (d) reimbursement obligations for letters of
credit; and (e) all guarantees, endorsements and other contingent obligations
for or in connection with borrowed money whether direct or indirect in respect
of indebtedness or obligations of others.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

Index Rate Bid Margin. The margin above or below the Eurocurrency Rate to be
added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

 

31



--------------------------------------------------------------------------------

Indexed Rate Loan. A Bid Rate Loan that bears interest at a rate based upon the
Eurocurrency Rate.

Initial Financial Statements. See § 7.4.

Interest Payment Date. As to any Base Rate Loan, the last day of any calendar
month in which such Loan is outstanding. As to any Eurocurrency Rate Loan, the
last day of the applicable Interest Period and when such Loan is due, and if
such Interest Period is longer than three months, at intervals of three months
after the first day thereof. As to any Swingline Loan, the day such Swingline
Loan is due.

Interest Period. With respect to (a) each Eurocurrency Rate Loan, the period
commencing on the Drawdown Date of such Loan and ending on the date 1, 2, 3 or 6
months (or any period less than 1 month, if available from all Banks)
thereafter, as selected by the Borrower in its Completed Loan Request or Bid
Rate Advance Borrowing Notice, as the case may be; (b) each Absolute Rate Loan,
a period of not less than 1 day and not more than 180 days as selected by the
Borrower in its Bid Rate Advance Borrowing Notice; and (c) for any Base Rate
Loan, the period commencing on the Drawdown Date of such Loan and ending on the
last day of the calendar month in which such Base Rate Loan is made, provided
that:

(A) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(B) if the Borrower shall fail to give notice of conversion or continuation of a
Revolving Credit Loan as provided in §2.5, the Borrower shall be deemed to have
requested, as applicable, a continuation of an affected Eurocurrency Rate Loan
with, or a conversion of an affected Base Rate Loan to a Eurocurrency Rate Loan
with, a 1 month Interest Period commencing on the last day of the then current
Interest Period with respect thereto; and

(C) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(D) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date.

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person (excluding the repurchase or redemption of its equity interests by BPI or
BPLP or any of their respective Subsidiaries, which shall in all events be
permitted without restriction); (ii) in connection with Real Estate Assets Under

 

32



--------------------------------------------------------------------------------

Development; and (iii) for the acquisition of any other obligations of any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be included as an Investment all interest
accrued with respect to Indebtedness constituting an Investment unless and until
such interest is paid; (b) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted from
the aggregate amount of Investments any decrease in the value thereof.

ISP. With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law and Practice (or
such later version thereof as may be in effect at the time of issuance).

Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the Fronting Bank and the Borrower or in favor of the Fronting Bank and relating
to such Letter of Credit.

JPChase. See the preamble hereto.

JPM. See the preamble hereto.

Laws. Collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests (but only to the
extent that any such request is applied to the Borrower in a non-discriminatory
manner, as determined in good faith by the Agent without any obligation to
disclose the identity of any other borrower or credit facility), licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate
Assets by Persons other than BPI, the Borrower, their Subsidiaries or any
Partially-Owned Entity.

Lending Office. As to any Bank, the office or offices of such Bank described as
such in such Bank’s Administrative Questionnaire, or such other office or
offices in the continental United States as a Bank may from time to time notify
the Borrower and the Agent.

Letter of Credit. See §3.1.1.

Letter of Credit Application. See §3.1.1.

Letter of Credit Expiration Date. The date that is one (1) year after the
Maturity Date then in effect for the Revolving Credit Loans (or, if such day is
not a Business Day, the next preceding Business Day).

 

33



--------------------------------------------------------------------------------

Letter of Credit Fee. See §3.6.

Letter of Credit Obligations. As at any date of determination, the maximum
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate amount of all Reimbursement Obligations. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

Letter of Credit Participation. See §3.1.4.

Letter of Credit Sublimit. An amount equal to $300,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Total Commitment.

Liabilities. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto, including in any event and
whether or not so classified: (a) all debt and similar monetary obligations,
whether direct or indirect, including, without limitation, all Indebtedness;
(b) all liabilities secured by any mortgage, pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
and (c) all guarantees for borrowed money, endorsements and other contingent
obligations, whether direct or indirect, in respect of indebtedness or
obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, and the obligations to
reimburse the issuer in respect of any letters of credit.

LIBOR. See the definition of Eurocurrency Rate.

LIBOR Quoted Currency. Each of the following currencies: Dollars; Euro; and
Sterling, in each case as long as there is a published LIBOR with respect
thereto.

Lien. See §9.2.

Loan Documents. Collectively, this Agreement, the Issuer Documents, the Notes
and any and all other agreements, instruments, documents or certificates now or
hereafter evidencing or otherwise relating to the Loans and executed and
delivered by or on behalf of the Borrower or its Subsidiaries or BPI or its
Subsidiaries in connection with or in any way relating to the Loans or the
transactions contemplated by this Agreement, and all schedules, exhibits and
annexes hereto or thereto, as any of the same may from time to time be amended
and in effect.

Loans. The Revolving Credit Loans, the Swingline Loans and the Bid Rate Loans.

London Banking Day. Any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.

 

34



--------------------------------------------------------------------------------

Marketable Securities. As of any date, (i) the securities owned by the Borrower
or any of its Subsidiaries which are publicly traded on a nationally-recognized
exchange or in the over-the-counter markets, (ii) commercial paper which meets
the requirements under §9.3(c) and (iii) mutual funds or (iv) other Investments
which, when used in the definition of Consolidated Total Adjusted Asset Value,
are rated by S&P as BBB or better or by Moody’s as Baa2 or better and, when used
in the definition of Consolidated Unencumbered Asset Value, are rated by S&P as
A-or better or by Moody’s as A3 or better.

Maturity Date. July 26, 2018, or such earlier date on which the Revolving Credit
Loans shall become due and payable pursuant to the terms hereof.

Mezzanine Loan. Mezzanine and other secured or unsecured debt (as and to the
extent the same does not constitute a Mortgage hereunder) in which Borrower (or
the obligor of such debt) holds a direct or indirect interest in real estate.

Minimum Collateral Amount. At any time, (a) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure during the existence of a Delinquent Bank, an amount equal to
100% of the Fronting Exposure of the Fronting Bank with respect to Letters of
Credit issued and outstanding at such time, and (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of §5.11.1(i), (ii) or (iii), an amount equal to 101% of the
Outstanding Amount of all Letter of Credit Obligations.

MLPFS. See the preamble hereto.

Minimum Commitment. With reference to the Bank serving as the Agent, a
Commitment equal to an amount which is greater than or equal to the Commitment
of any other Bank, but not, in any event, less than $75,000,000 on and as of the
date of this Agreement.

Moody’s. Moody’s Investors Service, Inc., and its successors.

Mortgages. Mortgage debt instruments, in which the Borrower (or the mortgagor
under such mortgage debt instruments) holds a direct or indirect interest with
respect to real estate.

Multiemployer Plan. Any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Borrower or BPI, as the case may be, or
any ERISA Affiliate of either of them, makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

Multiple Employer Plan. Any plan which has two or more contributing sponsors
(including the Borrower or BPI, as the case may be, or any ERISA Affiliate of
either of them), at least two of whom are not under common control, as such a
plan is described in Section 4064 of ERISA.

Net Operating Income. As at any date of determination, an amount equal to
(i) the aggregate rental and other income from the operation of all Real Estate
Assets during the most recent complete fiscal quarter, multiplied by 4; minus
(ii) all expenses and other proper charges incurred in connection with the
operation of such Real Estate Assets (including, without

 

35



--------------------------------------------------------------------------------

limitation, real estate taxes, management fees, bad debt expenses and rent under
ground leases) during the most recently completed fiscal quarter multiplied by
4; but, in any case, before payment of or provision for debt service charges for
such fiscal quarter, income taxes for such fiscal quarter, capital expenses for
such fiscal quarter, and depreciation, amortization, and other non-cash expenses
for such fiscal quarter, all as determined in accordance with GAAP (except that
any rent leveling adjustments shall be excluded).

Non-Consenting Bank. Any Bank that does not approve any consent, waiver or
amendment that (i) requires the approval of all Banks or all affected Banks in
accordance with the terms of §28 and (ii) has been approved by the Required
Banks.

Non-Delinquent Bank. At any time, each Bank that is not a Delinquent Bank at
such time.

Non-Extension Notice Date. See §3.1.1(c).

Non-LIBOR Quoted Currency. Any currency other than a LIBOR Quoted Currency.

Non-Material Breach. See §14.

Note Record. A Record with respect to any Note.

Notes. The Revolving Credit Notes and the Bid Rate Notes.

Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Banks, the Agent and the Arrangers, individually
or collectively (but without double-counting), under this Agreement and each of
the other Loan Documents and in respect of any of the Loans and the Notes and
Reimbursement Obligations incurred and the Letter of Credit Applications and the
Letters of Credit and other instruments at any time evidencing any thereof,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

OFAC. The Office of Foreign Assets Control of the United States Department of
the Treasury.

Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of BPLP, (ii) the Certificate of Limited Partnership of BPLP, (iii) the
Certificate of Incorporation of BPI, and (iv) the by-laws of BPI, in each case
as any of the foregoing may be amended in accordance with §8.21.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

36



--------------------------------------------------------------------------------

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§5.8). For clarification, Other Taxes shall not include, in any event, Excluded
Taxes.

Outstanding Amount. (i) With respect to Loans on any date, the Dollar Equivalent
of the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
and (ii) with respect to any Letter of Credit Obligations on any date, the
Dollar Equivalent of the aggregate outstanding amount of such Letter of Credit
Obligations on such date after giving effect to the issuance of any Letter of
Credit occurring on such date and any other changes in the aggregate amount of
the Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of Reimbursement Obligations.

Overnight Rate. For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined in good faith by the Agent, the Fronting Bank or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of BOA in the applicable offshore interbank
market for such currency to major banks in such interbank market.

Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities in which the Borrower, directly, or indirectly through its
full or partial ownership of another entity, own an equity interest, but which
is not required in accordance with GAAP to be consolidated with the Borrower for
financial reporting purposes.

Participant. See §20.5(a).

Participant Register. See §20.5.

Participating Member State. Any member state of the European Union that has the
Euro as its lawful currency in accordance with legislation of the European Union
relating to Economic and Monetary Union.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Pension Act. The Pension Protection Act of 2006.

Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

37



--------------------------------------------------------------------------------

Pension Plan. Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or contributed to by the
Borrower or BPI, as the case may be, or any ERISA Affiliate of either of them,
and is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.

Permitted Liens. As defined in §9.2.

Permitted Properties. As defined in §9.3(l).

Person. Any individual, corporation, partnership, trust, limited liability
company, unincorporated association, business, or other legal entity, and any
government (or any governmental agency or political subdivision thereof).

Platform. See §8.10(e).

Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, BPI or any of their respective Subsidiaries.

Prospectus. Collectively, the prospectus relating to the common stock of BPI and
included in the Registration Statement, and each preliminary prospectus relating
thereto.

Public Lender. See §8.10(e).

Rate Determination Date. With respect to any Interest Period, two (2) Business
Days prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in the applicable
interbank market, as determined in good faith by the Agent).

Rating Agencies. S & P and Moody’s or any one of S&P or Moody’s and another
nationally recognized rating agency hereafter designated by Borrower in writing
to Agent and approved by Agent. Borrower shall have the right, at any time and
from time to time, to replace one or both of the then applicable Rating
Agencies, provided, however, that either S&P or Moody’s shall at all times be
one of the Rating Agencies. Agent hereby approves Fitch as a replacement Rating
Agency hereunder.

RCRA. See §7.18.

Real Estate Assets. The fixed and tangible properties consisting of land,
buildings and/or other improvements owned or ground-leased by the Borrower or by
any other member of the BP Group (other than BPI) at the relevant time of
reference thereto, but (x) excluding all leaseholds where Borrower or any other
member of the BP Group is a ground-lessee other than (i)

 

38



--------------------------------------------------------------------------------

University Place, Cambridge, Massachusetts and (ii) other leaseholds which are
subject to ground leases having an unexpired term of not less than (a) thirty
(30) years from the date hereof or (b) twenty-seven (27) years from the date
hereof if in connection with a so-called reverse like-kind exchange (in either
such event, which ground lease unexpired term will include only renewal options
exercisable solely at the ground lessee’s option and, if exercisable prior to
the Maturity Date, so exercised) and (y) including all leaseholds where the
Borrower or any other member of the BP Group is a ground-lessor. Notwithstanding
the foregoing, Real Estate Assets shall also include each Approved Condominium
Property.

Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower, any of the Borrower’s Subsidiaries or any Partially-Owned Entity has
commenced construction of one or more Buildings or other improvements and for
which construction has not ceased due to Permit denial, construction delays or
other similar circumstances, all pursuant to such Person’s ordinary course of
business, provided that any such Real Estate Asset (or, if applicable, any
Building comprising a portion of any such Real Estate Asset) will no longer be
considered a Real Estate Asset Under Development when a certificate of occupancy
has issued for such Real Estate Asset (or Building) or such Real Estate Asset
(or Building) may otherwise be lawfully occupied for its intended use.
Notwithstanding the foregoing, tenant improvements (where available) to
previously constructed and/or leased Real Estate Assets shall not be considered
Real Estate Assets Under Development.

Recipient. The Agent, any Bank (including, for such purpose, any Participant as
and to the extent set forth in §20.5) and/or the Fronting Bank.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan.

Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., by reason of a guaranty or
contribution obligation, by operation of law or by reason of such Person being a
general partner of such obligor).

Refinancing Mortgage. See §8.12.

Registration Statement. The registration statement on Form S-11 (File
No. 333-25279) with respect to the common stock of BPI, which became effective
in June, 1997.

Reimbursement Obligation. The Borrower’s obligation to reimburse the Banks and
the Agent on account of any drawing under any Letter of Credit as provided in
§3.2. Notwithstanding the foregoing, unless the Borrower shall notify the Agent
of its intent to repay the Reimbursement Obligation on the date of the related
drawing under any Letter of Credit as provided in §3.2 and such Reimbursement
Obligation is in fact paid by the Borrower on such date, such Reimbursement
Obligation shall simultaneously with such drawing be converted to and become a
Base Rate Loan as set forth in §3.3.

 

39



--------------------------------------------------------------------------------

REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.

Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

Release. See §7.18(c)(iii).

Required Banks. At any time, Banks having Total Credit Exposures representing at
least 51% of the Total Credit Exposures of all Banks. The Total Credit Exposure
of any Delinquent Bank shall be disregarded in determining Required Banks at any
time; provided that, the amount of any participation in any Swingline Loan or
any Revolving Credit Loan made pursuant to §3.3(a) that such Delinquent Bank has
failed to fund that has not been reallocated to and funded by another Bank shall
be deemed to be held by the Bank that is the Swingline Lender or the Fronting
Bank, as the case may be, in making such determination.

Resignation Effective Date. See §15.6(a).

Removal Effective Date. See §15.6(b).

Revaluation Date. (a) With respect to any Loan, each of the following: (i) each
Drawdown Date of a Eurocurrency Rate Loan denominated in an Alternative
Currency, and (ii) such additional dates as the Agent shall determine or the
Required Banks shall require; and (b) with respect to any Letter of Credit, each
of the following: (i) each date of issuance of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Fronting Bank under any Letter of Credit denominated in an
Alternative Currency, (iv) in the case of all Existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (v) such additional
dates as the Agent or the Fronting Bank shall determine or the Required Banks
shall require.

Revolving Credit Exposure. As to any Bank at any time, the aggregate Outstanding
Amount at such time of its outstanding Revolving Credit Loans and Bid Rate Loans
and the aggregate Outstanding Amount of such Bank’s participation in Letter of
Credit Obligations and Swingline Loans at such time.

Revolving Credit Loan(s). Each and every revolving credit loan made or to be
made or deemed made by the Banks to the Borrower pursuant to §2 or §3.3, and
excluding, in any event all Swingline Loans and all Bid Rate Loans.

Revolving Credit Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Bank that has requested a promissory note pursuant to
§2.2 evidencing Revolving Credit Loans made by such Bank, substantially in the
form of Exhibit A, dated as of the date hereof or as of such later date as any
Person becomes a Bank under this Agreement, and completed with appropriate
insertions, as each of such notes may be amended and/or restated from time to
time.

 

40



--------------------------------------------------------------------------------

Same Day Funds. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Agent, the Fronting Bank or the Alternative Currency Swingline Lender, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

Sanction(s). Any international economic sanction administered or enforced by the
United States Government (including, without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

S&P. Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and its successors.

SARA. See §7.18.

SEC. The Securities and Exchange Commission, or any successor thereto.

SEC Filings. Collectively, (i) the Registration Statement, (ii) the Prospectus,
(iii) each so-called follow-on prospectus filed by BPI with the SEC from time to
time, (v) each Form 10-K and Form 8-K filed by BPI with the SEC from time to
time and (vi) each of the other public forms and reports filed by BPI with the
SEC from time to time.

Secured Consolidated Total Indebtedness. As of any date of determination, the
sum of (i) the aggregate principal amount of Consolidated Total Indebtedness of
the Borrower and its Subsidiaries outstanding at such date secured by a Lien
evidenced by a mortgage, deed of trust or other similar security instrument on
properties or other assets of the Borrower or its Subsidiaries, without regard
to Recourse; and (ii) the aggregate principal amount of Consolidated Total
Indebtedness of the Borrower and its Subsidiaries outstanding at such date which
Consolidated Total Indebtedness (x) causes a Real Estate Asset that would
otherwise be an Unencumbered Asset to cease to be an Unencumbered Asset and
(y) is not otherwise included in (i) above.

Special Notice Currency. At any time, an Alternative Currency other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

Spot Rate. For a currency, the rate determined in good faith by the Agent, the
Fronting Bank or the Alternative Currency Swingline Lender, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Agent, the Fronting Bank or the
Alternative Currency Swingline Lender may obtain such spot rate from another
financial institution designated by the Agent, the Fronting Bank or the
Alternative Currency Swingline Lender if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency; and provided further that the Fronting Bank or the Alternative
Currency Swingline Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit or
Swingline Loan denominated in an Alternative Currency.

 

41



--------------------------------------------------------------------------------

Sterling and £. The lawful currency of the United Kingdom.

Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity which is required to be
consolidated with the Borrower or BPI in accordance with GAAP.

Swingline Alternative Currency Sublimit. A portion of the Swingline Commitment
in a maximum principal amount not exceeding at any time fifty percent (50%) of
the Swingline Commitment (i.e., ten percent (10%) of the Total Commitment) in
effect at the time of determination that may be available for Swingline Loans in
Alternative Currencies if the Borrower shall so elect in accordance with
§2.8(e). For the avoidance of doubt, the Swingline Alternative Currency Sublimit
shall be a part of, and not in addition to, the Swingline Commitment.

Swingline Commitment. The obligation of the Swingline Lender to make Swingline
Loans to the Borrower in a maximum principal amount not exceeding at any time
twenty percent (20%) of the Total Commitment in effect at the time of
determination.

Swingline Lender. The U.S. Swingline Lender and/or the Alternative Currency
Swingline Lender, as the context may require.

Swingline Loans. Collectively, the loans made or to be made by the Swingline
Lender to the Borrower pursuant to §2.8.

Swingline Loan Amount. See §2.8(b).

Swingline Termination Date. The date which is no later than the 15th day
preceding the Maturity Date.

TARGET2. The Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

TARGET Day. Any day on which TARGET2 (or, if such payment system ceases to be
operative, such other payment system, if any, determined by the Agent to be a
suitable replacement) is open for the settlement of payments in Euro.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Commitment. As of any date, the sum of the then current Commitments of the
Banks. As of the Closing Date, the Total Commitment (including the Swingline
Commitment) is $1,000,000,000. After the Closing Date, the aggregate amount of
the Total Commitment (including the Swingline Commitment) may be increased to an
amount not exceeding $1,500,000,000, provided that such Increase is in
accordance with the provisions of §2.10.

 

42



--------------------------------------------------------------------------------

Total Credit Exposure As to any Bank at any time, the unused Commitment and
Revolving Credit Exposure of such Bank at such time.

Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurocurrency Rate Loan, and as to any Bid Rate Loan, its nature as an Absolute
Rate Loan or an Indexed Rate Loan.

Unanimous Bank Approval. The written consent of each Bank (other than a
Delinquent Bank) that is a party to this Agreement at the time of reference.

Unencumbered Asset. Any Real Estate Asset that on any date of determination is
not subject to any Liens, excluding any Permitted Liens.

Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness of the Borrower
and its Subsidiaries outstanding at such date (including, without limitation,
all the Obligations under this Agreement as of such date), that is not secured
by a Lien evidenced by a mortgage, deed of trust or other similar security
interest and excluding, in any event any Consolidated Total Indebtedness
included in (ii) of the definition of Secured Consolidated Total Indebtedness.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of unrestricted cash then actually held by the
Borrower or any of its Subsidiaries (excluding without limitation, until
forfeited or otherwise entitled to be retained by the Borrower or any of its
Subsidiaries, tenant security and other restricted deposits) and (b) the
aggregate amount of unrestricted cash equivalents (valued at fair market value)
then held by the Borrower or any of its Subsidiaries. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, provided that, in any event, cash held in a
designated hotel account which is required to be used by the Borrower or any
Subsidiary in connection with such hotel shall be deemed to be unrestricted
cash, and (ii) “cash equivalents” means that such asset has a liquid, par value
in cash and is convertible to cash on demand. Notwithstanding anything contained
herein to the contrary, the term Unrestricted Cash and Cash Equivalents shall
not include the Commitments of the Banks to make Loans or to make any other
extension of credit under this Agreement.

USA Patriot Act. See §7.19(b).

U.S. Person. Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Swingline Lender. BOA, in its capacity as a swingline lender hereunder, or
any Eligible Assignee of BOA which executes an Assignment and Assumption
assuming BOA’s obligations as U.S. Swingline Lender.

U.S. Tax Compliance Certificate. See §5.2(e)(B)(III).

 

43



--------------------------------------------------------------------------------

Wholly-owned Subsidiary. Any Subsidiary which the Borrower shall at all times
own directly or indirectly (through a Subsidiary or Subsidiaries) at least a
majority (by number of votes or controlling interests) of the outstanding voting
interests and ninety-nine percent (99%) of the economic interests. For purposes
of this definition, with respect to any Subsidiary of the Borrower which is a
Massachusetts nominee trust, references to such Subsidiary shall be deemed to be
references to the beneficiary or beneficiaries of such nominee trust.

“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as,
but not limited to, fraud, misappropriation, misapplication and environmental
indemnities, as are usual and customary in like transactions involving
institutional lenders at the time of the incurrence of such obligation or
liability.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification to such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.

(h) Reference to a particular “§” or “Section” refers to that section of this
Agreement unless otherwise indicated, and “§” or “Section” may be used
interchangeably in this Agreement and in the other Loan Documents to refer to a
section of this Agreement.

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

44



--------------------------------------------------------------------------------

(j) References to times of a day which are not otherwise made specific to a
particular time zone shall refer to the time (daylight or standard, as
applicable) in the Eastern Time Zone in the United States.

(k) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower shall
request or the Required Banks shall reasonably request, the Agent, the Banks and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Banks); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Banks financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

§1.3 Exchange Rates; Currency Equivalents.

(a) The Agent, the Fronting Bank or the Alternative Currency Swingline Lender,
as applicable, shall in good faith determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalents of Loans, Letters
of Credit and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Borrower hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent as so determined by the Agent, the Fronting Bank
or the Alternative Currency Swingline Lender, as applicable.

(b) Wherever in this Agreement in connection with the borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Eurocurrency Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined in good faith by the Agent, the Fronting
Bank or the Alternative Currency Swingline Lender, as the case may be.

§1.4 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans or
Swingline Loans be made and/or Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative Currency;”
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable

 

45



--------------------------------------------------------------------------------

and convertible into Dollars as determined by Agent. In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Agent and the Banks; in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Agent and the Fronting Bank; and in the
case of any such request with respect to the making of Swingline Loans, such
request shall be subject to the approval of the Agent, the Alternative Currency
Swingline Lender and the Banks.

(b) Any such request shall be made to the Agent not later than 11:00 a.m.,
twenty (20) Business Days prior to the Drawdown Date of the desired Eurocurrency
Rate Loan or issuance of the desired Letter of Credit or borrowing of the
desired Swingline Loan (or such other time or date as may be agreed by the Agent
and, in the case of any such request pertaining to Letters of Credit, the
Fronting Bank and, in the case of any such request pertaining to Swingline
Loans, the Alternative Currency Swingline Lender, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Agent shall promptly notify each Bank thereof; in the case of any
such request pertaining to Letters of Credit, the Agent shall promptly notify
the Fronting Bank thereof; and in the case of any such request pertaining to
Swingline Loans, the Agent shall promptly notify the Alternative Currency
Swingline Lender and each Bank thereof. Each Bank (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the Fronting Bank (in the case
of a request pertaining to Letters of Credit) or the Alternative Currency
Swingline Lender and each Bank (in the case of a request pertaining to Swingline
Loans) shall notify the Agent, not later than 11:00 a.m., ten (10) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or Swingline Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Bank or the Fronting Bank or the Alternative Currency
Swingline Lender, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Bank or the Fronting Bank or the Alternative Currency Swingline Lender, as
the case may be, to permit Eurocurrency Rate Loans or Swingline Loans to be made
or Letters of Credit to be issued in such requested currency. If the Agent and
all the Banks consent to making Eurocurrency Rate Loans in such requested
currency, the Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any borrowing of Eurocurrency Rate Loans; if the Agent and the
Fronting Bank consent to the issuance of Letters of Credit in such requested
currency, the Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances; and if the Agent, the Alternative
Currency Swingline Lender and all the Banks consent to making Swingline Loans in
such requested currency, the Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any borrowing of Swingline Loans. If the
Agent shall fail to obtain consent to any request for an additional currency
under this §1.4, the Agent shall promptly so notify the Borrower.

 

46



--------------------------------------------------------------------------------

§1.5 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Loan in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Loan, at the end of the then current Interest
Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

§1.6 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such times.

§2. THE REVOLVING CREDIT FACILITY.

§2.1 Commitment to Lend. Subject to the provisions of §2.4 and the other terms
and conditions set forth in this Agreement, each of the Banks severally agrees
to lend to the Borrower, and the Borrower may borrow, repay, and reborrow from
each Bank from time to time between the Closing Date and the Maturity Date upon
notice by the Borrower to the Agent given in accordance with §2.4, such sums in
Dollars or in one or more Alternative Currencies as are requested by the
Borrower up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Bank’s
Commitment; provided that, after giving effect to any such borrowing, (i) the
Outstanding Amount of all Loans and Letter of Credit Obligations shall not at
any time exceed the Total Commitment and (ii) the Revolving Credit Exposure of
any Bank (exclusive of such Bank’s Bid Rate Loans) shall not at any time exceed
such Bank’s Commitment, and provided, further, that at the time the Borrower
requests a Revolving Credit Loan and after giving effect to the making thereof:
(i) in the case of any borrowing, all of the conditions in §13 (and in the case
of any initial borrowing or other extension of credit on the Closing Date, also
the conditions in §12) have been met at the time of such request, and (ii) there
has not occurred and is not continuing (or will not occur by reason thereof) any
Default or Event of Default; it being acknowledged and agreed that the Borrower
shall be permitted to request and borrow Loans if a Non Material Breach (rather
than a Default or Event of Default) exists.

 

47



--------------------------------------------------------------------------------

The Revolving Credit Loans shall be made pro rata in accordance with each Bank’s
Commitment Percentage. Each request for a Revolving Credit Loan made pursuant to
§2.4 shall constitute a representation and warranty by the Borrower that the
conditions set forth in §12 have been satisfied (except to the extent any such
condition has been waived and/or deferred in writing by the Agent and the
required number of Banks) as of the Closing Date and that the conditions set
forth in §13 have been satisfied (except to the extent any such condition has
been waived and/or deferred in writing by the Agent and the required number of
Banks) on the date of such request and will be satisfied (except to the extent
any such condition has been waived and/or deferred in writing by the Agent and
the required number of Banks) on the proposed Drawdown Date of the requested
Loan or issuance of Letter of Credit, as the case may be, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Bank not to lend if such conditions have not been met. No Revolving
Credit Loan or other extension of credit shall be required to be made by any
Bank unless (in connection with the initial Revolving Credit Loan or Letter of
Credit or other extension of credit) all of the conditions contained in §12 have
been satisfied (except to the extent any such condition has been waived and/or
deferred in writing by the Agent and the required number of Banks) as of the
Closing Date and unless all of the conditions set forth in §13 have been met at
the time of any request for a Revolving Credit Loan or other extension of credit
(except to the extent any such condition has been waived and/or deferred in
writing by the Agent and the required number of Banks).

§2.2 Evidence of the Revolving Credit Loans. The Revolving Credit Loans made by
each Bank shall be evidenced by one or more accounts or records maintained by
such Bank and by the Agent in the ordinary course of business. The accounts or
records maintained by the Agent and each Bank shall be prima facie evidence of
the amount of the Revolving Credit Loans made by the Banks to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Bank and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error. Upon the request of any Bank made through the Agent, the Borrower shall
execute and deliver to such Bank (through the Agent) a Revolving Credit Note
payable to the order of such Bank in an aggregate principal amount equal to such
Bank’s Commitment, which shall evidence such Bank’s Revolving Credit Loans in
addition to such accounts or records. Each Bank may attach schedules to its
Revolving Credit Note and endorse thereon the Drawdown Date, Type (if
applicable), amount, currency and maturity of its Revolving Credit Loans and
payments with respect thereto.

§2.3 Interest on Revolving Credit Loans; Facility Fee.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto (unless earlier paid in accordance with §4.2) at a rate equal to
the Base Rate plus the Applicable Base Rate Margin.

 

48



--------------------------------------------------------------------------------

(b) Each Eurocurrency Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto (unless earlier paid in accordance with §4.2) at a rate
equal to the Eurocurrency Rate determined for such Interest Period plus the
Applicable Eurocurrency Margin.

(c) The Borrower unconditionally promises to pay interest on each Revolving
Credit Loan in arrears on each Interest Payment Date with respect thereto.

(d) The Borrower agrees to pay to the Agent, for the accounts of the Banks in
accordance with their respective Commitment Percentages, a facility fee in
Dollars (the “Facility Fee”) calculated at the rate, expressed in basis points
on the Total Commitment, which shall vary from time to time in relationship to
variances in the Debt Ratings as set forth in the following table:

 

S&P

  

Moody’s

   Facility Fee (bps)  

A-or above

   A3 or above      12.5   

BBB+

   Baa1      15.0   

BBB

   Baa2      20.0   

BBB-

   Baa3      30.0   

Below BBB- or unrated

   Below Baa3 or unrated      35.0   

In the event only one of S&P or Moody’s is one of the two Rating Agencies as
required hereunder at the time of reference, the Debt Rating from the other
Rating Agency for purposes of establishing the Facility Fee (bps) shall be the
rating level utilized by such other Rating Agency which corresponds to the
comparable rating levels set forth in the table above. In the event the Debt
Ratings from the Rating Agencies are not equivalent, the Facility Fee (bps) will
be determined (i) based on the higher of the two Debt Ratings if the lower Debt
Rating is no more than one level lower than the higher Debt Rating, and
(ii) based on the level that is one rating level higher than the lower Debt
Rating if the lower Debt Rating is more than one level lower than the higher
Debt Rating. Adjustments in the Facility Fee (bps) based upon a change in a Debt
Rating level shall be effective on the first day following the change in such
Debt Rating.

The Borrower shall notify the Agent in writing of any change in the Debt Rating
as and when such change occurs.

The Facility Fee is payable in addition to all other fees due from Borrower in
connection with this Agreement and shall be payable quarterly in arrears on the
first Business Day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the Closing Date
through the Maturity Date, with a final payment on the Maturity Date.

 

49



--------------------------------------------------------------------------------

§2.4 Requests for Revolving Credit Loans.

The following provisions shall apply to each request by the Borrower for a
Revolving Credit Loan:

(a) The Borrower shall submit a Completed Loan Request to the Agent and,
following its receipt thereof, Agent shall promptly notify each Bank of its
Commitment Percentage of the requested Revolving Credit Loan as set forth in
§2.4(e). Except as otherwise provided herein, each Completed Loan Request shall
be in a minimum amount of $2,000,000 or an integral multiple of $100,000 in
excess thereof. Each Completed Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept the Revolving Credit
Loans requested from the Banks on the proposed Drawdown Date, unless such
Completed Loan Request is withdrawn (x) in the case of a request for a
Eurocurrency Rate Loan denominated in Dollars or Canadian Dollars, at least
three (3) Business Days prior to the proposed Drawdown Date for such Loan,
(y) in the case of a Eurocurrency Rate Loan denominated in an Alternative
Currency other than Canadian Dollars, at least four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
Drawdown Date for such Loan, and (z) in the case of a request for a Base Rate
Loan, at least one (1) Business Day prior to the proposed Drawdown Date for such
Loan.

(b) Each Completed Loan Request shall be delivered by the Borrower to the Agent
by 11:00 a.m. on any Business Day, and at least (a) one (1) Business Day prior
to the proposed Drawdown Date of any Base Rate Loan, (b) three (3) Business Days
prior to the proposed Drawdown Date of any Eurocurrency Rate Loan denominated in
Dollars or in Canadian Dollars, and (c) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
proposed Drawdown Date of any Eurocurrency Rate Loan denominated in an
Alternative Currency other than Canadian Dollars.

(c) Each Completed Loan Request shall include a completed writing in the form of
Exhibit B hereto specifying: (1) the principal amount of the Revolving Credit
Loan requested, (2) the proposed Drawdown Date of such Revolving Credit Loan,
(3) the Interest Period applicable to such Revolving Credit Loan, (4) the Type
of such Revolving Credit Loan being requested, and (5) the currency of the
Revolving Credit Loan to be borrowed. If the Borrower fails to specify a
currency in a Completed Loan Request requesting a Revolving Credit Loan, then
the Revolving Credit Loan so requested shall be made in Dollars. Further, each
Completed Loan Request shall contain a certification by Borrower in the form set
forth in Exhibit B which certifies (among other things) that, both before and
after giving effect to such requested Revolving Credit Loan or Letter of Credit,
no Default or Event of Default exists or will exist and that after taking into
account such requested Revolving Credit Loan or Letter of Credit, no Default or
Event of Default will exist as of the Drawdown Date.

(d) No Bank shall be obligated to fund any Revolving Credit Loan or issue any
Letter of Credit unless:

(i) a Completed Loan Request has been timely received by the Agent as provided
in subsections (a)-(c) above; and

 

50



--------------------------------------------------------------------------------

(ii) both before and after giving effect to the Revolving Credit Loan to be made
or Letter of Credit to be issued pursuant to the Completed Loan Request, all of
the conditions contained in §12 shall have been satisfied (to the extent such
conditions have not been waived and/or deferred in writing by the Agent and the
required number of Banks prior to the initial advance) as of the Closing Date,
with respect to the initial advance only, and all of the conditions set forth in
§13 shall have been met, including, without limitation, the condition under
§13.1 that there be no Default or Event of Default.

(e) The Agent will use its best efforts to notify each Bank of Agent’s receipt
of a Completed Loan Request on the same day it is received by the Agent and
will, absent circumstances outside of its control, so notify each Bank on the
Business Day following the day a Completed Loan Request is received by Agent.

(f) In the event that, on any Drawdown Date, after giving effect to the
requested Loan or Letter of Credit, Consolidated Total Indebtedness will exceed
60% (without exceeding 65%) of Consolidated Total Adjusted Asset Value (with
Consolidated Total Indebtedness and Consolidated Total Adjusted Asset Value
being adjusted as set forth in §10.1) or Unsecured Consolidated Total
Indebtedness will exceed 60% (without exceeding 65%) of Consolidated
Unencumbered Asset Value (with Unsecured Consolidated Total Indebtedness and
Consolidated Unencumbered Asset Value being adjusted as set forth in §10.4),
then Borrower shall also attach to the Completed Loan Request (or the request
for a Swingline Loan or Bid Rate Advance Borrowing Notice, as applicable), the
certificate attached hereto as Exhibit G, in accordance with §§10.1 and 10.4.

§2.5 Conversion Options.

(a) The Borrower may elect from time to time to convert any outstanding
Revolving Credit Loan to a Revolving Credit Loan of another Type, provided that
(i) with respect to any such conversion of a Eurocurrency Rate Loan to a Base
Rate Loan, the Borrower shall give the Agent at least three (3) Business Days’
prior written notice of such election, which notice must be received by the
Agent by 11:00 a.m. on any Business Day; (ii) subject to the proviso at the end
of this §2.5(a) and subject to §2.5(b) and §2.5(d), with respect to any
conversion of a Base Rate Loan to a Eurocurrency Rate Loan, the Borrower shall
give the Agent at least three (3) Business Days’ prior written notice of such
election, which notice must be received by the Agent by 11:00 a.m. on any
Business Day; and (iii) no Loan may be converted into a Eurocurrency Rate Loan
(whether in Dollars or any Alternative Currency) when any Default or Event of
Default has occurred and is continuing. Following receipt of such notice from
the Borrower, Agent shall promptly notify each Bank of such request by Borrower.
All or any part of outstanding Revolving Credit Loans of any Type may be
converted as provided herein, provided that each Conversion Request relating to
the conversion of a Base Rate Loan to a Eurocurrency Rate Loan shall be for an
amount equal to $2,000,000 or an integral multiple of $100,000 in excess thereof
and shall be irrevocable by the Borrower.

(b) Any Revolving Credit Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Base
Rate Loans, by compliance by the Borrower with the notice provisions contained
in §2.5(a)(ii) and (ii) in the

 

51



--------------------------------------------------------------------------------

case of Eurocurrency Rate Loans, subject to the proviso at the end of this
§2.5(b) and §2.5(d), automatically as set forth in §2.5(c), or by compliance by
the Borrower with the notice provisions contained in §2.5(a)(ii); provided that
no Eurocurrency Rate Loan in Dollars may be continued as such when any Default
or Event of Default has occurred and is continuing but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default; and provided, further, that that no Eurocurrency Rate Loan in any
Alternative Currency may be continued as such when any Default or Event of
Default has occurred and is continuing without the consent of the Required
Banks, and the Required Banks may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the first Interest Period relating thereto ending during the
continuance of any Default or Event of Default. The Borrower shall notify the
Agent promptly when any such automatic conversion contemplated by this §2.5(b)
is scheduled to occur.

(c) Subject to the provisions of §2.5(a), §2.5(b) and §2.5(d), in the event that
the Borrower does not notify the Agent of its election hereunder with respect to
any Revolving Credit Loan, such Loan shall be automatically converted to (or
continued as) a Eurocurrency Rate Loan in its original currency having a 1-month
Interest Period, at the end of the applicable Interest Period; provided, if such
Revolving Credit Loan is a Base Rate Loan made at a point when the time between
the end of the initial Interest Period for such Base Rate Loan and the making of
such Base Rate Loan is less than three (3) Business Days, such Base Rate Loan
shall continue as a Base Rate Loan and not be so converted to a Eurocurrency
Rate Loan until the end of the Interest Period for such Base Rate Loan which
next follows such Base Rate Loan’s initial Interest Period; and provided
further, however, that nothing contained in the foregoing proviso shall limit or
restrict Borrower’s right to convert such Base Rate Loan to a Eurocurrency Rate
Loan prior to the end of such second Interest Period in accordance with
§2.5(a)(ii). No Revolving Credit Loan may be converted into or continued as a
Revolving Credit Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

(d) The Borrower may not request or elect a Eurocurrency Rate Loan pursuant to
§2.4, elect to convert a Base Rate Loan to a Eurocurrency Rate Loan pursuant to
§2.5(a) or elect to continue a Eurocurrency Rate Loan pursuant to §2.5(b) and a
Revolving Credit Loan shall not be automatically converted to or continued as a
Eurocurrency Rate Loan, if, after giving effect thereto, there would be greater
than ten (10) Eurocurrency Rate Loans then outstanding. Any Loan Request or
Conversion Request for a Eurocurrency Rate Loan that would create greater than
ten (10) Eurocurrency Rate Loans outstanding shall be deemed to be a Loan
Request or Conversion Request for a Base Rate Loan. By way of explanation of the
foregoing, in the event that the Borrower wishes to convert or continue two or
more Loans into one Eurocurrency Rate Loan on the same day and for identical
Interest Periods (or borrow an additional Revolving Credit Loan simultaneously
with converting or continuing a Revolving Credit Loan for identical Interest
Periods), such Eurocurrency Rate Loan shall constitute one single Eurocurrency
Rate Loan for purposes of this clause (d).

 

52



--------------------------------------------------------------------------------

§2.6 Funds for Revolving Credit Loans. Subject to the other provisions of this
§2, not later than 11:00 a.m. in the case of any Revolving Credit Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Agent in the case of any Revolving Credit Loan denominated in an Alternative
Currency, in each case on the proposed Drawdown Date, each of the Banks will
make available to the Agent, at Agent’s Funding Office for the applicable
currency, in Same Day Funds, the amount of such Bank’s Commitment Percentage of
the amount of the requested Revolving Credit Loan. Upon receipt from each Bank
of such amount, the Agent will make available to the Borrower the aggregate
amount of such Revolving Credit Loan made available to the Agent by the Banks.
All such funds received by the Agent by 11:00 a.m. on any Business Day will be
made available to the Borrower not later than 2:00 p.m. on the same Business
Day; funds received after such time will be made available by not later than
11:00 a.m. on the next Business Day (provided that as to any Bank which is
required to fund Revolving Credit Loans from its head office located in the
Pacific Time Zone (U.S.), the preceding reference to ‘11:00 a.m.’ shall be
deemed to be a reference to ‘1:00 p.m.’). The failure or refusal of any Bank to
make available to the Agent at the aforesaid time and place on any Drawdown Date
the amount of its Commitment Percentage of the requested Revolving Credit Loan
shall not relieve any other Bank from its several obligation hereunder to make
available to the Agent the amount of its Commitment Percentage of any requested
Revolving Credit Loan but in no event shall the Agent (in its capacity as Agent)
have any obligation to make any funding or shall any Bank be obligated to fund
more than its Commitment Percentage of the requested Revolving Credit Loan or to
increase its Commitment Percentage on account of such failure or otherwise.

§2.7 Reduction of Commitment. The Borrower shall have the right at any time and
from time to time upon five (5) Business Days’ prior written notice to the Agent
to reduce by $500,000 or an integral multiple thereof or terminate entirely the
unborrowed portion of the then Total Commitment, whereupon the Commitments of
the Banks shall be reduced pro rata in accordance with their respective
Commitment Percentages by the amount specified in such notice or, as the case
may be, terminated, provided, however, that if, after giving effect to any
reduction of the Total Commitment, the Bid Rate Maximum Amount, the Letter of
Credit Sublimit or the Swingline Commitment exceeds the amount of the Total
Commitment, then the Bid Rate Maximum Amount, the Letter of Credit Sublimit or
the Swingline Commitment, as applicable, shall be automatically reduced by the
amount of such excess. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Banks the full amount of the Facility Fee then accrued and unpaid on the
amount of the reduction. No reduction or termination of the Commitments may be
reinstated. In the event the aggregate Commitments of the Banks have been
reduced to zero ($0), no Letters of Credit are then issued and outstanding
hereunder, and the Loans and all other Obligations outstanding or due hereunder
have been paid or repaid in full in cash, this Agreement and the revolving
credit facility shall automatically terminate (except as to those provisions
hereof which expressly survive such termination), unless otherwise agreed to in
writing by the Agent and the Borrower. Agent shall promptly provide each Bank
with copies of any notices received by Agent from Borrower under this §2.7.

§2.8 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and so
long as the Swingline Lender does not have knowledge that any Default or Event
of Default exists or will exist after giving effect to the applicable Swingline
Loan, and the Borrower has delivered to the Agent a loan request in the form of
Exhibit B hereto, (x) the U.S. Swingline

 

53



--------------------------------------------------------------------------------

Lender agrees to make Swingline Loans in Dollars and (y) subject to the
requirements of §2.8(e), Bank of America, N.A., Canada Branch, in its capacity
as an Alternative Currency Swingline Lender, agrees to make Swingline Loans in
Canadian Dollars, and Banc of America Securities Limited, in its capacity as an
Alternative Currency Swingline Lender, agrees to make Swingline Loans in one or
more Alternative Currencies (other than Canadian Dollars), in each case to the
Borrower from time to time from the Closing Date to, but not including, the
Swingline Termination Date; provided, that, after giving effect to any such
borrowing, (i) the Outstanding Amount of all Loans and Letter of Credit
Obligations shall not at any time exceed the Total Commitment, (ii) the
Revolving Credit Exposure (exclusive of such Bank’s Bid Rate Loans) of any Bank
shall not at any time exceed such Bank’s Commitment, (iii) the Outstanding
Amount of all Swingline Loans shall not at any time exceed the Swingline
Commitment, and (iv) the Outstanding Amount of all Swingline Loans in
Alternative Currencies shall not at any time exceed the Swingline Alternative
Currency Sublimit. Notwithstanding the foregoing, the Swingline Lender shall not
be under any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by the making of such Swingline Loan may have, Fronting Exposure.
Swingline Loans hereunder may be used in anticipation of borrowing Revolving
Credit Loans, Bid Rate Loans and for other short-term requirements and shall be
repaid in accordance with the terms hereof. Each Swingline Loan must be for an
amount equal to at least $1,000,000 and in an integral multiple of $100,000. The
Swingline Lender shall initiate the transfer of funds representing the Swingline
Loan to the Borrower by 4:00 p.m. (or, in the case of a borrowing in Alternative
Currencies, by 3:00 p.m., London time) on the Business Day of the requested
borrowing, so long as the Swingline Loan has been requested by the Borrower no
later than 1:00 p.m. (or, in the case of a borrowing in Alternative Currencies,
no later than 12:00 p.m., London time) on such Business Day. In no event shall
the number of Swingline Loans outstanding at any time exceed three (3). All
Swingline Loans in Dollars shall bear interest at the Base Rate plus the
Applicable Base Rate Margin, and all Swingline Loans in Alternative Currencies
shall bear interest at the Overnight Rate for the applicable Alternative
Currency plus a margin, which shall be 200 basis points higher than the
Applicable Base Rate Margin. The Borrower unconditionally promises to pay
interest on each Swingline Loan in arrears on each Interest Payment Date with
respect thereto.

(b) Repayment. The Borrower hereby absolutely and unconditionally promises to
repay the outstanding principal amount of each Swingline Loan and all accrued
interest and charges thereon (the “Swingline Loan Amount”) on the earliest to
occur of: (i) in the case of a Swingline Loan denominated in Dollars, the fifth
(5th) Business Day after the date on which such Swingline Loan is advanced,
(ii) in the case of a Swingline Loan denominated in an Alternative Currency, the
ninth (9th) Business Day after the date on which such Swingline Loan is
advanced, or (iii) the Swingline Termination Date; provided, the Borrower shall
have the right to prepay Swingline Loans without penalty or any prepayment
charge. In the case of a Swingline Loan denominated in an Alternative Currency,
the Borrower shall repay such Swingline Loan in such Alternative Currency.

(c) Evidence of Swingline Loans. The Swingline Loans shall be evidenced by one
or more accounts or records maintained by the Swingline Lender and by the Agent
in the ordinary course of business. The accounts or records maintained by the
Agent and the Swingline Lender shall be prima facie evidence of the amount of
the Swingline Loans made by the

 

54



--------------------------------------------------------------------------------

Swingline Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Swingline Loans. In the event of any conflict between
the accounts and records maintained by any Swingline Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.

(d) Refunding and Conversion of Swingline Loans to Revolving Credit Loans.

(i) On the maturity of each Swingline Loan denominated in Dollars, and on the
date that is four Business Days prior to the maturity of each Swingline Loan
denominated in an Alternative Currency, (which maturity, in each case, shall be
no longer than the period for repayment set forth above in §2.8(b)), the
Borrower shall be deemed to have requested on such date a Revolving Credit Loan
comprised (A) in the case of a Swingline Loan denominated in Dollars, solely of
a Base Rate Loan, and (B) in the case of a Swingline Loan denominated in an
Alternative Currency, solely of a Eurocurrency Rate Loan denominated in such
Alternative Currency with an initial one-month Interest Period, in each case in
a principal amount equal to the Swingline Loan Amount in order to repay such
Swingline Loan. Such refundings of the Swingline Loan through the funding of
such Revolving Credit Loans shall be made by the Banks in accordance with their
respective Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Banks on the books and records of the Agent.

(ii) If for any reason any Swingline Loan cannot be refinanced by a Revolving
Credit Loan in accordance with §2.8(d)(i) because the conditions set forth in
§13 cannot be satisfied or for any other reason, the request for Revolving
Credit Loans submitted by the Swingline Lender as set forth in §2.8(d)(iii)
shall be deemed to be a request by the Swingline Lender that each of the Banks
fund its risk participation in the relevant Swingline Loan and each Bank’s
payment to the Agent for the account of the Swingline Lender pursuant to
§2.8(d)(iii) shall be deemed payment in respect of such participation. Such risk
participations in Swingline Loans shall be made by the Banks in accordance with
their respective Commitment Percentages.

(iii) Each Bank shall fund its respective Commitment Percentage of Revolving
Credit Loans in Same Day Funds (and the Agent may apply Cash Collateral
available with respect to the applicable Swingline Loans) as required to so
repay Swingline Loans outstanding to the Agent for the account of the Swingline
Lender upon such deemed request or demand by the Swingline Lender but in no
event later than 2:00 p.m. on (A) in the case of a Swingline Loan denominated in
Dollars, the next succeeding Business Day after such deemed request or demand is
made and (B) in the case of a Swingline Loan denominated in an Alternative
Currency, the date that is four Business Days after such deemed request or
demand is made. No Bank’s obligation to fund its respective Commitment
Percentage of the repayment of a Swingline Loan shall be affected by any other
Bank’s failure to fund its Commitment Percentage of such repayment, nor shall
any Bank’s Commitment Percentage be increased as a result of any such failure of
any other Bank to fund its Commitment Percentage. To the extent any Bank does
not fund its respective Commitment Percentage of any Revolving Credit Loan to
the Borrower pursuant to this §2.8(d)(iii), such Bank shall be deemed a
Delinquent Bank and the Borrower shall repay such amounts to the Swingline
Lender in accordance with the provisions of

 

55



--------------------------------------------------------------------------------

§4.3 as if such Loan were a Revolving Credit Loan for which a Bank did not remit
its share to the Agent. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Banks.

(iv) Each Bank acknowledges and agrees that its obligation to refund Swingline
Loans with Revolving Credit Loans in accordance with the terms of this §2.8 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, in any event, non-satisfaction of any conditions set
forth in this Agreement pertaining to advances of Revolving Credit Loans
hereunder, except to the limited extent expressly referred to in the first
sentence of §2.8(a). Further, each Bank agrees and acknowledges that if, prior
to the refunding of any outstanding Swingline Loans pursuant to this §2.8, one
of the events described in §§14.1(g) or (h) shall have occurred, each Bank will,
on the date the applicable Revolving Credit Loan would have been made pursuant
to §2.8(d)(i) or (ii), purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Commitment Percentage of
such Swingline Loan Amount. Each Bank will immediately transfer to the Agent for
the account of the Swingline Lender, in Same Day Funds, the amount of its
participation. Whenever, at any time after the Swingline Lender has received
from any Bank such Bank’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Bank its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s participating interest was outstanding and
funded).

(v) If any Bank fails to make available to the Agent for the account of the
Swingline Lender any amount required to be paid by such Bank pursuant to this
§2.8 by the time specified herein, the Swingline Lender shall be entitled to
recover from such Bank (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swingline Lender in connection with the foregoing. If such Bank pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s funding of its Commitment Percentage of the relevant
Revolving Credit Loan or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any Bank
(through the Agent) with respect to any amounts owing under this §2.8(d)(v)
shall be conclusive absent manifest error.

(vi) At any time after any Bank has purchased and funded its risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Bank its
Commitment Percentage thereof in the same funds as those received by the
Swingline Lender.

(vii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in §18 (including pursuant to
any settlement entered into by the Swingline Lender in its discretion), each
Bank shall pay to the Swingline Lender its Commitment Percentage thereof on
demand of the Agent, plus interest thereon from the date of

 

56



--------------------------------------------------------------------------------

such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate. The Agent will make such demand upon the request
of the Swingline Lender. The obligations of the Banks under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(viii) Each Bank’s Commitment Percentage applicable to any Swingline Loan shall
be identical to its Commitment Percentage applicable to Revolving Credit Loans.

(e) Alternative Currency Swingline Loans. The Borrower may elect that a portion
of the Swingline Commitment in the amount of the Swingline Alternative Currency
Sublimit be available for Swingline Loans in Alternative Currencies by
delivering written notice of such election to the Agent not less than ten
(10) Business Days before the date Borrower wishes for Swingline Loans to
thereafter be available in Alternative Currencies.

§2.9 Bid Rate Advances.

(a) Subject to the terms and conditions set forth herein, each Bank agrees that
the Borrower may from time to time request the Banks to submit offers to make
Bid Rate Loans, in Dollars or in one or more Alternative Currencies, to the
Borrower prior to the Maturity Date pursuant to this §2.9; provided, however,
that after giving effect to any Bid Rate Advance, (i) the Outstanding Amount of
all Loans and Letter of Credit Obligations shall not at any time exceed the
Total Commitment and (ii) the aggregate amount of all Bid Rate Advances then
outstanding (including the requested Bid Rate Advance) shall not exceed the Bid
Rate Maximum Amount. There shall not be more than ten (10) different Interest
Periods in effect with respect to Bid Rate Loans at any time.

(b) The Borrower may request the submission of Competitive Bids by delivering a
notice, in the form attached hereto as Exhibit D-2 (a “Bid Rate Advance
Borrowing Notice”) to the Agent not later than 12:00 noon (A) one (1) Business
Day prior to the requested date of any Bid Rate Advance that is to consist of
Absolute Rate Loans in Dollars, (B) four (4) Business Days prior to the
requested date of any Bid Rate Advance that is to consist of Index Rate Loans in
Dollars or Canadian Dollars, and (C) five (5) Business Days (or six (6) Business
Days in the case of a Special Notice Currency) prior to the date of any proposed
Bid Rate Advance that is to consist of Absolute Rate Loans or Indexed Rate Loans
in an Alternative Currency other than Canadian Dollars. Each Bid Rate Advance
Borrowing Notice shall specify (I) the requested date of the Bid Rate Advance
(which shall be a Business Day), (II) the aggregate principal amount of Bid Rate
Loans requested (which must be $5,000,000 or a whole multiple of $1,000,000 in
excess thereof), (III) the Type of Bid Rate Loans requested, (IV) the duration
of the Interest Period with respect thereto, and (V) whether such Bid Rate
Advance is to be advanced in an Alternative Currency and, if so, which
Alternative Currency, and shall be signed by a Authorized Officer of the
Borrower. No Bid Rate Advance Borrowing Notice shall contain a request for
(A) more than one Type of Bid Rate Loan or (B) Bid Rate Loans having more than
three different Interest Periods.

 

57



--------------------------------------------------------------------------------

(c) The procedures for the submission of Competitive Bids by the Banks are as
follows:

(i) The Agent shall promptly notify each Bank of each Bid Rate Advance Borrowing
Notice received by it from the Borrower and the contents of such Bid Rate
Advance Borrowing Notice.

(ii) Each Bank may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Rate Loans in response to such Bid
Rate Advance Borrowing Notice. Such Competitive Bid must be delivered to the
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Rate
Advance that is to consist of Absolute Rate Loans in Dollars, (B) three
(3) Business Days prior to the requested date of any Bid Rate Advance that is to
consist of Index Rate Loans in Dollars or Canadian Dollars, and (C) four
(4) Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Bid Rate Advance that is to consist
of Absolute Rate Loans or Indexed Rate Loans in an Alternative Currency other
than Canadian Dollars; provided, however, that any Competitive Bid submitted by
BOA in its capacity as a Bank in response to any Bid Rate Advance Borrowing
Notice must be submitted to the Agent not later than 10:15 a.m. on the date on
which Competitive Bids are required to be delivered by the other Banks in
response to such Bid Rate Advance Borrowing Notice. Each Competitive Bid shall
specify (A) the proposed date of the Bid Rate Advance; (B) the principal amount
of each Bid Rate Loan for which such Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Commitment
of the bidding Bank, (y) must be $1,000,000 or a whole multiple of $1,000,000 in
excess thereof, and (z) may not exceed the principal amount of Bid Rate Loans
for which Competitive Bids were requested; (C) if the proposed Bid Rate Advance
is to consist of Absolute Rate Bid Rate Loans, the Absolute Rate offered for
each such Bid Rate Loan and the Interest Period applicable thereto; (D) if the
proposed Bid Rate Advance is to consist of Index Rate Loans, the Index Rate Bid
Margin with respect to each such Index Rate Loan and the Interest Period
applicable thereto; (E) the identity of the bidding Bank; and (F) if the
proposed Bid Rate Advance is to be advanced in an Alternative Currency,
specifying which Alternative Currency.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Rate Advance Borrowing Notice, or (E) is
otherwise not responsive to such Bid Rate Advance Borrowing Notice. Any Bank may
correct a Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Agent may, but shall not be required to,
notify any Bank of any manifest error it detects in such Bank’s Competitive Bid.
The Agent shall promptly notify the Borrower of any disregarded Competitive Bid.

 

58



--------------------------------------------------------------------------------

(iv) Subject only to the provisions of §§5.4, 5.5 and 13 and clause (iii) above,
each Competitive Bid shall be irrevocable.

(d) Not later than 11:00 a.m. (i) on the requested date of any Bid Rate Advance
that is to consist of Absolute Rate Loans in Dollars, (ii) three Business Days
prior to the requested date of any Bid Rate Advance that is to consist of Index
Rate Loans in Dollars or Canadian Dollars, or (iii) four (4) Business Days (or
five (5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Bid Rate Advance that is to consist of Absolute Rate Loans
or Indexed Rate Loans in an Alternative Currency other than Canadian Dollars,
the Agent shall notify the Borrower of the identity of each Bank that has
submitted a Competitive Bid that complies with §2.9(c) and of the terms of the
offers contained in each such Competitive Bid.

(e) Not later than 11:30 a.m. (i) on the requested date of any Bid Rate Advance
that is to consist of Absolute Rate Loans in Dollars, (ii) three (3) Business
Days prior to the requested date of any Bid Rate Advance that is to consist of
Index Rate Loans in Dollars or Canadian Dollars, or (iii) four (4) Business Days
(or five (5) Business Days in the case of a Special Notice Currency) prior to
the requested date of any Bid Rate Advance that is to consist of Absolute Rate
Loans or Indexed Rate Loans in an Alternative Currency other than Canadian
Dollars, the Borrower shall notify the Agent of its acceptance or rejection of
the offers of which it was notified pursuant to §2.9(d). The Borrower shall be
under no obligation to accept any Competitive Bid and may choose to reject all
Competitive Bids. In the case of acceptance, such notice shall specify the
aggregate principal amount of Competitive Bids for each Interest Period that is
accepted. The Borrower may accept any Competitive Bid in whole or in part;
provided that:

(i) the aggregate principal amount of each Bid Rate Advance may not exceed the
applicable amount set forth in the related Bid Rate Advance Borrowing Notice;

(ii) the principal amount of each Bid Rate Loan must be $1,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Index Rate Bid Margins within each Interest Period; and

(iv) the Borrower may not accept any offer that is described in §2.9(c)(iii) or
that otherwise fails to comply with the requirements hereof.

(f) If two or more Banks have submitted Competitive Bids at the same Absolute
Rate or Index Rate Bid Margin, as the case may be, for the same Interest Period,
and the result of accepting all of such Competitive Bids in whole (together with
any other Competitive Bids at lower Absolute Rates or Index Rate Bid Margins, as
the case may be, accepted for such Interest Period in conformity with the
requirements of §2.9(e)(iii)) would be to cause the aggregate outstanding
principal amount of the applicable Bid Rate Advance to exceed the amount
specified therefor in the related Bid Rate Advance Borrowing Notice, then,
unless

 

59



--------------------------------------------------------------------------------

otherwise agreed by the Borrower, the Agent and such Banks, such Competitive
Bids shall be accepted as nearly as possible in proportion to the amount offered
by each such Bank in respect of such Interest Period, with such accepted amounts
being rounded to the nearest whole multiple of $1,000,000.

(g) The Agent shall promptly notify each Bank having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Rate Loan or Bid Rate Loans to be made by it on the
date of the applicable Bid Rate Advance. Any Competitive Bid or portion thereof
that is not accepted by the Borrower by the applicable time specified in §2.9(e)
shall be deemed rejected.

(h) If any Bid Rate Advance is to consist of Index Rate Loans, the Agent shall
determine the Eurocurrency Rate for the relevant Interest Period, and promptly
after making such determination, shall notify the Borrower and the Banks that
will be participating in such Bid Rate Advance of such Eurocurrency Rate.

(i) Each Bank that has received notice pursuant to §2.9(g) that all or a portion
of its Competitive Bid has been accepted by the Borrower shall make the amount
of its Bid Rate Loan(s) available to the Agent in Same Day Funds at the Agent’s
Funding Office not later than 1:00 p.m. on the date of the requested Bid Rate
Advance. Upon satisfaction of the applicable conditions set forth in §13, the
Agent shall make all funds so received available to the Borrower in like funds
as received by the Agent.

(j) After each Competitive Bid auction pursuant to this §2.9, the Agent shall
notify each Bank that submitted a Competitive Bid in such auction of the ranges
of bids submitted (without the bidder’s name) and accepted for each Bid Rate
Loan and the aggregate amount of each Bid Rate Advance.

(k) Within the limits and on the conditions set forth in this §2.9, the Borrower
may from time to time borrow under this §2.9, repay pursuant to §2.9(f), and
reborrow under this §2.9.

(l) Each Bid Rate Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period therefor at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus (or minus) the Index Rate Bid
Margin, or at the Absolute Rate for such Interest Period, as the case may be.
Interest on Bid Rate Loans shall be calculated for actual days elapsed on the
basis of a 360-day year. The Borrower hereby absolutely and unconditionally
promises to pay to the Agent for the account of each Bank which has made a Bid
Rate Loan to it, on the last day of the Interest Period in respect thereof or
such earlier date to which the maturity of such Bid Rate Loan has been
accelerated hereunder, the then unpaid principal amount of such Bid Rate Loan
and all accrued but unpaid interest thereon. The Borrower shall have no right to
prepay any principal amount of any Bid Rate Loan unless, and then only on the
terms, specified by the Borrower for such Bid Rate Loan in the related Bid Rate
Advance Borrowing Notice and subject to payment of Eurocurrency Breakage Costs
and other compensation, if any, as provided in §5.9.

 

60



--------------------------------------------------------------------------------

(m) The Bid Rate Loans shall be evidenced by one or more accounts or records
maintained by the Banks and by the Agent in the ordinary course of business. The
accounts or records maintained by the Agent and the Banks shall be prima facie
evidence of the amount of the Bid Rate Loans made by the Banks to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Bid Rate Loans.
In the event of any conflict between the accounts and records maintained by any
Bank and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error. Upon the request of any Bank made through the Agent, the Borrower shall
execute and deliver to such Bank (through the Agent) a Bid Rate Note payable to
the order of such Bank in an aggregate principal amount equal to such Bank’s Bid
Rate Loans, which shall evidence such Bank’s Bid Rate Loans in addition to such
accounts or records. Each Bank may attach schedules to its Bid Rate Note and
endorse thereon the date the date, Type (if applicable), amount and maturity of
its Bid Rate Loans and payments with respect thereto.

(n) Each Existing Bid Rate Advance, upon the effectiveness of this Agreement,
shall automatically be deemed to be a Bid Rate Advance made under and pursuant
to this Agreement for all purposes.

§2.10 Increases in Total Commitment. The Borrower shall have the right to cause
the Total Commitment to increase, from time to time, in minimum increments of
$50,000,000 up to an aggregate increase amount not at any time exceeding
$500,000,000 (the “Increase”), in which event the Agent will amend Schedule 2 to
reflect the increased Commitment of each Bank, if any, that has agreed in
writing to an increase and to add any third party financial institution that may
have become a party to, and a “Bank” under, this Agreement in connection with
the Increase; provided, however, that it shall be a condition precedent to the
effectiveness of the Increase that the Increase Conditions shall have been
satisfied. In the event that the Increase results in any change to the
Commitment Percentage of any Bank, then on the effective date of such Increase
in the Total Commitment (i) any new Bank, and any existing Bank whose Commitment
has increased, shall pay to the Agent such amounts as are necessary to fund its
new or increased Commitment Percentage of all existing Revolving Credit Loans,
(ii) the Agent will use the proceeds thereof to pay to all Banks whose
Commitment Percentage is decreasing such amounts as are necessary so that each
such Bank’s participation in existing Revolving Credit Loans will be equal to
its adjusted Commitment Percentage, and (iii) if the effective date of such
Increase in the Total Commitment occurs on a date other than the last day of an
Interest Period applicable to any outstanding Eurocurrency Rate Loan, the
Borrower will be responsible for Eurocurrency Breakage Costs and any other
amounts payable pursuant to §5.9 on account of the payments made pursuant to
clause (ii) above. In no event shall any Bank be required to participate in an
Increase.

§3. LETTERS OF CREDIT.

§3.1 Letter of Credit Commitments.

§3.1.1 Commitment to Issue Letters of Credit.

 

61



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions hereof and the execution and delivery by
the Borrower of a letter of credit application on the Fronting Bank’s customary
form as part of a Completed Loan Request (a “Letter of Credit Application”), the
Fronting Bank on behalf of the Banks and in reliance upon the agreement of the
Banks set forth in §3.1.4 and upon the representations and warranties of the
Borrower contained herein, agrees, in its individual capacity, to issue, extend
and renew for the account of the Borrower (or, so long as Borrower remains fully
liable on the applicable Letter of Credit Application, for the account of a
Wholly-Owned Subsidiary of Borrower or a Partially-Owned Entity) one or more
letters of credit denominated in Dollars or in one or more Alternative
Currencies providing for the payment of cash (in Dollars or such Alternative
Currency, as applicable) upon the honoring of a presentation thereunder
(individually, a “Letter of Credit”), in such form as may be requested from time
to time by the Borrower and reasonably agreed to by the Fronting Bank; provided,
however, that, after giving effect to such Letter of Credit Application, (i) the
Outstanding Amount of all Loans and Letter of Credit Obligations shall not at
any time exceed the Total Commitment, (ii) the Revolving Credit Exposure of any
Bank (exclusive of such Bank’s Bid Rate Loans) shall not at any time exceed such
Bank’s Commitment, and (iii) the Outstanding Amount of all Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Sublimit. It is
acknowledged that the Existing Letters of Credit are to be treated as Letters of
Credit hereunder for all purposes, including, without limitation, with respect
to the Reimbursement Obligations of the Borrower under §3.2 and the funding
obligations of the Banks under §3.3. As this Agreement constitutes an entire
amendment and restatement of the Existing Credit Agreement, it is acknowledged
and agreed that BOA shall not, and shall not have any obligation to, issue any
further Letters of Credit under the Existing Credit Agreement.

(b) The Fronting Bank shall not be under any obligation to issue any Letter of
Credit if:

(i) any Bank is at that time a Delinquent Bank, unless the Fronting Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Fronting Bank (in its sole discretion) with the Borrower or
such Bank to eliminate the Fronting Bank’s actual or potential Fronting Exposure
(after giving effect to §5.12.1(d)) with respect to the Delinquent Bank arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other Letter of Credit Obligations as to which the Fronting Bank
has actual or potential Fronting Exposure, as it may elect in its sole
discretion;

(ii) except as otherwise agreed by the Agent and the Fronting Bank, the Letter
of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(iii) the Fronting Bank does not as of the issuance date of the requested Letter
of Credit issue letters of credit in the requested Alternative Currency;

(iv) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Fronting Bank from issuing
the Letter of Credit, or any Law applicable to the Fronting Bank or any request
(but only to the extent that such request is applied to the Borrower in a
non-discriminatory manner, as determined in good faith by the Fronting Bank
without any obligation to disclose the identity of any other borrower,

 

62



--------------------------------------------------------------------------------

letter of credit beneficiary or credit facility) or directive (in each case
whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Fronting Bank shall prohibit, or request that the Fronting
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Fronting Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Fronting Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Fronting Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Fronting
Bank in good faith deems material to it; or

(v) the issuance of the Letter of Credit would violate one or more policies of
the Fronting Bank applicable to letters of credit generally (but only to the
extent that any such policy is applied to the Borrower in a non-discriminatory
manner, as determined in good faith by the Fronting Bank without any obligation
to disclose the identity of any other borrower, letter of credit beneficiary or
credit facility).

(c) If the Borrower so requests in any applicable Letter of Credit Application,
the Fronting Bank may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided, that any such Auto-Extension Letter of Credit must permit
the Fronting Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Fronting Bank, the Borrower shall not be required to make a specific request
to the Fronting Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Fronting Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the Fronting Bank shall have no obligation to
permit any such extension if the Fronting Bank has determined that it would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of §3.1.1(b)
or otherwise); and provided, further, that the Fronting Bank shall not permit
any such extension if (i) the Fronting Bank has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (ii) it has received notice (which may be
by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Agent or the Borrower that one or
more of the applicable conditions specified in §13 is not then satisfied
(accompanied by reasonably detailed documented evidence supporting such
determination), and in each such case directing the Fronting Bank not to permit
such extension.

§3.1.2 Letter of Credit Applications. Each Letter of Credit Application shall be
completed to the reasonable satisfaction of the Agent and the Fronting Bank. A
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
Fronting Bank, by personal delivery or by any other means acceptable to the
Fronting Bank. In the event that any provision of any Letter of Credit
Application shall be inconsistent with any provision of this Agreement
(including provisions applicable to a Completed Loan Request) or shall impose
additional financial or other material obligations (other than technical,
administrative and ministerial obligations, whether relating to the mechanics of
a draw under a Letter of Credit or otherwise), then the provisions of this
Agreement shall, to the extent of any such inconsistency or additional material
obligation, govern.

 

63



--------------------------------------------------------------------------------

§3.1.3 Terms of Letters of Credit; Limitation of Liability. Each Letter of
Credit issued, extended or renewed hereunder shall, among other things,
(i) provide for the payment of sight drafts for honor thereunder when presented
in accordance with the terms thereof and when accompanied by the documents
described therein, and (ii) have an expiry date no later than the Letter of
Credit Expiration Date. Unless otherwise expressly agreed by the Fronting Bank
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the Fronting Bank shall
not be responsible to the Borrower for, and the Fronting Bank’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Fronting Bank required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the Fronting
Bank or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice. As between the Borrower and the Fronting Bank, in the event of any
conflict between the terms of this Agreement and the terms of any Issuer
Document, the terms of this Agreement shall control.

§3.1.4 Obligations of Banks with respect to Letters of Credit. Each Bank
severally agrees that it shall be absolutely liable, without regard to (A) any
setoff, counterclaim, recoupment, defense or other right which such Bank may
have against the Fronting Bank, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence of any Default or Event of Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing, to the extent of such Bank’s Commitment Percentage, to reimburse the
Fronting Bank on demand pursuant to §3.3 for the amount of each draft paid by
the Fronting Bank under each Letter of Credit to the extent that such amount is
not reimbursed by the Borrower pursuant to §3.2 (such agreement for a Bank being
called herein the “Letter of Credit Participation” of such Bank). Each such
payment made by a Bank shall be treated as a purchase by such Bank of a
participation in the Fronting Bank’s interest in such Letter of Credit and each
Bank shall share, in accordance with its respective Commitment Percentage, in
any interest which accrues and is payable by the Borrower pursuant to §3.2 or
otherwise in connection with such Letter of Credit. No such purchase of a Letter
of Credit Participation shall relieve or otherwise impair the obligation of the
Borrower to reimburse the Fronting Bank for the amount of any payment made by
the Fronting Bank under any Letter of Credit, together with interest as provided
herein, subject to the terms of §§3.2 and 3.3.

§3.1.5 Fronting Bank.

(a) Notwithstanding the definition of Fronting Bank, in the event that the
Borrower reasonably determines that it would be beneficial to have a Letter of
Credit issued by a Bank with a higher rating than BOA has at any applicable time
of reference (as determined by Moody’s or S&P), or if the Fronting Bank is not
able or willing to issue a Letter of Credit in an

 

64



--------------------------------------------------------------------------------

Alternative Currency, or for any other reason acceptable to the Agent, the
Borrower shall have the right to elect any Bank having a higher rating than BOA,
or able and willing to issue a Letter of Credit in such Alternative Currency, or
such other applicable Bank, as the Fronting Bank for that particular Letter of
Credit, provided that no Bank other than BOA shall be required to be a Fronting
Bank;

(b) Notwithstanding the definition of Fronting Bank, in the event that BOA is
not required to issue any Letter of Credit hereunder and elects not to issue
such Letter of Credit, JPChase may, but is not obligated to, upon the written
request of the Borrower, issue such Letter of Credit; and

(c) In the event that any Bank other than BOA issues any Letter of Credit
pursuant to this §3.1.5, such Bank shall be entitled to the various benefits of
the Fronting Bank under this Agreement as issuer of such Letter of Credit, and
each other Bank shall have the obligations set forth herein to such Bank with
respect to such Letter of Credit.

§3.2 Reimbursement Obligation of the Borrower. In order to induce the Fronting
Bank to issue, extend and renew each Letter of Credit and the Banks to
participate therein, the Borrower hereby agrees, except as contemplated in §3.3,
to reimburse or pay to the Fronting Bank, for the account of the Fronting Bank
or (as the case may be) the Banks, with respect to each Letter of Credit issued,
extended or renewed by the Fronting Bank hereunder,

(a) except as otherwise expressly provided in §3.2(b) and (c) or §3.3, promptly
upon notification by the Fronting Bank or the Agent that any draft presented
under such Letter of Credit is honored by the Fronting Bank, or the Fronting
Bank otherwise makes a payment with respect thereto, (i) the amount paid by the
Fronting Bank under or with respect to such Letter of Credit, and (ii) any
amounts payable pursuant to §5.6 under, or with respect to, such Letter of
Credit,

(b) upon the reduction (but not termination) of the Total Commitment to an
amount less than the then Outstanding Amount of all Letter of Credit
Obligations, an amount equal to such difference, which amount shall be held by
the Agent in an interest-bearing account (with interest to be added to such
account) as Cash Collateral for the benefit of the Banks and the Agent for all
Reimbursement Obligations, and

(c) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §14, an amount equal to the then Outstanding Amount of all Letter of Credit
Obligations, which amount shall be held by the Agent in an interest-bearing
account (with interest to be added to such account) as Cash Collateral for the
benefit of the Banks and the Agent for all Reimbursement Obligations.

Each such payment shall be made to the Agent for the benefit of the Banks at the
Agent’s Funding Office for the Applicable Currency in Same Day Funds. In the
case of a Letter of Credit denominated in an Alternative Currency, the Borrower
shall reimburse the Fronting Bank in such Alternative Currency, unless (A) the
Fronting Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such

 

65



--------------------------------------------------------------------------------

requirement for reimbursement in Dollars, the Borrower shall have notified the
Fronting Bank promptly following receipt of the notice of drawing that the
Borrower will reimburse the Fronting Bank in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Fronting Bank shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this §3.2 and
(B) the Dollar amount paid by the Borrower shall not be adequate on the date of
that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the Fronting Bank
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. Interest on any and all
amounts not converted to a Revolving Credit Loan pursuant to §3.3 and remaining
unpaid by the Borrower under this §3.2 at any time from the date such amounts
become due and payable (whether as stated in this §3.2, by acceleration or
otherwise) until payment in full (whether before or after judgment) shall be
payable to the Agent for the benefit of the Banks on demand at the rate
specified in §5.10 for overdue principal on the Loans.

§3.3 Letter of Credit Payments; Funding of a Loan.

(a) If any draft shall be presented or other demand for payment shall be made
under any Letter of Credit, the Fronting Bank will use its best efforts to
notify the Borrower and the Agent (who will use its best efforts to promptly
notify each of the Banks), on or before the date the Fronting Bank intends to
honor such drawing, of the date and amount of the draft presented or demand for
payment and of the date and time when it expects to pay such draft or honor such
demand for payment and, except to the extent the amount of such draft becomes a
Revolving Credit Loan as set forth in this §3.3, Borrower shall reimburse Agent,
as set forth in §3.2. Notwithstanding anything contained in §3.2 or this §3.3 to
the contrary, however, unless Borrower shall have notified the Agent and
Fronting Bank prior to 11:00 a.m. on the Business Day immediately prior to the
date of such drawing that Borrower intends to reimburse Fronting Bank for the
amount of such drawing with funds other than the proceeds of Revolving Credit
Loans, subject to satisfaction of the conditions set forth in §§2.4 and 13
(other than delivery to the Agent of a Completed Loan Request), Borrower shall
be deemed to have timely given a Completed Loan Request pursuant to §2.4 to
Agent, requesting a Base Rate Loan on the date on which such drawing is honored
and in an amount equal to the amount of such drawing (or in an amount equal to
the Dollar Equivalent of such drawing in the case of a Letter of Credit
denominated in an Alternative Currency), without regard to the minimum and
multiples specified in §2.4(i) for the principal amount of Revolving Credit
Loans. The Borrower may thereafter convert any such Base Rate Loan to a
Revolving Credit Loan of another Type in accordance with §2.5. The Fronting Bank
is irrevocably authorized by the Borrower and each of the Banks to honor draws
on each Letter of Credit by the beneficiary thereof in accordance with the terms
of such Letter of Credit. The responsibility of the Agent to the Borrower and
the Banks shall be only to determine that the documents (including each draft)
delivered under each Letter of Credit in connection with such presentment shall
be in conformity in all material respects with such Letter of Credit.

 

66



--------------------------------------------------------------------------------

(b) With respect to any payment under any Letter of Credit that is not fully
refinanced by a Base Rate Loan because the conditions set forth in §13 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Fronting Bank a Reimbursement Obligation in the amount that is not so
refinanced, which Reimbursement Obligation shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate from and
after the date that is five (5) Business Days after the date of such demand. In
such event, each Bank’s payment to the Agent for the account of the Fronting
Bank pursuant to §3.3(c) shall be deemed payment in respect of its participation
in such Reimbursement Obligation and shall constitute an advance from such Bank
in satisfaction of its participation obligation pursuant to §3.1.4; provided,
however, that, in all cases subject to §5.12.1(d), in respect of any payment
under a Letter of Credit, the maximum amount that any Bank shall be required to
fund, whether as a Base Rate Loan pursuant to §3.3(a) or as a participation in a
Reimbursement Obligation pursuant to this §3.3(b), shall not exceed such Bank’s
Commitment Percentage of such payment.

(c) If the Borrower is deemed to have requested a Revolving Credit Loan pursuant
to §3.3(a) or has incurred a Reimbursement Obligation pursuant to §3.3(b), the
Agent shall promptly notify each Bank of the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) and the amount of
such Bank’s Commitment Percentage thereof. Each Bank shall, upon receipt of any
such notice and in accordance with §2.6, make available on the Business Day
specified in such notice by the Agent, in Dollars, such Bank’s Commitment
Percentage of such unreimbursed drawing at the Agent’s Funding Office for Dollar
denominated payments (and the Agent may apply Cash Collateral provided for this
purpose), the proceeds of which shall be applied directly by Agent to reimburse
the Fronting Bank in Dollars for such amount. Until each Bank funds its
Commitment Percentage pursuant to this §3.3(c) to reimburse the Fronting Bank
for any amount drawn under any Letter of Credit, interest in respect of such
Bank’s Commitment Percentage of such amount shall be solely for the account of
the Fronting Bank.

(d) If any Bank fails to make available to the Agent for the account of the
Fronting Bank any amount required to be paid by such Bank pursuant to §3.3(c),
then, without limiting the other provisions of this Agreement, the Fronting Bank
shall be entitled to recover from such Bank (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Fronting Bank at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Fronting Bank in connection with the foregoing. If
such Bank pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Bank’s Commitment Percentage included in the relevant
Revolving Credit Loan or Reimbursement Obligation, as the case may be. A
certificate of the Fronting Bank submitted to any Bank (through the Agent) with
respect to any amounts owing under this clause (d) shall be conclusive absent
manifest error.

(e) At any time after the Fronting Bank has made a payment under any Letter of
Credit and has received from any Bank such Bank’s Commitment Percentage of any
Reimbursement Obligation in respect of such payment in accordance with §3.3(c),
if the Agent

 

67



--------------------------------------------------------------------------------

receives for the account of the Fronting Bank any payment in respect of the
related Reimbursement Obligation or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Agent), the Agent will distribute to such Bank its Commitment Percentage
thereof in Dollars and in the same funds as those received by the Agent. If any
payment received by the Agent for the account of the Fronting Bank pursuant to
this §3.3(e) is required to be returned under any of the circumstances described
in §18 (including pursuant to any settlement entered into by the Fronting Bank
in its discretion), each Bank shall pay to the Agent for the account of the
Fronting Bank its Commitment Percentage thereof on demand of the Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Bank, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Banks under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

§3.4 Obligations Absolute. The Borrower’s obligations under this §3 shall be
absolute and unconditional under any and all circumstances and irrespective of
the account party in whose name a Letter of Credit is issued pursuant to a
Letter of Credit Application executed by Borrower, the occurrence of any Default
or Event of Default or any condition precedent whatsoever, any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against the Agent, any Bank or any beneficiary of a Letter of Credit, the waiver
by the Fronting Bank of any requirement that exists for the Fronting Bank’s
protection and not the protection of the Borrower or any waiver by the Fronting
Bank which does not in fact materially prejudice the Borrower, or any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrower or in the relevant currency markets
generally. The Borrower further agrees with the Agent and the Banks that the
Agent and the Banks shall not be responsible for, and the Borrower’s
Reimbursement Obligations under §3.2 shall not be affected by, among other
things, the validity or genuineness of any draft, demand, certificate or other
document or of any endorsements thereon presented under any Letter of Credit (so
long as such draft, demand, certificate or other document delivered under such
Letter of Credit in connection with such presentment shall be in the form
required by, and in conformity in all material respects with, such Letter of
Credit), even if such draft, demand, certificate or other document should in
fact prove to be in any or all respects invalid, fraudulent or forged, or any
dispute between or among the Borrower, the beneficiary of any Letter of Credit
or any financing institution or other party to whom any Letter of Credit may be
transferred, or any claims or defenses whatsoever of the Borrower against the
beneficiary of any Letter of Credit or any such transferee. The Agent and the
Banks shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by the Agent or any Bank under or in connection with
each Letter of Credit and the related drafts, demands, certificates or other
documents, if done in good faith and absent gross negligence, shall be binding
upon the Borrower and shall not result in any liability on the part of the Agent
or any Bank to the Borrower.

§3.5 Reliance by Issuer. The Fronting Bank shall act on behalf of the Banks with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Fronting Bank shall have all of the benefits and immunities
(A) provided to the Agent in §16 with respect to any acts taken or omissions
suffered by the Fronting Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to

 

68



--------------------------------------------------------------------------------

such Letters of Credit as fully as if the term “Agent” as used in §16 included
the Fronting Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Fronting Bank. To the extent
not inconsistent with §3.4, the Agent and any Fronting Bank shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Agent. The
Agent and any Fronting Bank shall be fully justified in failing or refusing to
take any action under this §3 (other than the issuance of a Letter of Credit
pursuant to a Letter of Credit Application and otherwise in accordance with the
terms of this Agreement) unless it shall first have received such advice or
concurrence of the Required Banks (or such other number or percentage of the
Banks as may be required by this Agreement) as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent and any Fronting Bank
shall in all cases be fully protected by the Banks in acting, or in refraining
from acting, under this §3 in accordance with a request of the Required Banks
(or such other number or percentage of the Banks as may be required by this
Agreement), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Banks and all future holders of the Notes or
of a Letter of Credit Participation. The Fronting Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

§3.6 Letter of Credit Fee. The Borrower shall pay to the Agent a fee (in each
case, a “Letter of Credit Fee”), in Dollars, in an amount equal to the
Applicable Letter of Credit Percentage of the Dollar Equivalent of the maximum
aggregate amount available to be drawn under all outstanding Letters of Credit
(excluding, at any time of determination, amounts that have been drawn under
such Letters of Credit and are not available to be re-drawn), which fee
(a) shall be payable quarterly in arrears on the first day of each calendar
quarter for the immediately preceding calendar quarter, with a final payment on
the Letter of Credit Expiration Date or any earlier date on which the
Commitments shall terminate (which Letter of Credit Fee shall be pro-rated for
any calendar quarter in which such Letter of Credit is issued, drawn upon or
otherwise reduced or terminated) and (b) subject to §5.12, shall be for the
accounts of the Banks as follows: (i) an amount equal to 0.125% per annum of the
Letter of Credit Fee shall be for the account of the Fronting Bank and (ii) the
remainder of the Letter of Credit Fee shall be for the accounts of the Banks
(including the Fronting Bank as a Bank) pro rata in accordance with their
respective Commitment Percentages. In addition, Borrower shall pay to the
Fronting Bank, for its own account, in Dollars, an amount equal to the Fronting
Bank’s reasonable and customary costs and expenses incurred in connection with
the issuance and/or administration of the Letters of Credit.

§4. REPAYMENT OF THE LOANS.

§4.1 Maturity. In addition to, and without limiting, the provisions of §2.8(b)
and §2.9(l), the Borrower promises to pay on the Maturity Date, and there shall
become absolutely due and payable on the Maturity Date, all unpaid principal of
the Revolving Credit Loans and

 

69



--------------------------------------------------------------------------------

each other Loan, if any, outstanding on such date, together with any and all
accrued and unpaid interest thereon, the unpaid balance of the Facility Fee
accrued through such date, and any and all other unpaid amounts due under this
Agreement, the Notes or any other of the Loan Documents.

§4.2 Optional Repayments of Revolving Credit Loans. The Borrower shall have the
right, at its election, to prepay the outstanding amount of the Revolving Credit
Loans, in whole or in part, at any time without penalty or premium; provided
that the outstanding amount of any Eurocurrency Rate Loans may not be prepaid
unless the Borrower pays the Eurocurrency Breakage Costs for each Eurocurrency
Rate Loan so prepaid at the time of such prepayment. The Borrower shall give the
Agent no later than 10:00 a.m., at least (A) one (1) Business Day’s prior
written notice of any prepayment pursuant to this §4.2 of any Base Rate Loans,
(B) three (3) Business Days’ notice of any proposed prepayment pursuant to this
§4.2 of Eurocurrency Rate Loans denominated in Dollars, and (C) four
(4) Business Days’ (or five (5) Business Days’, in the case of prepayment of
Loans denominated in Special Notice Currencies) notice of any proposed
prepayment pursuant to this §4.2 of Eurocurrency Rate Loans denominated in
Alternative Currencies, specifying the proposed date of prepayment of Revolving
Credit Loans and the principal amount to be prepaid. Each such partial
prepayment of the Loans shall be in an amount equal to $500,000 or an integral
multiple of $100,000 in excess thereof or, if less, the outstanding balance of
the Revolving Credit Loans then being repaid, shall be accompanied by the
payment of all charges, if any, outstanding on all Revolving Credit Loans so
prepaid and of all accrued interest on the principal prepaid to the date of
payment, and shall be applied, in the absence of instruction by the Borrower,
first to the principal of Base Rate Loans and then to the principal of
Eurocurrency Rate Loans.

§4.3 Mandatory Repayment of Loans.

(a) If the Agent notifies the Borrower at any time that the Outstanding Amount
of all Loans and all Letter of Credit Obligations exceeds an amount equal to
105% of the Total Commitment at such time, the Borrower shall, within two
(2) Business Days after receipt of such notice, prepay the Loans and/or Cash
Collateralize the Letter of Credit Obligations in an aggregate amount equal to
(i) such excess, to the extent Loans are being prepaid, or (ii) the Minimum
Collateral Amount with respect to such excess, to the extent Letter of Credit
Obligations are being Cash Collateralized, any such prepayment to be applied, in
the absence of instruction by the Borrower, (x) first to the repayment of
Swingline Loans, second to the repayment of Revolving Credit Loans and third to
the repayment of Bid Rate Loans and (y) with respect to any such payments of
Revolving Credit Loans, first to the principal of Base Rate Loans and then to
the principal of Eurocurrency Rate Loans. Notwithstanding the foregoing, subject
to §5.11.1, the Borrower shall not be required to Cash Collateralize the Letter
of Credit Obligations pursuant to this §4.3 unless after the prepayment in full
of the Loans the Outstanding Amount of all Loans and all Letter of Credit
Obligations exceeds the Total Commitment then in effect. The Agent may, at any
time and from time to time after the initial deposit of such Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations.

 

70



--------------------------------------------------------------------------------

(b) If the Agent notifies the Borrower at any time that the Outstanding Amount
of all Bid Rate Loan exceeds an amount equal to 105% of the Bid Rate Maximum
Amount, the Borrower shall within two (2) Business Days after receipt of such
notice, prepay the Bid Rate Loans in an aggregate amount equal to such excess.

§5. CERTAIN GENERAL PROVISIONS.

§5.1 Funds for Payments.

§5.1.1 General.

(a) Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder or under any of the other Loan Documents
shall be made to the Agent, for the respective accounts of the Banks or (as the
case may be) the Agent, at the Agent’s Funding Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the due date thereof. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder or under any
of the other Loan Documents with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Agent, for the
respective accounts of the Banks or (as the case may be) the Agent, at the
Agent’s Funding Office in such Alternative Currency and in Same Day Funds not
later than the Applicable Time specified by the Agent on the due date thereof.
Without limiting the generality of the foregoing, the Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Agent will promptly distribute to each Bank its Commitment Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Bank’s Lending Office. All payments received by the
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature except as set forth in §5.2.

§5.1.2 Funding by Banks; Presumption by Agent. Unless the Agent shall have
received notice from a Bank prior to the proposed Drawdown Date of any Revolving
Credit Loan that such Bank will not make available to the Agent the amount of
such Bank’s Commitment Percentage of the Revolving Credit Loan to be made on
such Drawdown Date, the Agent may assume that such Bank has made such share
available on such date in accordance with §2.6 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Bank has not in fact made its share of the applicable Revolving
Credit Loan available to the Agent, then the applicable Bank and the Borrower

 

71



--------------------------------------------------------------------------------

severally agree to pay to the Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Agent, at (A) in the case of a payment to be made by such
Bank, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Bank shall pay such interest to the
Agent for the same or an overlapping period, the Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period.
If such Bank pays its share of the applicable Revolving Credit Loan to the Agent
(with interest and fees as aforesaid), then the amount so paid shall constitute
such Bank’s Revolving Credit Loan included in such borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Bank that shall have failed to make such payment to the Agent.

§5.1.3 Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Banks or the Fronting Bank hereunder that
the Borrower will not make such payment, the Agent may assume that the Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Banks or the Fronting Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Banks or the Fronting Bank, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Bank or the Fronting Bank, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the Overnight Rate. A
notice of the Agent to any Bank or the Borrower with respect to any amount owing
under this subsection shall be prima facie evidence that such amount is due and
owing.

§5.1.4 Failure to Satisfy Conditions Precedent. If any Bank makes available to
the Agent funds for any Loan to be made by such Bank as provided in §§ 2 and 3
above, and such funds are not made available to the Borrower by the Agent
because the conditions applicable to advance of funds for such Loan set forth in
§§ 12 and 13 are not satisfied or waived in accordance with the terms hereof,
the Agent shall return such funds (in like funds as received from such Bank) to
such Bank, without interest.

§5.1.5 Obligations of Banks Several. The obligations of the Banks hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to §17(c) are several and not joint. The failure of
any Bank to make any Loan, to fund any such participation or to make any payment
under §17(c) on any date required hereunder shall not relieve any other Bank of
its corresponding obligation to do so on such date, and no Bank shall be
responsible for the failure of any other Bank to so make its Loan, to purchase
its participation or to make its payment under §17(c).

§5.1.6 Funding Source. Nothing herein shall be deemed to obligate any Bank to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Bank that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

72



--------------------------------------------------------------------------------

§5.1.7 Sharing of Payments by Banks. If any Bank shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in Letters of Credit or in Swingline Loans held by it resulting in such Bank’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Bank receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in the Letter of Credit
Participations and Swingline Loans of the other Banks, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Banks ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Delinquent Bank), (y) the application of Cash Collateral
provided for in §5.11.3, or (z) any payment obtained by a Bank as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in Letter of Credit Participations or Swingline Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Borrower rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of the Borrower in the amount of such
participation.

§5.2 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the Agent or the Borrower) require
the deduction or withholding of any Tax from any such payment by the Agent or
the Borrower, then the Agent or the Borrower shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) of this §5.2 below.

 

73



--------------------------------------------------------------------------------

(ii) If the Borrower or the Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 5.2) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If the Borrower or the Agent shall be required by any applicable laws
other than the Code to withhold or deduct any Taxes from any payment, then
(A) the Borrower or the Agent, as required by such laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) of this
§5.2 below, (B) the Borrower or the Agent, to the extent required by such laws,
shall, if applicable, timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this §5.2) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iv) Notwithstanding the provisions of subsection (i) through (iii) above,
(x) Borrower shall not be required to increase any such amounts payable to any
Recipient with respect to any Indemnified Taxes (1) that are attributable to
such Person’s failure to comply with the requirements of §5, or (2) that are
United States withholding taxes imposed on amounts payable to such Person that
are Excluded Taxes; and (y) Borrower shall not be required to compensate any
Recipient pursuant to this Section for any additional sums payable under this
Section, including Indemnified Taxes, incurred more than 180 days prior to the
date that such Recipient notifies Borrower of the Change in Law or other event
giving rise to such additional sums and of such Recipient’s or the intention to
claim compensation therefor.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above (but without duplication of amounts payable pursuant to
subsection (a) above), the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable laws, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §5.2) payable or paid
by such Recipient (whether directly or pursuant to §5.2(c)(ii)) or required to
be withheld or deducted from a payment to such

 

74



--------------------------------------------------------------------------------

Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank or the Fronting Bank (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Bank or the Fronting Bank, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Bank or the Fronting Bank for any reason fails
to pay indefeasibly to the Agent as required pursuant to §5.2(c)(ii). If any
amounts paid by the Borrower pursuant to this §5.2(c) shall be recovered and
received from a Governmental Authority by the applicable Recipient, the same
shall be paid to the Borrower net of all out-of-pocket expenses incurred by such
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such amounts). If the Borrower determines
in its good faith judgment that a reasonable basis exists for contesting any
Indemnified Taxes, the applicable Recipient shall reasonably cooperate with the
Borrower in challenging such Indemnified Taxes, and such Recipient shall assign
its right to any claim for a refund of such Indemnified Taxes to the Borrower so
long as it has determined in its discretion that such assignment would not be
adverse to it; provided that such Recipient shall not be required to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person; and provided further
that nothing in this sentence shall require the Agent or such Recipient not to
withhold and pay over to the applicable Governmental Authority any Taxes subject
to such challenge.

(ii) Each Bank and the Fronting Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Agent against any Indemnified Taxes attributable to such Bank
or the Fronting Bank (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Agent and the Borrower, as
applicable, against any Taxes attributable to such Bank’s failure to comply with
the provisions of §20.5(b) relating to the maintenance of a Participant Register
and (z) the Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Bank or the Fronting Bank, in each case, that are payable
or paid by the Agent or the Borrower in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Agent shall be conclusive absent manifest
error. Each Bank and the Fronting Bank hereby authorizes the Agent to set off
and apply any and all amounts at any time owing to such Bank or the Fronting
Bank, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this §5.2, the Borrower shall deliver to
the Agent or the Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Agent, as the case may be.

 

75



--------------------------------------------------------------------------------

(e) Status of Banks: Tax Documentation

(i) Each Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times prescribed by applicable Law or
when reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation prescribed by applicable Law or reasonably requested
by the Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either set forth in §5.2(e)(ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in any Bank’s reasonable judgment
such completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Bank that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Bank becomes a Bank under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed originals of IRS Form W-9 certifying that such Bank is
exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

 

76



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

77



--------------------------------------------------------------------------------

(iii) Each Bank agrees that if any form or certification it previously delivered
pursuant to this §5.2 expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Agent in writing of its legal inability to do so.

(iv) The Borrower shall not be required to pay any amount pursuant to this §5.2
to any Recipient that is a Foreign Lender and that fails to comply with the
requirements of this subsection (e). If any such Recipient fails to deliver the
above forms or other documentation to the extent required hereunder, then the
Borrower may withhold from such payment to such Recipient such amounts as are
required by the Code. In the event of any such failure, if any Governmental
Authority asserts that the Borrower did not properly withhold or backup
withhold, as the case may be, any tax or other amount from payments made to or
for the account of such Recipient, such Recipient shall indemnify the Borrower
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable by or to the Borrower under this §5.2, and
costs and expenses (including all fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Borrower.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Bank or the Fronting Bank, or have any obligation to pay to any Bank or the
Fronting Bank, any refund of Taxes withheld or deducted from funds paid for the
account of such Bank or the Fronting Bank, as the case may be. If any Recipient
has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this §5.2, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this §5.2 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

 

78



--------------------------------------------------------------------------------

(g) Banks’ Confirmation. The Banks, each severally as to itself, hereby certify
that on and as of the Effective Date, no payment, or withholding or deduction of
amounts, by the Borrower (or the Agent, as applicable) is required pursuant to
the terms of this §5.2. To the Banks’ knowledge, each severally as to itself, no
such payments, withholding or deduction would be required pursuant to this §5.2
in the absence of a Change of Law as set forth in §5.6 below. In no event shall
the Borrower have any obligation to pay any payments to, or for the benefit of,
any Delinquent Bank, pursuant to this §5.2.

(h) Survival. Each party’s obligations under this §5.2 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Bank or the Fronting Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

§5.3 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year (365/366-day year for
Base Rate Loans) and paid for the actual number of days elapsed, or, in the case
of Revolving Credit Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Except as otherwise provided in the definition of the term “Interest
Period” with respect to Eurocurrency Rate Loans, whenever a payment hereunder or
under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension, but
without double counting with respect to any other Interest Period. The
outstanding amount of the Loans as reflected on the Note Records or record
attached to any other Note from time to time shall constitute prima facie
evidence of the principal amount thereof.

§5.4 Inability to Determine Eurocurrency Rate. If in connection with any request
for a Eurocurrency Rate Loan or a conversion thereto or continuation thereof,
(a) the Agent determines that (i) deposits (whether in Dollars or an Alternative
Currency, as applicable) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency, as applicable) or in
connection with an existing or proposed Base Rate Loan, or (b) the Required
Banks determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Banks of funding such Loan, the
Agent will promptly so notify the Borrower and each Bank. Thereafter, (x) the
obligation of the Banks to make or maintain, or to convert Loans to,
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Agent (upon the instruction of the
Required Banks) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for Base Rate Loans
in the amount specified therein. Notwithstanding the foregoing, in the case of a
pending request for a Eurocurrency Rate Loan or conversion or

 

79



--------------------------------------------------------------------------------

continuation in an Alternative Currency as to which the Agent has made the
determination described in clause (a) of the first sentence of this section, the
Agent, in consultation with the Borrower and the Banks, may establish an
alternative interest rate that reflects the all-in-cost of funds to the Required
Banks for funding Loans in the applicable currency and amount, and with the same
Interest Period as the Eurocurrency Rate Loan requested to be made, converted or
continued, as the case may be (the “Impacted Loans”), in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (x) the Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this section, (y) the Required
Banks notify the Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Banks of funding the Impacted
Loans, or (z) any Bank determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Bank or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Bank to do any of the
foregoing and provides the Agent and the Borrower written notice thereof.

§5.5 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Bank or its applicable
Lending Office to make or maintain Loans whose interest is determined by
reference to the Eurocurrency Rate (whether denominated in Dollars or an
Alternative Currency, as applicable), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Bank to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, such Bank shall forthwith give notice of such circumstances to
the Borrower through the Agent, and thereupon (a) any obligation of such Bank to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (b) if such notice
asserts the illegality of such Bank making or maintaining Base Rate Loans, the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Bank shall, if necessary to avoid such illegality, be determined by the Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Bank notifies the Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Bank (with a copy to the Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Bank to Base Rate Loans (the interest rate on
which Base Rate Loans of such Bank shall, if necessary to avoid such illegality,
be determined by the Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Bank may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Bank may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Bank determining or charging interest rates based upon the Eurocurrency Rate,
the Agent shall during the period of such suspension compute the Base Rate
applicable to such Bank without reference to the Eurocurrency Rate component
thereof until the Agent is advised in writing by such Bank that it is no longer
illegal for such Bank to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such conversion, the Borrower shall also pay accrued
interest on

 

80



--------------------------------------------------------------------------------

the amount so converted. Subject to the limitations set forth in §5.8, the
Borrower hereby agrees promptly to pay the Agent for the account of such Bank,
upon demand, any additional amounts necessary to compensate such Bank for any
costs incurred by such Bank in making any conversion required by this §5.5 prior
to the last day of an Interest Period with respect to a Eurocurrency Rate Loan,
including any interest or fees payable by such Bank to lenders of funds obtained
by it in order to make or maintain its Eurocurrency Rate Loans hereunder.

§5.6 Additional Costs, Etc. If any Change in Law shall:

(a) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Bank of the principal of or the interest
on any Loans or any other amounts payable to the Agent or any Bank under this
Agreement or the other Loan Documents, or

(c) impose, increase or render applicable (other than to the extent specifically
provided for elsewhere in this Agreement) any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law) against assets held by, or deposit in or for the
account of, or loans by, or letters of credit issued by, or commitments of an
office of any Bank or the Fronting Bank, or

(d) impose on any Bank or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, any Letters of Credit, the
Loans, such Bank’s Commitment, or any class of loans, letters of credit or
commitments of which any of the Loans or such Bank’s Commitment forms a part;

and the result of any of the foregoing is

(i) to increase the cost to any Bank of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Bank’s Commitment or any
Letter of Credit, or

(i) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Bank or the Agent hereunder on account of such
Bank’s Commitment, any Letter of Credit or any of the Loans, or

(ii) to require such Bank or the Agent to make any payment or to forego any
interest or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or Reimbursement Obligation or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or the Agent from the Borrower hereunder,

 

81



--------------------------------------------------------------------------------

then, and in each such case, the Borrower will, within thirty (30) days after
notice by the Agent or such Bank (such notice to be given promptly by the Agent
or such Bank upon the making of any such determination), at any time and from
time to time and as often as the occasion therefor may arise, but subject to the
limitations set forth in §5.8, pay to such Bank or the Agent such additional
amounts as such Bank or the Agent shall determine in good faith to be sufficient
to compensate such Bank or the Agent for such additional cost, reduction,
payment or foregone interest or other sum, provided that such Bank or the Agent
is generally imposing similar charges on its other similarly situated borrowers.

Without limiting the foregoing, the Borrower shall pay to each Bank, as long as
such Bank shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Bank (as determined by such Bank in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Agent) of such additional interest from such Bank. If a Bank fails to
give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

§5.7 Capital Adequacy. If any Change in Law affects the amount of capital or
liquidity required or expected to be maintained by banks or bank holding
companies and any Bank or the Agent determines that the amount of capital or
liquidity required to be maintained by it is increased by or based upon the
existence of Loans made or deemed to be made pursuant hereto, then such Bank or
the Agent may notify the Borrower of such fact, and the Borrower shall pay to
such Bank or the Agent from time to time, within thirty (30) days after notice
by the Agent or such Bank (such notice to be given promptly by the Agent or such
Bank upon the making of any such determination), as an additional fee payable
hereunder, but subject to the limitations set forth in §5.8, such amount as such
Bank or the Agent shall determine reasonably and in good faith and certify in a
notice to the Borrower to be an amount that will adequately compensate such Bank
in light of these circumstances for its increased costs of maintaining such
capital. Each Bank and the Agent shall allocate such cost increases among its
customers in good faith and on an equitable basis, and will not charge the
Borrower unless it is generally imposing a similar charge on its other similarly
situated borrowers. In no event shall the Borrower be obligated to pay any
amount pursuant to this §5.7 to or in respect of a Delinquent Bank.

§5.8 Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§5.2, 5.5, 5.6 or 5.7 and a brief explanation of
such amounts which are due, including reasonably detailed information regarding
the method and calculation of such amount, submitted by any Bank or the Agent to
the Borrower, shall be prima facie evidence that such amounts are due and owing.
Notwithstanding anything to the contrary contained in this §5, (i) to the extent
reasonably possible, each Bank shall designate an alternate lending office in
the continental United States to make the Loans in order to reduce any liability
of Borrower to such Bank under §§5.2, 5.5, 5.6 or 5.7 or to avoid the
unavailability of a Eurocurrency Rate Loan, so long as such designation is not
disadvantageous to such Bank, and (ii) the Borrower shall not be obligated to
compensate any Bank pursuant to §§5.2, 5.5, 5.6 or 5.7 for any amounts
attributable to any period which is more than one hundred eighty (180) days
prior to the date of delivery of the certificate set forth in the first sentence
of this §5.8. If (a) a Bank requests compensation pursuant to §§5.2, 5.5, 5.6 or
5.7 and the Required Banks are not also doing the same, (b) the

 

82



--------------------------------------------------------------------------------

obligation of any Bank to make, convert and/or continue Eurocurrency Rate Loans
shall be suspended pursuant to §5.5 but the obligation of the Required Banks
shall not have been suspended under such Section, or (c) if any Bank is a
Delinquent Bank, then, so long as there does not then exist any Event of
Default, the Borrower, at any time with respect to a Delinquent Bank, or, with
respect to a request for compensation pursuant to §§5.2, 5.6 or 5.7 or a
suspension pursuant to §5.5, within thirty (30) days after such request for
compensation or suspension, as applicable, may either (x) demand that such Bank
(the “Affected Bank”) assign its Commitment to an Eligible Assignee designated
by Borrower (or designated by Agent and approved by Borrower), and upon such
demand the Affected Bank shall promptly assign its Commitment to such Eligible
Assignee, subject to and in accordance with the provisions of §20.1 (and in the
event such Affected Bank fails to timely assign its Commitment hereunder, the
waivers and limitations set forth in §17(d) and §27 shall not apply to such
Affected Bank and shall be of no force and effect with respect to such Affected
Bank but shall continue to apply and be of full force and effect with respect to
the Agent and the Fronting Bank (so long as they are not the Affected Bank) and
each other Bank), for a purchase price equal to the aggregate principal balance
of the Loans then owing to the Affected Bank and its outstanding Letter of
Credit Participations, plus any accrued but unpaid interest thereon and accrued
but unpaid fees owing to the Affected Bank, and upon such assignment the
Borrower shall pay the fee specified in §20.3, (y) pay to the Affected Bank the
amounts required under §§5.2, 5.5, 5.6 or 5.7, if applicable, or (z) pay to the
Affected Bank the aggregate principal balance of the Loans then owing to the
Affected Bank and its outstanding Letter of Credit Participations, plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Bank (but without duplication of the amounts payable pursuant to §§5.2,
5.5, 5.6 or 5.7, if applicable). If Borrower elects either option (x) or
(z) above, it shall, in all events, pay to the Affected Bank the amounts
required under §§5.2, 5.5, 5.6 or 5.7, as applicable, for the period prior to
such replacement or termination of the Affected Bank, and upon any such election
the Affected Bank shall no longer be a party hereto or have any rights or
obligations hereunder (other than with respect to §§5.2, 5.5, 5.6, 5.7, 17 and
18 for the period prior to the replacement or termination of the Affected Bank)
or under any of the other Loan Documents. Each of the Agent and the Affected
Bank shall reasonably cooperate in effectuating the replacement of the Affected
Bank under this Section, but at no time shall the Agent, the Affected Bank or
any other Bank be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Agent, the Affected Bank or any of
the other Banks.

§5.9 Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Bank and to
hold the Agent and each Bank harmless from and against any and all Eurocurrency
Breakage Costs. Notwithstanding the foregoing or anything to the contrary
contained herein, the Borrower shall not be required to so indemnify any Bank
for Eurocurrency Breakage Costs of the kind or nature described in clause (b) of
the definition of Eurocurrency Breakage Costs during and for any period of time
when such Bank has wrongfully failed or refused to fund its proportionate share
of a Loan in accordance with the terms of this Agreement and is a Delinquent
Bank.

§5.10 Interest on Overdue Amounts. Overdue principal and (to the extent
permitted by applicable law) interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents shall bear interest
payable on demand at a rate per annum (the

 

83



--------------------------------------------------------------------------------

“Default Rate”) equal to three percent (3%) plus the Base Rate until such amount
shall be paid in full (after as well as before judgment). In addition, the
Borrower shall pay a late charge equal to three percent (3%) of any amount of
interest charges on the Loans which is not paid within ten (10) days of the date
when due.

§5.11 Cash Collateral.

§5.11.1 Certain Credit Support Events. If (i) the Fronting Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in a Reimbursement Obligation, (ii) as of the date that is thirty
(30) days prior to the Maturity Date, any Letter of Credit Obligation for any
reason remains outstanding, (iii) the Borrower shall be required to provide Cash
Collateral pursuant to §4.3 or §14.2(c), or (iv) there shall exist a Delinquent
Bank, the Borrower shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the Agent
or the Fronting Bank, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to §5.12.1(d) and
any Cash Collateral provided by such Delinquent Bank). Additionally, if the
Agent notifies the Borrower at any time that the Outstanding Amount of all
Letter of Credit Obligations at such time exceeds 105% of the Letter of Credit
Sublimit, then, within two (2) Business Days after receipt of such notice, the
Borrower shall provide Cash Collateral for the Outstanding Amount of the Letter
of Credit Obligations in an amount not less than the amount by which the
Outstanding Amount of all Letter of Credit Obligations exceeds the Letter of
Credit Sublimit.

§5.11.2 Grant of Security Interest. The Borrower, and to the extent provided by
any Delinquent Bank, such Delinquent Bank, hereby grants to (and subjects to the
control of) the Agent, for the benefit of the Agent, the Fronting Bank and the
Banks, and agrees to maintain, a first priority security interest in all Cash
Collateral and all deposit accounts at BOA constituting Cash Collateral or in
which such Cash Collateral is deposited, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to §5.11.3. If at any time the Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Agent or the Fronting
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Agent, pay or provide to the Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at BOA. The Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

§5.11.3 Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §5.11 or §§3.1.1, 4.2,
5.12 or 14.2 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific Letter of Credit Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Delinquent Bank, any interest accrued on such obligation) and other obligations
for which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

84



--------------------------------------------------------------------------------

§5.11.4 Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Delinquent Bank status of the applicable Bank (or, as appropriate, its assignee
following compliance with §20.1)) or (ii) the determination in good faith by the
Agent and the Fronting Bank that there exists excess Cash Collateral; provided,
however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the Fronting Bank may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

§5.12 Delinquent Banks.

§5.12.1 Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Delinquent Bank, then, until such time as that
Bank is no longer a Delinquent Bank, to the extent permitted by applicable law:

(a) Waivers and Amendments. Such Delinquent Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Banks” and §28.

(b) Delinquent Bank Waterfall. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of such Delinquent Bank (whether
voluntary or mandatory, at maturity, pursuant to §14 or otherwise) shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Delinquent Bank to the Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Delinquent Bank to the Fronting Bank or Swingline Lender hereunder; third,
to Cash Collateralize the Fronting Bank’s Fronting Exposure with respect to such
Delinquent Bank in accordance with §5.11; fourth, as the Borrower may request
(so long as no Event of Default exists), to the funding of any Loan in respect
of which such Delinquent Bank has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Delinquent Bank’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Fronting Bank’s future Fronting Exposure with respect to such Delinquent Bank
with respect to future Letters of Credit issued under this Agreement, in
accordance with §5.11; sixth, to the payment of any amounts owing to the Banks,
the Fronting Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Bank, the Fronting Bank or the Swingline
Lender against such Delinquent Bank as a result of such Delinquent Bank’s breach
of its obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Delinquent Bank as a result of such Delinquent Bank’s breach of its
obligations under this Agreement; and eighth, to such

 

85



--------------------------------------------------------------------------------

Delinquent Bank or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Reimbursement Obligations in respect of which such Delinquent Bank has
not fully funded its appropriate share and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
§13 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Reimbursement Obligations owed to, all Non-Delinquent Banks on a
pro rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, such Delinquent Bank until such time as all
Loans and funded and unfunded participations in Reimbursement Obligations and
Swingline Loans are held by the Banks pro rata in accordance with the
Commitments hereunder without giving effect to §5.12.1(d). Any payments,
prepayments or other amounts paid or payable to a Delinquent Bank that are
applied (or held) to pay amounts owed by a Delinquent Bank or to post Cash
Collateral pursuant to this §5.12.1(b) shall be deemed paid to and redirected by
such Delinquent Bank, and each Bank irrevocably consents hereto.

(c) Certain Fees.

(i) Each Delinquent Bank shall be entitled to receive fees payable under §2.3(d)
for any period during which that Bank is a Delinquent Bank only to extent
allocable to the sum of (1) the outstanding principal amount of the Loans funded
by it, and (2) its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to §5.11.

(ii) Each Delinquent Bank shall be entitled to receive Letter of Credit Fees for
any period during which that Bank is a Delinquent Bank only to the extent
allocable to its Commitment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to §5.11.

(iii) With respect to any fee payable under §2.3(d) or any Letter of Credit Fee
not required to be paid to any Delinquent Bank pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Delinquent Bank that portion
of any such fee otherwise payable to such Delinquent Bank with respect to such
Delinquent Bank’s participation in Reimbursement Obligations or Swingline Loans
that has been reallocated to such Non-Delinquent Bank pursuant to clause
(d) below, (y) pay to the Fronting Bank and the Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Delinquent Bank to the
extent allocable to such Fronting Bank’s or Swingline Lender’s Fronting Exposure
to such Delinquent Bank, and (z) not be required to pay the remaining amount of
any such fee.

(d) Reallocation of Commitment Percentages to Reduce Fronting Exposure. All or
any part of such Delinquent Bank’s participation in Letter of Credit Obligations
and Swingline Loans shall be reallocated among the Non-Delinquent Banks in
accordance with their respective Commitment Percentages (calculated without
regard to such Delinquent Bank’s Commitment) but only to the extent that (x) the
conditions set forth in §13 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Delinquent Bank to exceed such
Non- Delinquent Bank’s

 

86



--------------------------------------------------------------------------------

Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Delinquent Bank arising from that
Bank having become a Delinquent Bank, including any claim of a Non- Delinquent
Bank as a result of such Non- Delinquent Bank’s increased exposure following
such reallocation.

(e) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (d) of this §5.12.1 above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Fronting Bank’s Fronting Exposure in accordance with the
procedures set forth in §5.11.

§5.12.2 Delinquent Bank Cure. If the Borrower, the Agent, Swingline Lender and
the Fronting Bank agree in writing that a Delinquent Bank is no longer a
Delinquent Bank, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Bank will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Banks or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Banks in accordance with their Commitment Percentages
(without giving effect to §5.12.1(d)), whereupon such Bank will cease to be a
Delinquent Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Delinquent Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Delinquent Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Delinquent Bank.

§6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations of the
Borrower, and all of the respective assets and properties of the Borrower shall
be available for the payment in full in cash and performance of the Obligations.
In no event shall BPI have any personal liability hereunder or under any of the
other Loan Documents, either individually or as general partner of BPLP, by
application of applicable law or otherwise, except to the extent BPI
misappropriates funds, rents or insurance proceeds or engages in gross
negligence, willful misconduct or fraud.

§7. REPRESENTATIONS AND WARRANTIES. The Borrower for itself and for BPI insofar
as any such statements relate to BPI represents and warrants to the Banks all of
the statements contained in this §7.

 

87



--------------------------------------------------------------------------------

§7.1 Authority, Etc.

(a) Organization: Good Standing.

(i) The Borrower is a limited partnership, duly organized, validly existing and
in good standing under the laws of the State of Delaware; the Borrower has all
requisite limited partnership power to own its respective properties and conduct
its respective business as now conducted and as presently contemplated; and the
Borrower is in good standing as a foreign entity and is duly authorized to do
business in each jurisdiction where such qualification is necessary except where
a failure to be so qualified in such jurisdiction would not have a materially
adverse effect on any of Borrower’s businesses, assets or financial conditions.

(ii) BPI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware; each Subsidiary of Borrower and BPI is
duly organized, validly existing and in good standing as a corporation, nominee
trust, limited liability company, limited partnership or general partnership, as
the case may be, under the laws of the state of its organization, unless the
failure to be so does not relate to BPLP or BPI and is a Non Material Breach;
each of Borrower and BPI and each of their Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated,
unless any such failure to have any of the foregoing does not relate to BPLP or
BPI and is a Non Material Breach; and BPI is in good standing as a foreign
entity and is duly authorized to do business in the jurisdictions where such
qualification is necessary (including in the Commonwealth of Massachusetts)
except where a failure to be so qualified in such jurisdiction would not have a
materially adverse effect on the business, assets or financial condition of BPI.

(b) Capitalization. The outstanding equity of BPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable. All of the issued
and outstanding general partner interests of BPLP are owned and held of record
by BPI. There are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire a general partner interest in
BPLP. There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on BPLP or BPI which require or
could require BPLP or BPI to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any general partner interest in BPLP. Except as set forth
in the Agreement of Limited Partnership of BPLP, no general partner interests of
BPLP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral).

(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower or BPI is or is to become a
party and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower and BPI, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower or BPI, (iii) do not
materially conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which the Borrower or BPI is
subject or any judgment, order, writ, injunction, license or permit applicable
to the Borrower or BPI, (iv) do not conflict with any provision of the agreement
of limited partnership, any certificate of limited partnership, the charter
documents or by-laws of the Borrower or BPI, and (v) do not contravene any
provisions of, or constitute Default or Event of Default or a failure to comply
with any term,

 

88



--------------------------------------------------------------------------------

condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to the
Borrower or BPI or any of the Borrower’s or BPI’s properties (except for any
such failure to comply under any such other agreement, instrument, judgment,
order, decree, permit, license, or undertaking as would not materially and
adversely affect the condition (financial or otherwise), properties, business or
results of operations of BPLP, BPI or, taken as a whole, the BP Group) or result
in the creation of any mortgage, pledge, security interest, lien, encumbrance or
charge upon any of the properties or assets of the Borrower or BPI, as and to
the extent the same would constitute a Default or Event of Default.

(d) Enforceability. Each of the Loan Documents to which the Borrower or BPI is a
party has been duly executed and delivered and constitutes the legal, valid and
binding obligations of the Borrower and BPI, as the case may be, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and to
the fact that the availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

§7.2 Governmental Approvals. The execution, delivery and performance by the
Borrower of this Agreement and by the Borrower and BPI of the other Loan
Documents to which the Borrower or BPI is or is to become a party and the
transactions contemplated hereby and thereby do not require (i) the approval or
consent of any governmental agency or authority other than those already
obtained or those which would not have a material adverse effect on BPLP, BPI
or, taken as a whole, the BP Group, or (ii) filing with any governmental agency
or authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by BPI.

§7.3 Ownership of Assets. The Borrower and BPI each has, directly or through
Wholly-owned Subsidiaries and/or Partially-Owned Entities, good fee or leasehold
title to all of the Real Estate Assets. Other than through its ownership
interests in its Subsidiaries, BPI owns no Real Estate Assets.

§7.4 Financial Statements. The following financial statements have been
furnished to each of the Banks:

The consolidated balance sheet of BPI and its Subsidiaries as of December 31,
2012 and March 31, 2013 and their related consolidated statements of income,
changes in shareholders’ equity and cash flows for the fiscal year or other
period then ended, as applicable, and setting forth in comparative form the
figures as of the end of and for the previous fiscal year or other period, as
applicable, prepared in accordance with GAAP and, with respect to the
December 31, 2012 statements, accompanied by an auditor’s report prepared
without qualification by the Accountants (collectively, the “Initial Financial
Statements”). The Initial Financial Statements fairly present the financial
condition of BPI and its Subsidiaries as at the close of business on the date
thereof and the results of operations for the fiscal year or other period then
ended, as applicable. There are no contingent liabilities of BPI or any of its
Subsidiaries as of such date involving material amounts, known to the officers
of BPI or any of its Subsidiaries not disclosed in said Initial Financial
Statements.

 

89



--------------------------------------------------------------------------------

§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the financial condition or business of
BPLP, BPI or, taken as a whole, the BP Group, other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business or financial condition of BPLP,
BPI or, taken as a whole, the BP Group.

§7.6 Franchises, Patents, Copyrights, Etc. Except to the extent the failure or
breach of such representation or warranty constitutes a Non Material Breach, the
Borrower, BPI and each of their respective Subsidiaries possess all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of their respective
businesses substantially as now conducted without known conflict with any rights
of others, including all material Permits.

§7.7 Litigation. Except as stated on Schedule 7.7, there are no actions, suits,
proceedings or investigations of any kind pending or, to the Borrower’s
knowledge, threatened against the Borrower, BPI or any of their respective
Subsidiaries before any court, tribunal or administrative agency or board that,
if adversely determined, might, either individually or in the aggregate,
materially adversely affect the properties, assets, financial condition or
business of BPLP, BPI or, taken as a whole, the BP Group, or materially impair
the right of BPLP, BPI or, taken as a whole, the BP Group, to carry on their
respective businesses substantially as now conducted by them, or result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are not maintained, or which question the validity of this Agreement or
any of the other Loan Documents or the undertaking by Borrower of the provisions
hereof or thereof.

§7.8 No Materially Adverse Contracts, Etc. Neither the Borrower, BPI nor any of
their respective Subsidiaries is subject to any charter, corporate, partnership
or other legal restriction, or any judgment, decree, order, rule or regulation
that has or is reasonably expected in the future to have (and with respect
solely to any restriction on the timing of any sale or refinancing of a Real
Estate Asset which would be an acceptable Lien under the definition of
“Unencumbered Asset” contained in an Organizational Document, such expectation
existed at the time such restriction was imposed) a materially adverse effect on
the respective businesses, assets or financial conditions of BPLP, BPI or, taken
as a whole, the BP Group. None of the Borrower, BPI or any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of their respective officers, to have any materially adverse effect
on the respective businesses of the BPLP, BPI or, taken as a whole, the BP
Group.

§7.9 Compliance With Other Instruments, Laws, Etc. Neither the Borrower, BPI nor
any of their respective Subsidiaries is in violation of any provision of its
partnership agreement or charter, as the case may be, or, except as disclosed in
the audited financial statements of BPI and its Subsidiaries as of December 31,
2012 or as otherwise disclosed to and approved by the Agent and the Banks, any
respective agreement or instrument to which it may be subject or by which it or
any of its properties may be bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could result, individually or in the aggregate, in the imposition of substantial
penalties or materially and adversely affect the financial condition, properties
or businesses of the BPLP, BPI or, taken as a whole, the BP Group.

 

90



--------------------------------------------------------------------------------

§7.10 Tax Status. (i) Each of the Borrower, BPI and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the respective officers of the Borrower and BPI and their
respective Subsidiaries know of no basis for any such claim; except in any such
event as would constitute a Non-Material Breach.

§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§7.12 Investment Company Acts. None of the Borrower, BPI or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§7.13 Intentionally Deleted.

§7.14 Intentionally Deleted.

§7.15 Intentionally Deleted.

§7.16 ERISA Compliance.

(a) Each Employee Benefit Plan (other than a Multiemployer Plan) and, to the
Borrower’s knowledge, each Multiemployer Plan, is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Pension Plan (other than a Multiemployer Plan) that is intended
to be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Pension Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would reasonably be expected to prevent or cause the loss of the
tax-qualified status of any Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Employee Benefit Plan that could reasonably be expected to have a
material adverse effect on the business, assets, financial condition or
prospects, or operations of BPLP, BPI or, taken as a whole, the BP Group. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Employee Benefit Plan that has resulted or could
reasonably be expected to result in a material adverse effect on the business,
assets, financial condition or prospects, or operations of BPLP, BPI or, taken
as a whole, the BP Group.

 

91



--------------------------------------------------------------------------------

(c) (i) No ERISA Reportable Event has occurred, and none of the Borrower, BPI
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Reportable Event with
respect to any Pension Plan; (ii) each of the Borrower, BPI and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan (other than a Multiemployer Plan), and no waiver of
the minimum funding standards under the Pension Funding Rules has been applied
for or obtained; (iii) no Multiemployer Plan to which the Borrower, BPI or any
ERISA Affiliate contributes or is obligated to make contributions has any
“accumulated funding deficiency” under Section 431(a) of the Code or is in
either “critical” or “endangered” status within the meaning of Section 432(b) of
the Code; (iv) as of the most recent valuation date for any Pension Plan (other
than a Multiemployer Plan), the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (v) none of the Borrower,
BPI nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (vi) none of the Borrower, BPI nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA or has any liability pursuant to Part 1 of Subtitle E
of Title IV of ERISA for any complete or partial withdrawal from any
Multiemployer Plan; and (vii) no Pension Plan (other than a Multiemployer Plan)
has been terminated by the plan administrator thereof or by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan (other than a Multiemployer Plan), and there has been no
notification that a Multiemployer Plan has been terminated by the plan
administrator thereof or by the PBGC, and, to the Borrower’s knowledge, no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Multiemployer Plan.

(d) Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, BPI or any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan.

§7.17 Regulations U and X. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

§7.18 Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments (collectively, the “Environmental Reports”) to be
conducted and/or taken other steps to investigate the past and present
environmental condition and usage of the Real Estate Assets. Based upon such
Environmental Reports, to the Borrower’s knowledge, except as identified in such
Environmental Reports, the Borrower makes the following representations and
warranties:

 

92



--------------------------------------------------------------------------------

(a) None of the Borrower, its Subsidiaries, BPI or any operator of the Real
Estate Assets or any portion thereof, or any operations thereon is in material
violation, or alleged material violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter “Environmental Laws”), which violation or alleged
violation has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a material adverse effect on
the business, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

(b) None of the Borrower, BPI or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, BPI or any of their respective Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law, or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which event described in any such notice
would have a material adverse effect on the business, assets or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in material
accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate Assets except in material accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower, BPI, their respective Subsidiaries or the operators of their
respective properties or any ground or space tenants on any Real Estate Asset,
no Hazardous Substances have been generated or are being used on such Real
Estate Asset except in material accordance with applicable Environmental Laws,
(iii) there has been no present or, to the best of Borrower’s knowledge, past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable

 

93



--------------------------------------------------------------------------------

Environmental Laws, (iv) to the best of Borrower’s knowledge, there have been no
Releases in violation of applicable Environmental Laws upon, from or into any
real property in the vicinity of any of the Real Estate Assets which, through
soil or groundwater contamination, may have come to be located on such Real
Estate Asset, and (v) to the best of Borrower’s Knowledge, any Hazardous
Substances that have been generated on any of the Real Estate Assets during
ownership thereof by the Borrower, BPI, their respective Subsidiaries or the
operations of their respective properties have been transported off-site only in
compliance with all applicable Environmental Laws; any of which events described
in clauses (i) through (v) above would have a material adverse effect on the
business, assets or financial condition of BPLP, BPI, or taken as a whole, the
BP Group. Notwithstanding that the representations contained herein are limited
to the knowledge of the Borrower, any such limitation shall not affect the
covenants specified in §8.11 or elsewhere in this Agreement.

(d) None of the Borrower, BPI or any of the Real Estate Assets is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement, by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the effectiveness of any other transactions contemplated hereby.

§7.19 OFAC. None of the Borrower, BPI or any of their respective Subsidiaries,
or, to the knowledge of the Borrower, any director, officer, employee, agent,
affiliate or representative of the Borrower, BPI or any of their respective
Subsidiaries, is an individual or entity currently the subject of any Sanctions,
and none of the Borrower, BPI or any of their respective Subsidiaries is
located, organized or resident in a Designated Jurisdiction.

§7.20 Loan Documents. All of the representations and warranties by or on behalf
of the Borrower and BPI made in this Agreement and in the other Loan Documents
or any document or instrument delivered to the Agent or the Banks pursuant to or
in connection with any of such Loan Documents are true and correct in all
material respects and do not include any untrue statement of a material fact or
omit to state a material fact required to be stated or necessary to make such
representations and warranties not materially misleading.

§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND BPI. The Borrower for itself and
on behalf of BPI and their respective Subsidiaries (if and to the extent
expressly included in subsections contained in this §8) covenants and agrees
that, so long as any Loan, Letter of Credit or Note is outstanding or any Bank
has any obligation to make any Loans or any Bank has any obligation to issue,
extend or renew any Letters of Credit:

§8.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts provided for in this Agreement and the other Loan Documents, all
in accordance with the terms of this Agreement and the Notes, and the other Loan
Documents.

§8.2 Maintenance of Office. Each of the Borrower and BPI will maintain its
principal executive office in Boston, Massachusetts, or at such other place in
the United States of America as each of them shall designate by written notice
to the Agent to be delivered within fifteen (15) days of any change of principal
executive office, where, subject to § 22, notices, presentations and demands to
or upon the Borrower and BPI in respect of the Loan Documents may be given or
made.

 

94



--------------------------------------------------------------------------------

§8.3 Records and Accounts. Each of the Borrower and BPI will (a) keep, and cause
each of its Subsidiaries to keep, true and accurate records and books of account
in which full, true and correct entries in all material respects will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), contingencies, depreciation and amortization of
its properties and the properties of its Subsidiaries; all of such reserves may
be unfunded.

§8.4 Financial Statements, Certificates and Information. The Borrower will
deliver and cause BPI to (and BPI will) deliver (as applicable) to the Agent:

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of BPI, the audited consolidated balance sheet
of BPI and its Subsidiaries at the end of such year, and the related audited
consolidated statements of income, changes in shareholder’s equity and cash
flows for the year then ended, in each case, setting forth in comparative form
the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP which
may be provided by inclusion in the Form 10-K of BPI filed with the SEC for such
period provided pursuant to clause (g) below), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants other than
a qualification solely with respect to internal controls over financial
reporting as required under Section 404 of the Sarbanes Oxley Act;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of BPI and its Subsidiaries,
as at the end of such quarter, and the related unaudited consolidated statements
of income, changes in shareholders’ equity and cash flows for the portion of
BPI’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP (which may be provided by inclusion in the Form 10-Q of BPI
filed with the SEC for such period provided pursuant to clause (g) below),
together with a certification by the principal financial or accounting officer
of the Borrower and BPI that the information contained in such financial
statements fairly presents the financial position of BPI and its Subsidiaries on
the date thereof (subject to year-end adjustments none of which shall be
materially adverse);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Compliance Certificate in the form of
Exhibit C-1 hereto signed by an Authorized Officer, which Compliance Certificate
and each other Compliance Certificate required pursuant to the terms of this
Agreement shall be delivered by electronic communication, including fax or
email, unless the Agent or a Bank requests executed originals, and each such
Compliance Certificate so delivered shall be deemed to be an original authentic
counterpart thereof for all purposes, and (if applicable) reconciliations to
reflect changes in GAAP since the date of such financial statements and (ii) a
quarterly worksheet in the form of Exhibit C-1A;

 

95



--------------------------------------------------------------------------------

(d) promptly as they become available, a copy of each report (including any
so-called management letters) submitted to the Borrower or BPI by the
Accountants in connection with each annual audit of the books of the Borrower or
BPI by such Accountants or in connection with any interim audit thereof
pertaining to any phase of the business of the Borrower or BPI;

(e) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a material adverse effect on the
business, assets, financial condition or prospects, or operations of BPLP, BPI
or, taken as a whole, the BP Group;

(f) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the SEC or sent to the stockholders of BPI;

(g) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of BPI, copies of the Form 10-K statement
filed by BPI with the SEC for such fiscal year, and as soon as practicable, but
in any event not later than fifty (50) days after the end of each fiscal quarter
of BPI copies of the Form 10-Q statement filed by BPI with the SEC for such
fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, BPI shall deliver such statements
to the Agent within ten (10) days after the filing thereof with the SEC;

(h) from time to time such other financial data and information about the
Borrower, BPI, their respective Subsidiaries, the Real Estate Assets and the
Partially-Owned Entities as the Agent or any Bank (through the Agent) may
reasonably request, including, without limitation, complete rent rolls, existing
environmental reports, and insurance certificates with respect to the Real
Estate Assets;

(i) Intentionally Deleted; and

(j) as soon as practicable, but in any event not later than ninety (90) days
after the end of the fiscal year of BPLP, the audited balance sheet of BPLP at
the end of each such year, and the related audited statements of income, changes
in partners’ capital and cash flows for the year then ended, in each case
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, together with a certification by the principal financial or accounting
officer of BPLP that the information contained in such financial statements
fairly presents the financial position of BPLP on the date thereof, and as soon
as practicable, but in any event not later than forty-five (45) days after the
end of each of the March 31, June 30 and September 30 fiscal quarters of BPLP,
the unaudited balance sheet of BPLP at the end of each such quarter, and the
related unaudited statements of income, changes in partners’ capital and cash
flows for the quarter then ended, in each case setting forth in comparative form
the figures for the previous fiscal quarter and all such statements to be in
reasonable detail, prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of BPLP that the
information contained in such financial statements fairly presents the financial
position of BPLP on the date thereof (subject to year-end adjustments none of
which shall be materially adverse).

 

96



--------------------------------------------------------------------------------

Notwithstanding any provision of this §8.4, for so long as BPI is publically
traded on the New York Stock Exchange, the Borrower shall be deemed to have
satisfied its obligations under subsections (a), (b), (f), (g) and (j) of this
§8.4 by timely filing its Form 10-Q and Form 10-K with the SEC for each
applicable period, provided that, with respect to subsections (a) and (b) above,
the Borrower has delivered to the Agent within the time periods required
therefor and referred to in subsections (a) and (b), the statement required by
subsection (c) above.

§8.5 Notices.

(a) Defaults. The Borrower will, and will cause BPI, as applicable, to (and BPI
will), promptly after obtaining knowledge of the same, notify the Agent in
writing of the occurrence of any Default or Event of Default or Non-Material
Breach. If any Person shall give any notice or take any other action in respect
of (x) a claimed Default or Event of Default or (y) a claimed failure by the
Borrower, BPI or any of their respective Subsidiaries, as applicable, to comply
with any term, condition or provision of or under any note, evidence of
Indebtedness, indenture or other obligation in excess of $10,000,000,
individually or in the aggregate, to which or with respect to which any of them
is a party or obligor, whether as principal or surety, and such failure to
comply would permit the holder of such note or obligation or other evidence of
Indebtedness to accelerate the maturity thereof, which acceleration would have a
material adverse effect on BPLP, BPI or, taken as a whole, the BP Group or the
Borrower shall forthwith give written notice thereof to the Agent, describing
the notice or action and the nature of the claimed failure to comply.

(b) Environmental Events. The Borrower will, and will cause BPI to, promptly
give notice in writing to the Agent (i) upon Borrower’s or BPI’s obtaining
knowledge of any material violation (as determined by the Borrower or BPI in the
exercise of its reasonable discretion) of any Environmental Law regarding any
Real Estate Asset or Borrower’s or BPI’s operations, (ii) upon Borrower’s or
BPI’s obtaining knowledge of any known Release of any Hazardous Substance at,
from, or into any Real Estate Asset which it reports in writing or is reportable
by it in writing to any governmental authority and which is material in amount
or nature or which could materially affect the value of such Real Estate Asset,
(iii) upon Borrower’s or BPI’s receipt of any notice of material violation of
any Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws, including a notice or claim of liability or
potential responsibility from any third party (including without limitation any
federal, state or local governmental officials) and including notice of any
formal inquiry, proceeding, demand, investigation or other action with regard to
(A) Borrower’s or BPI’s or any other Person’s operation of any Real Estate
Asset, (B) contamination on, from or into any Real Estate Asset, or
(C) investigation or remediation of off-site locations at which Borrower or BPI
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Substances, or (iv) upon Borrower’s or BPI’s obtaining knowledge
that any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which Borrower or BPI or any
Partially-Owned Real Estate Entity may be liable or for which a lien may be
imposed on any Real Estate Asset; any of which events described in clauses
(i) through (iv) above would have a

 

97



--------------------------------------------------------------------------------

material adverse effect on the business, assets or financial condition of the
Borrower and its Subsidiaries, taken as a whole. As of the date hereof, the
Borrower has notified the Agent of the matters referenced on Schedule 8.5(b), to
the extent such matters are disclosed in the Form 10-K referred to therein.

(c) [Intentionally Deleted.]

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings an
adverse determination in which could materially affect BPLP, BPI or taken as a
whole, the BP Group, or to which the Borrower, BPI or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, BPI or any of their respective Subsidiaries that could reasonably be
expected to have a materially adverse effect on BPLP, BPI or, taken as a whole,
the BP Group, and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent, in writing, in form and
detail reasonably satisfactory to the Agent, within ten (10) days of any
judgment not covered by insurance, final or otherwise, against the Borrower, BPI
or any of such Subsidiaries in an amount in excess of $20,000,000.

(e) Insolvency Events. The Borrower shall notify the Agent in writing promptly
after the occurrence of any of the events described in §14.1(g) or (h) with
respect to any member of the BP Group other than BPLP and BPI.

(f) Copies of Notices to Banks. Agent shall promptly provide the Banks with
copies of any notices received by Agent under this §8.5.

§8.6 Existence of Borrower; Maintenance of Properties. The Borrower will do or
cause to be done all things necessary to, and shall, preserve and keep in full
force and effect its existence in its jurisdiction of organization and will do
or cause to be done all things necessary to preserve and keep in full force all
of its rights and franchises and those of its Subsidiaries each of which in the
sole judgment of Borrower (exercised in good faith) may be necessary to properly
and advantageously conduct the businesses conducted by it. The Borrower (a) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the sole judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, subject to the terms of the applicable Leases and partnership
agreements or other entity charter documents, and in any event, will keep all of
the Real Estate Assets (for so long as such Real Estate Assets are owned by the
Borrower or any of its Subsidiaries) in a condition consistent with the Real
Estate Assets currently owned or controlled by the Borrower or its Subsidiaries,
(b) will cause all of its other properties and those of its Subsidiaries (to the
extent controlled by the Borrower) used or useful in the conduct of its business
or the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, (c) will not
permit BPI to (and BPI will not) directly own or lease any Real Estate Asset,
and (d) will, and will cause each of its Subsidiaries to continue to engage
primarily in the businesses now conducted by it and in related businesses, all
of the foregoing to the extent necessary to comply with the other terms and
conditions set forth in this Agreement, and in the case of clauses (a), (b) and
(d) above, except to

the extent that the failure to comply with the provisions thereof constitutes a
Non Material Breach.

 

98



--------------------------------------------------------------------------------

§8.7 Existence of BPI; Maintenance of REIT Status of BPI; Maintenance of
Properties. The Borrower will cause BPI to (and BPI will) do or cause to be done
all things necessary to preserve and keep in full force and effect BPI’s
existence as a corporation, provided that if BPI becomes a corporation existing
under the laws of a state other than Delaware, the Borrower will promptly
furnish to the Agent the evidence thereof, including copies of any merger,
reincorporation merger, conversion or other reincorporation documents, together
with a good standing certificate for BPI from such applicable state. The
Borrower will cause BPI (and BPI will) at all times (i) to maintain its status
as a REIT and not to take any action which could lead to its disqualification as
a REIT and (ii) to continue to be listed on a nationally-recognized stock
exchange. Without limitation of §9.3(f), the Borrower will cause BPI not to (and
BPI will not) engage in any business other than the business of acting as a REIT
and serving as the general partner and limited partner of the Borrower, and as a
member, partner or stockholder of Subsidiaries of the Borrower, including Boston
Properties LLC (provided that BPI’s percentage equity interest in any such
Subsidiary shall not exceed 1%), and matters directly relating thereto, and
shall cause BPI to (and BPI will) (x) conduct all or substantially all of its
business operations through the Borrower or through subsidiary partnerships or
other entities in which the Borrower owns at least 99% of the economic
interests, (y) own no real property or material personal property other than
(1) through its ownership interests in the Borrower and its Subsidiaries,
including Boston Properties LLC, in compliance with the terms hereof, and
(2) contracts and agreements of the nature described in Schedule 9.1(e), and
(z) continue to hold in excess of 51% of the partnership interests of the
Borrower and in all events to remain the sole general partner thereof with the
power to direct or cause the direction of the management, activities and
policies of the Borrower. The Borrower will cause BPI to (and BPI will)
(a) cause all of its properties and those of its Subsidiaries used or useful in
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order, and supplied with all
necessary equipment, (b) cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
BPI may be necessary so that the business carried on in connection therewith may
be properly and advantageously conducted at all times, and (c) cause each of its
Subsidiaries to continue to engage primarily in the businesses now conducted by
it and in related businesses, in each case under clauses (a), (b) and (c) above
to the extent, in the sole judgment of BPI (exercised in good faith), necessary
to properly and advantageously conduct the businesses being conducted by it,
except to the extent that the failure to comply with the provisions thereof
constitutes a Non-Material Breach.

§8.8 Insurance. The Borrower will, and will cause BPI to (and BPI will),
maintain with respect to its properties, and will cause each of its Subsidiaries
to maintain with financially sound and reputable insurers, insurance with
respect to such properties and its business against such casualties and
contingencies as shall be in accordance with the general practices of businesses
engaged in similar activities in similar geographic areas and in amounts,
containing such terms, in such forms and for such periods as may be reasonable
and prudent, unless any failure to do so is a Non Material Breach.

 

99



--------------------------------------------------------------------------------

§8.9 Taxes. The Borrower will, and will cause BPI and each of their respective
Subsidiaries to (and BPI will), pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets, unless any failure
to do so is a Non Material Breach; provided that any such tax, assessment,
charge, levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower or BPI shall have set aside on its books adequate reserves with respect
thereto; and provided further that the Borrower or BPI will pay all such taxes,
assessments, charges, levies or claims forthwith prior to the consummation of
proceedings to foreclose any lien that may have attached as security therefor.
Promptly upon request by the Agent if required for bank regulatory compliance
purposes or similar bank purposes, the Borrower will provide evidence of the
payment of real estate taxes, other taxes, assessments and other governmental
charges against the Real Estate Assets in the form of receipted tax bills or
other form reasonably acceptable to the Agent, or evidence of the existence of
applicable contests as contemplated herein.

§8.10 Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality.

(a) Subject to the rights of tenants to limit or prohibit such access, as
denoted in the applicable leases, the Borrower will, and will cause BPI to (and
BPI will), permit the Agent or any of the Banks’ other designated
representatives upon no less than 24 hours notice (which notice may be given
orally or in writing), to visit and inspect any of the properties of the
Borrower, BPI or any of their respective Subsidiaries to examine the books of
account of the Borrower, BPI and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, BPI and their respective Subsidiaries with, and to be
advised as to the same by, its officers, all at such reasonable times and
intervals as the Agent may reasonably request; provided that, so long as no
Event of Default has occurred and is continuing, the Borrower shall only be
responsible for the costs and expenses incurred by the Agent in connection with
such inspections.

(b) The Borrower hereby agrees that each of the Banks and the Agent (and each of
their respective, and their respective affiliates’, employees, officers,
directors, agents and advisors (collectively, “Representatives”) is, and has
been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Bank or the Agent related to such structure and tax
aspects. In this regard, each of the Banks and the Agent acknowledges and agrees
that its disclosure of the structure or tax aspects of the Facility is not
limited in any way by an express or implied understanding or agreement, oral or
written (whether or not such understanding or agreement is legally binding).
Furthermore, each of the Banks and the Agent acknowledges and agrees that it
does not know or have reason to know that its use or disclosure of information
relating to the structure or tax aspects of the Facility is limited in any other
manner (such as where the Facility is claimed to be proprietary or exclusive)
for the benefit of any other Person. Notwithstanding the foregoing (i) the Banks
and the Agent shall not

 

100



--------------------------------------------------------------------------------

disclose any materials or information of any kind or nature whatsoever which are
not specifically permitted to be disclosed in accordance with the terms of this
subparagraph (b) or are not otherwise specifically permitted to be disclosed
pursuant to the express provisions of this §8.10 and (ii) in the event of any
change, amendment, modification or clarification of Code sections 6011 and/or
6111 (or any other applicable section of the Code) or any Regulations
promulgated thereunder, or the issuance by any Person of any guidance on which
the Banks, the Agent and the Representatives are entitled to rely or are
otherwise bound by (including, by way of example only, private letter rulings),
which in any way limits or restricts what may be disclosed pursuant to the terms
of this paragraph, or otherwise establishes that such Code sections do not, or
are not intended to, apply to loan facilities such as the Facility (or other
similar transactions), the terms of this subparagraph (b) shall be deemed
modified thereby. In this regard, the Banks and the Agent intend that this
transaction will not be a “confidential transaction” under Code sections 6011,
6111 or 6112, and the regulations promulgated thereunder.

(c) Notwithstanding anything to the contrary herein (including, without
limitation, the provisions of subparagraph (b) above), neither the Agent nor any
Bank may disclose to any Person any information that constitutes material
non-public information regarding the Borrower or its securities for purposes of
Regulation FD of the Securities and Exchange Commission or any other federal or
state securities laws (it being acknowledged and agreed that the provisions of
this §8.10 with respect to such information are reasonably necessary to comply
with said Regulation FD and/or such other federal and state securities laws)
except as set forth in §8.10 (f) of this Agreement.

(d) Each of the Banks and the Agent hereby agrees that the Borrower (and its,
and its affiliates’, employees, officers, directors, advisors and agents
(collectively “Borrower Representatives”) is, and has been from the commencement
of discussions with respect to the Facility, permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to the Borrower related to such structure and tax aspects. In
this regard, the Borrower acknowledges and agrees that its disclosure of the
structure or tax aspects of the Facility is not limited in any way by an express
or implied understanding or agreement, oral or written (whether or not such
understanding or agreement is legally binding). Furthermore, each of the
Borrower, each Bank and the Agent acknowledges and agrees that it does not know
or have reason to know that its use or disclosure of information relating to the
structure or tax aspects of the Facility is limited in any other manner (such as
where the Facility is claimed to be proprietary or exclusive) for the benefit of
any other Person.

(e) The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers
may, but shall not be obligated to, make available to the Banks and the Fronting
Bank materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Banks (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials

 

101



--------------------------------------------------------------------------------

that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking such
materials “PUBLIC,” the Borrower shall be deemed to have authorized the Agent,
the Arrangers, the Fronting Bank and the Banks to treat such materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
provided, however, that to the extent such Borrower Materials constitute
Borrower Information, they shall be treated as set forth in §8.10(f); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the Agent
and the Arrangers shall be entitled to treat Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”. Notwithstanding the foregoing,
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

(f) Each of the Agent, the Banks and the Fronting Bank agrees to maintain the
confidentiality of the Borrower Information (as defined below), except that
Borrower Information may be disclosed (a) to its Affiliates and Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information and instructed
to keep such Borrower Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee that
may be invited to become a party to, and a “Bank” under, this Agreement in
connection with an Increase pursuant to §2.10 of this Agreement or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (h) to the extent such
Borrower Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Agent, any Bank, the
Fronting Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section, “Borrower
Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the Agent, any
Bank or the Fronting Bank on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary.

 

102



--------------------------------------------------------------------------------

Each of the Agent, the Banks and the Fronting Bank acknowledges that (a) the
Borrower Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

The provisions of this §8.10 supersede any confidentiality obligations of the
Borrower, the Agent or any of the Banks relating to the Facility under any
agreements between or among the Borrower and the Agent and/or the Banks, as
applicable. The parties hereto agree that any such confidentiality obligations
shall be deemed void ab initio.

§8.11 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower will,
and will cause BPI to (and BPI will), comply with, and will cause each of their
respective Subsidiaries to comply with (a) all applicable laws and regulations
now or hereafter in effect wherever its business is conducted, including,
without limitation, all Environmental Laws and all applicable federal and state
securities laws, (b) the provisions of its partnership agreement or corporate
charter and other charter documents and by-laws, as applicable, (c) all material
agreements and instruments to which it is a party or by which it or any of its
properties may be bound (including the Real Estate Assets and the Leases) and
(d) all applicable decrees, orders, and judgments, unless such non-compliance
constitutes a Non-Material Breach. If at any time while any Loan or Note or
Letter of Credit is outstanding or the Banks have any obligation to make Loans
or issue Letters of Credit hereunder, any Permit shall become necessary or
required in order that the Borrower may fulfill any of its obligations
hereunder, the Borrower and BPI and their respective Subsidiaries will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or BPI, as applicable, to obtain such Permit and furnish the Agent
with evidence thereof.

§8.12 Use of Proceeds. Subject at all times to the other provisions of this
Agreement, the Borrower will use the proceeds of the Loans solely for working
capital and general corporate purposes. It is agreed by the Banks that, from
time to time, the Borrower may request proceeds of the Loans be used to
refinance certain secured mortgage Indebtedness of the Borrower and/or its
Subsidiaries, in which event, a portion of the Loans equal to the amount of the
advances made hereunder in connection with such refinancing may, at Borrower’s
election, be secured by the refinanced mortgage (a “Refinancing Mortgage”). Any
such Refinancing Mortgage would be (i) required to be in form and substance
reasonably satisfactory to the Agent, (ii) subject to customary terms and
conditions reasonably satisfactory to the Agent, (iii) amended and restated to
provide for economic and other terms which are identical to those of the Loans
(e.g., the maturity date shall be amended to be the Maturity Date hereunder and
the interest rate and payment terms will be amended to be the same as those
hereunder, it being further acknowledged that such modified interest rate may be
based upon either a Revolving Credit Loan or a Bid Rate Loan calculation, as
elected by the Borrower pursuant to the terms hereof) and (iv) subject to being
released or transferred by the Agent at the request of the Borrower. In
addition, in connection with each Refinancing Mortgage, the Agent would agree to
provide, at the request of Borrower, subordination, non-disturbance and
attornment agreements in form and substance reasonably satisfactory to Agent. No
Real Estate Asset that is subject to a Refinancing Mortgage will qualify as an
Unencumbered Asset hereunder.

 

103



--------------------------------------------------------------------------------

§8.13 Intentionally Deleted.

§8.14 Solvency. Each of Borrower, BPI and their respective Subsidiaries shall
remain solvent at all times, unless such failure to remain solvent does not
relate to Borrower or BPI and is a Non-Material Breach.

§8.15 Further Assurances. The Borrower will, and will cause BPI to (and BPI
will), cooperate with, the Agent and the Banks and execute such further
instruments and documents as the Banks or the Agent shall reasonably request to
carry out to their satisfaction the transactions contemplated by this Agreement
and the other Loan Documents.

§8.16 Intentionally Deleted.

§8.17 Environmental Indemnification. The Borrower covenants and agrees that it
will indemnify and hold the Agent and each Bank, and each of their respective
Affiliates, harmless from and against any and all Environmental Liability.

§8.18 Response Actions. The Borrower covenants and agrees that if any Release or
disposal of Hazardous Substances shall occur or shall have occurred on any Real
Estate Asset owned directly or indirectly by the Borrower or BPI, in material
violation of applicable Environmental Laws, the Borrower will cause the prompt
containment and removal of such Hazardous Substances and remediation of such
wholly-owned Real Estate Asset as necessary to comply in all material respects
with all Environmental Laws, unless such non-compliance would constitute a
Non-Material Breach.

§8.19 Intentionally Deleted.

§8.20 Employee Benefit Plans.

(a) Notice. The Borrower will, and will cause BPI to (and BPI will), notify the
Agent within a reasonable period after the establishment of any Pension Plan by
any of them or any of their respective ERISA Affiliates other than those
disclosed in the SEC Filings and no Borrower will, or will permit BPI to,
establish any Pension Plan which could reasonably be expected to have a material
adverse effect on BPLP, BPI or, taken as a whole, the BP Group.

(b) In General. Each Employee Benefit Plan maintained by the Borrower, BPI or
any of their respective ERISA Affiliates will be operated in compliance in all
material respects with the provisions of ERISA and, to the extent applicable,
the Code, including but not limited to the provisions thereunder respecting
prohibited transactions.

(c) Unfunded or Underfunded Liabilities. The Borrower will not, and will not
permit BPI to (and BPI will not), at any time, have accruing or accrued unfunded
or underfunded liabilities with respect to any Employee Benefit Plan or Pension
Plan, or permit any condition to exist under any Pension Plan that would create
a withdrawal liability, which such liability could, individually or in the
aggregate, reasonably be expected to have a material adverse effect on BPLP, BPI
or, taken as a whole, the BP Group.

 

104



--------------------------------------------------------------------------------

§8.21 No Amendments to Certain Documents. The Borrower will not, and will not
permit BPI to (and BPI will not), at any time cause or permit its certificate of
limited partnership, agreement of limited partnership (including without
limitation the Agreement of Limited Partnership of the Borrower, articles of
incorporation, by-laws, operating agreement or other charter documents, as the
case may be), to be modified, amended or supplemented in any respect whatever,
without (in each case) the express prior written consent or approval of the
Agent, if such changes would affect BPI’s REIT status or otherwise materially
adversely affect the rights of the Agent and the Banks hereunder or under any
other Loan Document.

§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND BPI. The Borrower for itself
and on behalf of BPI covenants and agrees that, so long as any Loan, Letter of
Credit or Note is outstanding or any Bank has any obligation to make any Loans
or any Bank has any obligation to issue, extend or renew any Letters of Credit:

§9.1 Restrictions on Liabilities. The Borrower and BPI may, and may permit their
respective Subsidiaries to, create, incur, assume, guarantee or be or remain
liable for, contingently or otherwise, any Liabilities other than the specific
Liabilities which are prohibited under this §9.1 (the “Prohibited Liabilities”),
it being agreed that, except as specifically noted in clauses (a) through
(e) below, neither the Borrower nor BPI will, or will permit any Subsidiary to,
create, incur, assume, guarantee or be or remain liable for, contingently or
otherwise, singularly or in the aggregate for any of such Prohibited
Liabilities, as follows:

(a) [Intentionally Omitted.]

(b) Indebtedness which would result in a Default or Event of Default under §10;

(c) An aggregate amount in excess of $20,000,000 at any one time in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies (other than in respect of properties owned by
Partially-Owned Entities) for which payment therefor is required to be made in
accordance with the provisions of §8.9 and such payment is due and delinquent
and which is not being contested diligently and in good faith;

(d) An aggregate amount in excess of $20,000,000 at any one time in respect of
uninsured judgments or awards, with respect to which the applicable periods for
taking appeals have expired, or with respect to which final and unappealable
judgments or awards have been rendered, and such judgments or awards remain
unpaid for more than thirty (30) days; and

(e) With respect to BPI only, any and all Liabilities other than (i) the
Liabilities of the kind or nature described on Schedule 9.1(e), (ii) Liabilities
incurred by BPI in the ordinary course of business and which are of the same or
similar kind or nature to those permitted under subclause (i) above,
(iii) Liabilities incurred by BPI in connection with its maintenance of
corporate status, preparation of SEC filings, accountants’ fees and similar
administrative matters, (iv) Liabilities to underwriters and private placement
agents incurred by BPI in the ordinary course of business under underwriting
agreements and private placement agreements, and (v) other Liabilities incurred
by BPI of the same or similar kind or nature as currently exist, so long as such
Liabilities are not, individually or in the aggregate, material to BPI, BPLP or,
taken as a whole, the BP Group.

The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.

 

105



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, in the event that any
Subsidiary of BPLP incurs Unsecured Indebtedness, (i) the Real Estate Assets
owned by such Subsidiary shall not be treated as Unencumbered Assets for
purposes of this Agreement until such Unsecured Indebtedness has been repaid and
the loan documents evidencing such Unsecured Indebtedness have been terminated
and (ii) no Default or Event of Default may result from the incurrence of such
Unsecured Indebtedness, and after giving effect to such Unsecured Indebtedness
(and to the exclusion of any Unencumbered Assets owned by the applicable
Subsidiary), the Borrower must be in compliance with each of the covenants set
forth in §10.

Without limiting the foregoing, but subject to the other provisions of this
Agreement (including without limitation §10), Indebtedness Without Recourse to
Borrower or any of its assets other than its interests in the Real Estate Assets
that are subject to such Indebtedness Without Recourse is not restricted.

§9.2 Restrictions on Liens, Etc. None of the Borrower, BPI and any Wholly-owned
Subsidiary will: (a) create or incur or suffer to be created or incurred or to
exist any lien, mortgage, pledge, attachment, security interest or other rights
of third parties of any kind upon any of the Unencumbered Assets, whether now
owned or hereafter acquired (but only if and to the extent such Real Estate
Asset is included as an Unencumbered Asset in a compliance calculation in effect
under §10 hereof), or upon the income or profits therefrom; (b) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement in connection with the operation of the Unencumbered Assets (but
only if and to the extent such Real Estate Asset is included as an Unencumbered
Asset in a compliance calculation in effect under §10); (c) suffer to exist for
a period of more than thirty (30) days, with respect to the Unencumbered Assets
(but only if and to the extent such Real Estate Asset is included as an
Unencumbered Asset in a compliance calculation in effect under §10), any taxes,
assessments, governmental charges and claims for labor, materials and supplies
for which payment thereof is not being contested or for which payment
notwithstanding a contest is required to be made in accordance with the
provisions of §8.9 and has not been timely made and, with respect to any
individual Unencumbered Asset (but only if and to the extent such Real Estate
Asset is included as an Unencumbered Asset in a compliance calculation in effect
under §10), is in an amount in excess of the lesser of (i) $2,500,000 and
(ii) three percent (3%) of the fair market value of the applicable Unencumbered
Asset; or (d) sell, assign, pledge or otherwise transfer for security any
accounts, contract rights, general intangibles, chattel paper or instruments,
with or without recourse, relating to the Unencumbered Assets (but only if and
to the extent such Real Estate Asset is included as an Unencumbered Asset in a
compliance calculation in effect under §10) (the foregoing items (a) through
(d) being sometimes referred to in this §9.2 collectively as “Liens”), provided
that (x) for all purposes hereunder, the rights of joint venture partners or
members in any Subsidiaries or Partially-Owned Entities, pursuant to the
organizational documents thereof, except only Liens encumbering Real Estate
Assets in the nature of those set forth in item (a) above, shall be excluded
from Liens, and (y) the Borrower and any Wholly-owned Subsidiary may create or
incur or suffer to be created or incurred or to exist (collectively, the
“Permitted Liens”):

 

106



--------------------------------------------------------------------------------

(i) Liens securing taxes, assessments, governmental charges or levies or claims
for labor, material and supplies, the Indebtedness with respect to which is not
prohibited by §9.1(c) or §9.2(c);

(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

(iii) Liens (other than affecting the Unencumbered Assets, but only if and to
the extent such Real Estate Asset is included as an Unencumbered Asset in a
compliance calculation in effect under §10) in respect of judgments or awards,
the Indebtedness with respect to which is not prohibited by §9.1(d);

(iv) encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
or any Wholly-owned Subsidiary is a party or bound; purchase options granted at
a price not less than the market value of such property; and other minor Liens
or encumbrances on properties, none of which interferes materially and adversely
with the use of the property affected in the ordinary conduct of the business of
the Borrower, and which matters (x) do not individually or in the aggregate have
a material adverse effect on the business of BPLP, BPI or, taken as a whole, the
BP Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;

(v) any Leases;

(vi) Liens and other encumbrances or rights of others which exist on the date of
this Agreement and which do not otherwise constitute a breach of this Agreement,
including, without limitation, Liens created by or pursuant to the
Organizational Documents of the Borrower with respect to a restriction on sale
or refinancing of a Real Estate Asset that would be an acceptable Lien under the
definition of “Unencumbered Asset”, so long as all such Liens, individually, or
in the aggregate, do not have a material adverse effect on BPLP, BPI or, taken
as a whole, the BP Group; provided that nothing in this clause (vi) shall be
deemed or construed to permit an Unencumbered Asset to be subject to a Lien to
secure Indebtedness at any time such Unencumbered Asset is included in a
compliance calculation in effect under §10 hereof;

(vii) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vii) shall be deemed or
construed to permit an Unencumbered Asset to be subject to a Lien at any time
such Unencumbered Asset is included in a Compliance Calculation in effect under
§10;

 

107



--------------------------------------------------------------------------------

(viii) Liens affecting the Unencumbered Assets (but only if and to the extent
such Real Estate Asset is included as an Unencumbered Asset in a Compliance
Calculation in effect under §10) in respect of judgments or awards that are
under appeal or have been in force for less than the applicable period for
taking an appeal, so long as execution is not levied thereunder or in respect of
which, at the time, a good faith appeal or proceeding for review is being
diligently prosecuted, and in respect of which a stay of execution shall have
been obtained pending such appeal or review; provided that the Borrower shall
have obtained a bond or insurance or made other arrangements with respect
thereto, in each case reasonably satisfactory to the Agent;

(ix) Liens securing Indebtedness for the purchase price of capital assets (other
than Real Estate Assets but including Indebtedness in respect of Capitalized
Leases for equipment and other equipment leases) to the extent not otherwise
prohibited by §9.1; and

(x) other Liens (other than affecting the Unencumbered Assets, but only if and
to the extent such Real Estate Asset is included as an Unencumbered Asset in a
Compliance Calculation in effect under §10) in connection with any Indebtedness
permitted under §9.1.

Nothing contained in this §9.2 shall restrict or limit the Borrower or any of
their respective Wholly-owned Subsidiaries from creating a Lien in connection
with any Real Estate Asset which is not an Unencumbered Asset included in any
compliance calculation in effect under §10 and otherwise is in compliance with
the other terms of this Agreement.

BPI shall not create or incur or suffer to be created or incurred any Lien on
its general partner interests and limited partner interests in the Borrower.
Further, notwithstanding any other provision of this Agreement, in the event
that the Borrower (or any Subsidiary of the Borrower, as applicable) grants,
creates or incurs any Lien on the equity or other profits interests of a
Subsidiary of the Borrower, (i) the Real Estate Assets owned by such Subsidiary
shall not be treated as Unencumbered Assets for purposes of this Agreement until
such Lien has been released and terminated, and (ii) no Default or Event of
Default shall result from the granting, creation or incurrence of such Lien, and
after giving effect to such Lien (and to the exclusion of any Unencumbered
Assets owned by the relevant Subsidiary), the Borrower must be in compliance
with each of the covenants set forth in §10.

§9.3 Restrictions on Investments. None of the Borrower, BPI, or any of their
respective Subsidiaries will make or permit to exist or to remain outstanding
any Investment except, with respect to the Borrower and its Subsidiaries only,
Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within two (2) years from the date of purchase (including
investments in securities guaranteed by the United States of America such as
securities in so called “overseas private investment corporations”);

(b) (x) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000,
(y) mutual funds and (z) other Investments which are rated by S&P as BBB or
better or by Moody’s as Baa2 or better;

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;

 

108



--------------------------------------------------------------------------------

(d) Investments existing on the Closing Date and listed in the SEC Filings or in
the financial statements referred to in §7.4;

(e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties and other Real Estate Assets (other than
with respect to Real Estate Assets Under Development which are covered by clause
(f), below, and subject to any applicable limitations contained in clause
(l) below);

(f) subject at all times to the restrictions set forth in the last paragraph of
this §9.3, Investments in Development Costs in Real Estate Assets Under
Development;

(g) Investments in Subsidiaries (other than Wholly-owned Subsidiaries) and/or
Partially-Owned Entities (other than with respect to Development Costs in Real
Estate Assets under Development which are covered by clause (f), above),
including, without limitation, preferred equity investments in and loans to such
Subsidiaries and Partially-Owned Entities, provided that the value of such
Investments in such Subsidiaries and Partially-Owned Entities (calculated in the
manner set forth in the definition of Fair Market Value of Real Estate Assets)
shall never constitute more than thirty-five percent (35%) of the Consolidated
Total Adjusted Asset Value at the time of any such Investment;

(h) any Investments now or hereafter made in any Wholly-owned Subsidiary;

(i) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, (4) prepaid expenses made in the ordinary
course of business;

(j) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in marketable direct or guaranteed obligations of the United States
of America and agencies and instrumentalities thereof, and have total assets in
excess of $50,000,000;

(k) subject at all times to the restrictions set forth in the last paragraph of
this §9.3, Investments made by the Borrower in businesses which are not in the
business of commercial real estate so long as such businesses have real estate
related purposes or such Investments are in connection with a real estate
related transaction, including, without limitation, Investments in Mezzanine
Loans, Mortgages, contracts for the management of real estate assets for third
parties unrelated to the Borrower, and swaps, capped calls, hedges and other
derivatives and similar or dissimilar hedging instruments entered into by the
Borrower in the ordinary course of business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Borrower, or changes in the value of securities
issued by the Borrower, and not as an investment for purposes of speculation;

 

109



--------------------------------------------------------------------------------

(l) Investments made, directly or indirectly, by the Borrower in Real Estate
Assets which are not office properties (including as “office properties” for
such purpose, office, industrial, research and development, technology and
laboratory properties and other properties and facilities which are ancillary to
any such property investment, mixed-use properties that include office and
retail and/or residential space and mixed-use developments that contain one or
more office buildings and one or more buildings with retail and/or residential
space (collectively, “Permitted Properties”)), provided that Investments in
properties that are not included in “office properties” for the purposes of this
§9.3(l) shall be subject to the restrictions set forth in the last paragraph of
this §9.3.

Notwithstanding the foregoing, BPI shall be permitted to make and maintain
(i) Investments in the Borrower, (ii) Investments in the Borrower’s Subsidiaries
(including, without limitation, in Boston Properties LLC), provided that BPI’s
percentage equity interest in any such Subsidiary shall not exceed 1%,
(iii) Investments which exist as of the date of this Agreement and are set forth
on Schedule 9.3, and (iv) other Investments which would be permitted by the
terms of this Agreement, including §8.7 above. The Borrower shall cause BPI to
(and BPI will) contribute to the Borrower, promptly upon, and in any event
within 3 Business Days of, BPI’s receipt thereof, 100% of the aggregate proceeds
received by BPI in connection with any offering of stock or debt in BPI (net of
fees and expenses customarily incurred in such offerings).

Notwithstanding anything to the contrary contained in this §9.3, at any time of
determination, aggregate Investments permitted under §9.3(f), (k) and (l) shall
never constitute more than thirty-five percent (35%) of the Consolidated Total
Adjusted Asset Value.

§9.4 Merger, Consolidation and Disposition of Assets; Assets of BPI.

Neither the Borrower nor BPI will:

(a) become a party to any merger or consolidation without prior written approval
of the Required Banks, except that so long as no Default or Event of Default has
occurred and is continuing, or would occur after giving effect thereto, the
merger or consolidation of one or more Persons with and into the Borrower or BPI
shall be permitted in connection with the acquisition of Real Estate Assets if
the Borrower or BPI, as the case may be, is the surviving entity and
reincorporation mergers shall be permitted as and to the extent the same would
not cause a breach of §8.7; provided that (i) if any such merger or
consolidation involves BPI, the assets acquired (including any equity interests)
are, promptly after the consummation of the acquisition, contributed to the
Borrower or one of its Subsidiaries and all liabilities assumed by BPI in
connection with the acquisition are assumed by the Borrower or such Subsidiary,
and (ii) prior to any such merger or consolidation (other than (x) the merger or
consolidation of one or more Wholly-owned Subsidiaries with and into the
Borrower or (y) the merger or consolidation of two or more Wholly owned
Subsidiaries of the Borrower), the Borrower shall provide to the Agent a
statement in the form of Exhibit C-2 hereto signed by the chief financial
officer or treasurer of the Borrower and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §§10.1
through 10.7 and certifying, to the best knowledge of the signatory, that no
Default or Event of Default has occurred and is continuing, or would occur and
be continuing after giving effect to such merger or consolidation and all
liabilities, fixed or contingent, pursuant thereto; or

 

110



--------------------------------------------------------------------------------

(b) without limitation of the other provisions of this Agreement, sell, transfer
or otherwise dispose of any Real Estate Assets or grant a Lien to secure
Indebtedness otherwise permitted hereunder unless no Default or Event of Default
would exist or occur and be continuing after giving effect to any such
transaction.

§9.5 Compliance with Environmental Laws. None of the Borrower, BPI or any
Subsidiary will do any of the following: (a) use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
Assets any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate Assets except in compliance
with Environmental Laws, or (d) conduct any activity at any Real Estate Asset or
use any Real Estate Asset in any manner so as to cause a Release in violation of
applicable Environmental Laws; unless, with respect to clause (d) above, any
such occurrence would constitute a Non-Material Breach hereunder.

§9.6 Distributions. BPI will not, during any period when any monetary Event of
Default has occurred and is continuing, make any Distributions in excess of the
Distributions required to be made by BPI in order to maintain its status as a
REIT.

§9.7 Sanctions. None of the Borrower, BPI or any Subsidiary will, directly or
indirectly, use the proceeds of any Loan or use any Letter of Credit, or lend,
contribute or otherwise make available such proceeds or such Letter of Credit to
any Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is, to the Borrower’s
knowledge, the subject of Sanctions, or in any other manner that will result in
a violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Bank, Arranger, Agent, Fronting
Bank, Swingline Lender, or otherwise) of Sanctions.

§10. FINANCIAL COVENANTS. The Borrower covenants and agrees that, so long as any
Loan, Letter of Credit or Note is outstanding or any Bank has any obligation to
make any Loan or any Bank has any obligation to issue, extend or renew any
Letters of Credit:

§10.1 Consolidated Total Indebtedness. As at the end of any fiscal quarter or
any other date of measurement, the ratio of Consolidated Total Indebtedness to
Consolidated Total Adjusted Asset Value shall not exceed 60%, provided that such
ratio may exceed 60% from time to time so long as (a) such ratio does not exceed
65%, (b) such ratio ceases to exceed 60% within one year following each date
such ratio first exceeded 60% (in respect of such instance), and (c) in respect
of each such instance, the Borrower provides to the Agent a certificate, which
certificate shall be in substantially the form of Exhibit G hereto, when such
ratio first exceeds 60% and when such ratio ceases to exceed 60%.
Notwithstanding anything to the contrary contained herein, for the purposes of
this covenant, (i) Consolidated Total Indebtedness on any date shall be adjusted
by deducting therefrom an amount equal to the lesser of (x) the aggregate amount
of Consolidated Total Indebtedness outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all Unrestricted Cash and
Cash Equivalents on such date and (ii) Consolidated Total Adjusted Asset Value
shall be adjusted by deducting therefrom the amount by which Consolidated Total
Indebtedness is adjusted under clause (i).

 

111



--------------------------------------------------------------------------------

§10.2 Secured Consolidated Total Indebtedness. As at the end of any fiscal
quarter, Secured Consolidated Total Indebtedness shall not exceed 55% of
Consolidated Total Adjusted Asset Value on the last day of such quarter.

§10.3 Debt Service Coverage. As at the end of any fiscal quarter, the ratio of
(i) Consolidated EBITDA for such quarter to (ii) Consolidated Fixed Charges for
such quarter shall not be less than 1.40 to 1.0.

§10.4 Unsecured Leverage Ratio. As at the end of any fiscal quarter or other
date of measurement, the ratio of Unsecured Consolidated Total Indebtedness to
Consolidated Unencumbered Asset Value shall not exceed 60%, provided that such
ratio may exceed 60% from time to time so long as (a) such ratio does not exceed
65%, (b) such ratio ceases to exceed 60% within one year following each date
such ratio first exceeded 60% (in respect of such instance), and (c) in respect
of each such instance, the Borrower provides to the Agent a certificate, which
certificate shall be in substantially the form of Exhibit G hereto, when such
ratio first exceeds 60% and when such ratio ceases to exceed 60%.
Notwithstanding anything to the contrary contained herein, for the purposes of
this covenant, (i) Unsecured Consolidated Total Indebtedness on any date shall
be adjusted by deducting therefrom an amount equal to the lesser of (x) the
aggregate amount of Unsecured Consolidated Total Indebtedness that by its terms
is scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all Unrestricted Cash and
Cash Equivalents on such date and (ii) Consolidated Unencumbered Asset Value
shall be adjusted by deducting therefrom the amount by which Unsecured
Consolidated Total Indebtedness is adjusted under clause (i).

§10.5 [Reserved.]

§10.6 Unsecured Interest Coverage. As at the end of any fiscal quarter, the
ratio of Consolidated Unencumbered NOI, as calculated for such quarter, to
Consolidated Unencumbered Interest Expense, as calculated for such quarter,
shall not be less than 1.75 to 1.0.

§11. [Reserved.]

§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Bank to make the
initial Revolving Credit Loans and of the Fronting Bank to issue any initial
Letters of Credit (and to maintain the existing outstanding Loans and Letters of
Credit) shall be subject to the satisfaction of the following conditions
precedent on or prior to the Closing Date:

§12.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.

§12.2 Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of BPI, in its capacity as general partner of the Borrower, to be true
and complete, of the Agreement of Limited Partnership of BPLP and any other
Organizational Document or other agreement

 

112



--------------------------------------------------------------------------------

governing the rights of the partners or other equity owners of the Borrower, and
(ii) from BPI a copy, certified as of a recent date by the appropriate officer
of the State of Delaware to be true and correct, of the corporate charter of
BPI, in each case along with any other organization documents of the Borrower or
BPI and their respective general partners, as the case may be, and each as in
effect on the date of such certification.

§12.3 By-laws; Resolutions. All action on the part of the Borrower and BPI
necessary for the valid execution, delivery and performance by the Borrower and
BPI of this Agreement and the other Loan Documents to which any of them is or is
to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Banks shall have been provided to the Agent. The
Agent shall have received from BPI true copies of its by-laws and the
resolutions adopted by its board of directors authorizing the transactions
described herein and evidencing the due authorization, execution and delivery of
the Loan Documents to which BPI and/or the Borrower is a party, each certified
by the secretary as of a recent date to be true and complete.

§12.4 Incumbency Certificate: Authorized Signers. The Agent shall have received
from BPI an incumbency certificate, dated as of the Closing Date, signed by a
duly authorized officer of BPI and giving the name of each individual who shall
be an Authorized Officer hereunder and, as such authorized: (a) to sign, in the
name and on behalf of the Borrower and BPI, as the case may be, each of the Loan
Documents to which the Borrower or BPI is or is to become a party; (b) to make
Loan and Conversion Requests on behalf of the Borrower and (c) to give notices
and to take other action on behalf of the Borrower or BPI as applicable, under
the Loan Documents. The Agent and the Banks shall be entitled to rely upon any
such incumbency certificate as provided until and unless a replacement
incumbency certificate is provided to Agent by BPI.

§12.5 Pro Forma Financial Statements. Each of the Banks and the Agent shall have
received satisfactory pro forma consolidated financial statements of the
Borrower (including, without limitation, projected balance sheets, income
statements, and cash flow statements), together with covenant compliance
projections covering a 3-year period from the Effective Date, shown on a
quarterly basis for the first year after the Effective Date and annually
thereafter. The Agent and the Banks acknowledge that the pro forma financial
information provided in the offering memorandum relating to the credit
facilities evidenced by this Agreement has fully satisfied this condition.

§12.6 Intentionally Deleted.

§12.7 Intentionally Deleted.

§12.8 Opinion of Counsel Concerning Organization and Loan Documents. Each of the
Banks and the Agent shall have received favorable opinions addressed to the
Banks and the Agent in form and substance reasonably satisfactory to the Banks
and the Agent from Goodwin Procter LLP, as counsel to the Borrower and BPI, with
respect to applicable law, including, without limitation, New York law and
certain matters of Delaware law.

 

113



--------------------------------------------------------------------------------

§12.9 [Reserved.]

§12.10 Intentionally Deleted.

§12.11 Intentionally Deleted.

§12.12 Intentionally Deleted.

§12.13 Certifications from Government Officials. The Agent shall have received
long-form certifications from government officials evidencing the legal
existence, good standing and foreign qualification of the Borrower and BPI,
along with a certified copy of the certificate of limited partnership of the
Borrower, all as of the most recent practicable date.

§12.14 Reserved.

§12.15 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Banks and to the Agent’s counsel, and the Agent, each of the Banks
and such counsel shall have received all information and such counterpart
originals or certified or other copies of such documents as the Agent may
reasonably request.

§12.16 Fees. The Borrower shall have paid to the Agent, for the accounts of the
Banks or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement and
with any fee letter of even date herewith between the Borrower and the Agent.

§12.17 Closing Certificate; Compliance Certificate. The Borrower shall have
delivered a Closing Certificate to the Agent, the form of which is attached
hereto as Exhibit E. The Borrower shall have delivered a compliance certificate
in the form of Exhibit C-4 hereto evidencing compliance with the covenants set
forth in §10 on a pro forma basis.

Without limiting the generality of the provisions of the last paragraph §16.3
for purposes of determining compliance with the conditions specified in this
§12, each Bank that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Agent shall have received notice from such
Bank prior to the proposed Closing Date specifying its objection thereto.

§13. CONDITIONS TO ALL BORROWINGS. The obligations of any Bank to make any Loan
(including any Swingline Loan or Bid Rate Loan) and of any Bank to issue, extend
or renew any Letter of Credit, in each case, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:

§13.1 Representations True; No Event of Default; Compliance Certificate. Each of
the representations and warranties made by or on behalf of the Borrower or BPI
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true at and as
of the time of the making of each Loan or the issuance, extension or renewal of
each Letter of Credit, with the same effect as if made at and as of that time
(except (i)

 

114



--------------------------------------------------------------------------------

to the extent of changes resulting from transactions contemplated or not
prohibited by this Agreement or the other Loan Documents and changes occurring
in the ordinary course of business, (ii) to the extent that such representations
and warranties relate expressly to an earlier date and (iii) to the extent
otherwise represented by the Borrower with respect to the representation set
forth in §7.10); and no Default or Event of Default shall have occurred and be
continuing on the date of any Completed Loan Request (or request for a Swingline
Loan or a Bid Rate Advance Borrowing Notice) or on the Drawdown Date (or other
date of advance) of any Loan.

§13.2 No Legal Impediment. No change shall have occurred any law or regulations
thereunder or interpretations thereof that in the reasonable opinion, as
determined in good faith, of the Agent or any Bank would make it illegal for any
Bank to make such Loan or to participate in the issuance, extension or renewal
of such Letter of Credit or, in the reasonable opinion, as determined in good
faith, of the Agent, would make it illegal to issue, extend or renew such Loan
or Letter of Credit.

§13.3 Governmental Regulation. Each Bank shall have received such statements in
substance and form reasonably satisfactory to such Bank as such Bank shall
reasonably require in good faith for the purpose of compliance with any
applicable regulations of the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System.

§13.4 No Change Rendering Extension of Credit in Alternative Currency
Impracticable.

In the case of any Loan or Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable and good faith opinion of the Agent,
the Required Banks (in the case of any Loan to be denominated in an Alternative
Currency), the Fronting Bank (in the case of any Letter of Credit to be
denominated in an Alternative Currency) or the Alternative Currency Swingline
Lender and the Required Banks (in the case of any Swingline Loan to be
denominated in an Alternative Currency) would make it impracticable for such
Loan or Letter of Credit to be denominated in the relevant Alternative Currency
(but only to the extent that such determination is made with respect to the
Borrower in a non-discriminatory manner, as determined in good faith by the
Agent, the Required Banks, the Fronting Bank and/or the Alternative Currency
Swingline Lender, as applicable, without any obligation to disclose the identity
of any other borrower, letter of credit beneficiary or credit facility).

§14. EVENTS OF DEFAULT; ACCELERATION; ETC.

§14.1 Events of Default and Acceleration. Each of the following shall constitute
an Event of Default:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable and in the currency required hereunder;

(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents (including, without
limitation, amounts due under §8.17) when the same shall become due and payable,
and such failure continues for three (3) days (provided that in the case of such
sums due other than for interest, the Borrower shall have received from the
Agent notice of the nature and amount of such other amounts and that payment
therefor is due);

 

115



--------------------------------------------------------------------------------

(c) the Borrower or BPI shall fail to comply, or to cause BPI to comply, as the
case may be, with any of the respective covenants contained in the following:

(i) §8.1 (except with respect to principal, interest and other sums covered by
clauses (a) or (b) above);

(ii) §8.5 (clauses (a) through (d)), unless such failure is cured within fifteen
(15) Business Days;

(iii) §8.6 (as to the legal existence of Borrower);

(iv) §8.7 (as to the legal existence and REIT status of BPI or as it otherwise
relates to BPI);

(v) §8.10, unless such failure is cured within three (3) Business Days;

(vi) §8.12;

(vii) [Intentionally Deleted];

(viii) §8.14;

(ix) §9.1;

(x) §9.2;

(xi) §9.3;

(xii) §9.4;

(xiii) §9.6; and

(xiv) §10;

(d) the Borrower or BPI shall fail to perform, or to cause BPI to perform, any
other term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §14) and such failure
continues for thirty (30) days after written notice of such failure from the
Agent (such notice not, however, being required for any failure with respect to
which the Borrower is otherwise obligated hereunder to notify the Agent or the
Banks), provided, however, that if the Borrower is diligently and in good faith
prosecuting a cure of any such failure or breach that is capable of being cured
(all as determined by the Agent in its reasonable and good faith judgment), the
Borrower shall be permitted an additional thirty (30) days (but in no event more
than an aggregate of sixty (60) days after any such initial written notice from
the Agent) to effect such cure;

 

116



--------------------------------------------------------------------------------

(e) any representation or warranty made by or on behalf of the Borrower or BPI
in this Agreement or any of the other Loan Documents shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated and the same is not otherwise specified herein to be a
Non-Material Breach;

(f) the Borrower or any of its Subsidiaries or, to the extent of Recourse to the
Borrower or such Subsidiaries thereunder, any of their respective Affiliates,
shall fail to pay at maturity, or within any applicable period of grace, any
obligation for borrowed money or credit received or in respect of any
Capitalized Leases (other than non-recourse obligations or credit), the recourse
component of the principal amount of which is in excess of $50,000,000, either
individually or in the aggregate, or fail to observe or perform any material
term, covenant, condition or agreement contained in any agreement, document or
instrument by which it is bound evidencing, securing or otherwise relating to
such Recourse obligations, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases for such period of time (after
the giving of appropriate notice if required) as would permit the holder or
holders thereof or of any obligations issued thereunder the recourse component
of the principal amount of which is in excess of $50,000,000, either
individually or in the aggregate, to accelerate the maturity thereof; provided,
however that notwithstanding the foregoing, (i) no Event of Default shall occur
pursuant to this subparagraph (f) unless and until the holder or holders of such
Recourse Indebtedness have declared an event of default beyond any applicable
notice and grace periods, if any, on in excess of $50,000,000 of such Recourse
Indebtedness (determined on the basis of the principal amount of such Recourse
Indebtedness) either individually or in the aggregate, and (ii) with respect
solely to any such Recourse Indebtedness of a Subsidiary or Affiliate of the
Borrower (not including any such Indebtedness which is Recourse to the
Borrower), no Event of Default shall occur pursuant to this subparagraph (f) if,
upon the occurrence of such event, the Borrower, promptly after obtaining
knowledge of the same, notifies the Agent in writing of such event and includes
with such notice a Compliance Certificate in the form of Exhibit C-3 evidencing
to the satisfaction of the Agent that, as of the date thereof, the Borrower is
in compliance with all of the covenants set forth in §10 after excluding such
Subsidiary or Affiliate, and any Real Estate Asset owned by such Subsidiary or
Affiliate, from the calculation of such covenants;

(g) any of BPLP, BPI or any of their respective Subsidiaries shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any of BPLP, BPI or any of their respective
Subsidiaries or of any substantial part of the properties or assets of any of
such parties or shall commence any case or other proceeding relating to any of
the BPLP, BPI or any of their respective Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
shall take any action to authorize or in furtherance of any of the foregoing, or
if any such petition or application shall be filed or any such case or other
proceeding shall be commenced against any of BPLP, BPI or any of their
respective Subsidiaries and (i) any of BPLP, BPI or any of their respective
Subsidiaries shall indicate its approval thereof, consent thereto or
acquiescence therein or (ii) any such petition, application, case or other
proceeding shall continue undismissed, or unstayed and in effect, for a period
of ninety (90) days, except, with respect solely to such parties other than BPLP
and BPI, any of the foregoing constitutes a Non-Material Breach;

 

117



--------------------------------------------------------------------------------

(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of BPLP, BPI or any of their respective
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of any
of BPLP, BPI or any of their respective Subsidiaries in an involuntary case
under federal bankruptcy laws as now or hereafter constituted, except, with
respect solely to such parties other than BPLP and BPI, any of the foregoing
constitutes a Non-Material Breach;

(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of BPLP, BPI or any of their respective Subsidiaries that,
with other outstanding uninsured final judgments, undischarged, unsatisfied and
unstayed, against any of such parties exceeds in the aggregate $20,000,000,
except, with respect solely to such parties other than BPLP and BPI, any of the
foregoing constitutes a Non-Material Breach;

(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or BPI, or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable as to any material terms thereof;

(k) any “Event of Default” or default (after notice and expiration of any period
of grace, to the extent provided), as defined or provided in any of the other
Loan Documents, shall occur and be continuing;

(l) with respect to any Pension Plan, an ERISA Reportable Event shall have
occurred and the Required Banks shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or BPI to the PBGC or such Pension Plan in an aggregate amount
exceeding $10,000,000 and such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Pension Plan by the PBGC or
for the appointment by the appropriate United States District Court of a trustee
to administer such Pension Plan; or a trustee shall have been appointed by the
United States District Court to administer such Pension Plan; or the PBGC shall
have instituted proceedings to terminate such Pension Plan; or

(m) without limitation of the other provisions of this §14.1, BPI shall at any
time fail to be the sole general partner of BPLP or shall at any time be in
contravention of any of the requirements contained in §9.1(e), the last
paragraph of §9.2, or §9.3 (including, without limitation, the last paragraph of
§9.3).

 

118



--------------------------------------------------------------------------------

For purposes of this §14, the term “Non-Material Breach” shall refer to a breach
of any representation, warranty or covenant contained in this Agreement to which
the term “Non-Material Breach” is expressly applied herein, but only to the
extent such breach does not (A) materially adversely affect the business,
properties or financial condition of BPLP, BPI or, taken as a whole, the BP
Group or (B) adversely affect the ability of BPLP, BPI or, taken as a whole, the
BP Group, to fulfill the Obligations to the Banks and the Agent (including,
without limitation, to repay all amounts outstanding on the Loans, together with
interest and charges thereon when due).

§14.2 Remedies. If any Event of Default occurs and is continuing, the Agent
shall, at the direction of, or may, with the consent of, the Required Banks, by
giving written notice thereof to the Borrower (except in the case of any Event
of Default specified in §14.1(g) or 14.1(h), in which case, no such written
notice shall be required), take any or all of the following actions:

(a) declare the commitment of each Bank to make Loans and any obligation of the
Fronting Bank to issue, extend or renew Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, BPI and each of their respective
Subsidiaries;

(c) require that the Borrower Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); and

(d) exercise on behalf of itself, the Banks and the Fronting Bank all rights and
remedies available to it, the Banks and the Fronting Bank under the Loan
Documents;

provided, however, that upon the occurrence of any Event of Default specified in
§14.1(g) or 14.1(h), the obligation of each Bank to make Loans and any
obligation of the Fronting Bank to issue, extend or renew Letters of Credit
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower, BPI and each of their
respective Subsidiaries, and without further act of the Agent or any Bank.

§14.3 Application of Funds. After the exercise of remedies provided for in §14.2
(or after the Loans have automatically become immediately due and payable and
the Letter of Credit Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to §14.2), any amounts received on
account of the Obligations shall, subject to the provisions of §§5.11 and 5.12,
be applied by the Agent in the following order:

 

119



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under §5) payable to
the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Fronting Bank (including fees, charges
and disbursements of counsel to the respective Banks and the Fronting Bank
including fees and time charges for attorneys who may be employees of any Bank
or the Fronting Bank and amounts payable under §5), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Reimbursement
Obligations and other Obligations, ratably among the Banks and the Fronting Bank
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Banks
and the Fronting Bank in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Agent for the account of the Fronting Bank, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to §§ 3.11 and 5.11.1; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to §§ 3.1.4 and 5.11, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

§15. SETOFF. Neither the Agent nor any of the Banks shall have any right of
set-off or the like with respect to the Obligations against any assets of the
Borrower, BPI, their respective Subsidiaries or any Partially-Owned Entity.

§16. THE AGENT.

§16.1 Appointment and Authority. Each of the Banks and the Fronting Bank hereby
irrevocably appoints BOA to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this §16 (except §16.6 to the extent
certain rights are provided to the Borrower thereunder) are solely for the
benefit of the Agent, the Banks and the Fronting Bank, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. The
Banks shall notify the Borrower of any successor to

 

120



--------------------------------------------------------------------------------

the Agent by a writing signed by Required Banks, which successor shall be
reasonably acceptable to the Borrower so long as no Default or Event of Default
has occurred and is continuing. It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

§16.2 Rights as a Bank. The Person serving as the Agent hereunder shall have the
same rights and powers in its capacity as a Bank as any other Bank and may
exercise the same as though it were not the Agent and the term “Bank” or “Banks”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.

§16.3 No Liability. The Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Delinquent Bank in violation of any
Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

121



--------------------------------------------------------------------------------

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in §§14 and
28) or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given in writing to the Agent by the Borrower, a Bank or the Fronting
Bank.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in §§12 or 13 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

§16.4 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Bank or the Fronting Bank, the Agent may
presume that such condition is satisfactory to such Bank or the Fronting Bank
unless the Agent shall have received notice to the contrary from such Bank or
the Fronting Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts, absent gross negligence
or willful misconduct of the Agent in choosing such counsel, accountants or
experts.

§16.5 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this §16 shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

§16.6 Resignation of Agent.

(a) The Agent may at any time give notice of its resignation to the Banks, the
Fronting Bank and the Borrower. Upon receipt of any such notice of resignation,
the Required Banks shall have the right, with the approval of the Borrower (such
approval not to be

 

122



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed, and such approval not to be
required if an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Banks) (the “Resignation Effective Date”), then the retiring Agent may
(but shall not be obligated to) on behalf of the Banks and the Fronting Bank,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Delinquent Bank pursuant to clause
(d) of the definition thereof, the Required Banks may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, with the approval of the Borrower (such approval not
to be unreasonably withheld, conditioned or delayed, and such approval not to be
required if an Event of Default has occurred and is continuing), appoint a
successor. If no such successor shall have been so appointed by the Required
Banks and shall have accepted such appointment within thirty (30) days (or such
earlier day as shall be agreed by the Required Banks) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date. In addition, the Borrower may remove
the Agent in the event that (x) the Person serving as the Agent is a Delinquent
Bank pursuant to clause (a)(i), (b) or (d) of the definition thereof or (y) the
Person serving as the Agent holds (without participation) less than the Minimum
Commitment, provided that the Borrower shall not have such removal right if an
Event of Default exists or if the Person serving as the Agent holds less than
the Minimum Commitment at any time as a result of the merger or consolidation of
any of the other Banks or as a result of events other than the sale by the Agent
of any portion of its Commitment.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents
(provided that such discharge of duties and obligations shall not be deemed to
be a waiver or discharge of any claim against the retiring or removed Agent to
the extent such claim accrued or relates to the period prior to such discharge
of duties and obligations) and (2) except for any indemnity payments or other
amounts then owed to the retiring or removed Agent, all payments, communications
and determinations provided to be made by, to or through the Agent shall instead
be made by or to each Bank and the Fronting Bank directly, until such time, if
any, as the Required Banks appoint a successor Agent as provided for above. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Agent (other than as provided in §5.2(d)
and other than any rights to indemnity payments or other amounts owed to the
retiring or removed Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents, if not already discharged therefrom as provided above in this
§16.6 (provided that such discharge of duties and obligations shall not be
deemed to be a waiver or discharge of any claim against the retiring or removed
Agent to the extent such claim accrued or relates to the period prior to such
discharge of duties and obligations). The fees

 

123



--------------------------------------------------------------------------------

payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
§17 shall continue in effect with respect to and, as applicable, for the benefit
of such retiring or removed Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent.

(d) Any resignation by, or removal of, BOA as Agent pursuant to this §16.6 shall
also constitute its resignation or removal as Fronting Bank and U.S. Swingline
Lender and the resignation or removal of Banc of America Securities Limited and
Bank of America, N.A., Canada Branch as Alternative Currency Swingline Lender.
Upon such resignation by, or removal of, BOA as Fronting Bank, BOA shall retain
all the rights, powers, privileges and duties of the Fronting Bank hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as Fronting Bank and all Letter of Credit Obligations with
respect thereto, including the right to require the Banks to make available
their respective Commitment Percentages of any Revolving Credit Loan made
pursuant to §3.3(a) or Reimbursement Obligation incurred pursuant to §3.3(b)).
Upon such resignation by, or removal of, BOA, Banc of America Securities Limited
and Bank of America, N.A., Canada Branch as Swingline Lender, BOA, Banc of
America Securities Limited and Bank of America, N.A., Canada Branch shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by them and outstanding as of the effective date of such
resignation, including the right to require the Banks to make Base Rate Loans or
purchase participation interests in outstanding Swingline Loans pursuant to
§2.8(d). Upon the acceptance of a successor’s appointment as Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Fronting Bank and
Swingline Lender, (ii) the retiring or removed Fronting Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents except those duties and obligations
that arose prior to the date of such resignation or removal to the extent the
same require any action or performance by such retiring or removed Fronting Bank
and Swingline Lender without which the successor Swingline Lender and Fronting
Bank cannot perform or complete such duties or obligations, and (iii) the
successor Fronting Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring or removed Fronting Bank to
effectively assume the obligations of the retiring or removed Fronting Bank with
respect to such Letters of Credit.

§16.7 Non-Reliance on Agent and Other Banks. Each Bank and the Fronting Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank and the Fronting Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

124



--------------------------------------------------------------------------------

§16.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent, Documentation Agents or
Co-Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Bank or the
Fronting Bank hereunder.

§16.9 Intentionally Deleted.

§16.10 Notices. Any notices or other information required hereunder to be
provided to the Agent shall be forwarded by the Agent to each of the Banks on
the same day (if practicable) and, in any case, on the next Business Day
following the Agent’s receipt thereof. Notwithstanding the foregoing, it is
agreed by the Banks that the Agent shall have no obligation to send to the Banks
the information which is deemed delivered by the Borrower under §8.4 by the
Borrower’s filing with the SEC of its Form 10-Q and Form 10-K, all as more
particularly described in the last paragraph of §8.4, and the Agent shall have
no liability to any Person for any Bank’s failure to obtain such SEC filings.

§16.11 The Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to the Borrower, the Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks, the
Fronting Bank and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks, the Fronting
Bank and the Agent and their respective agents and counsel and all other amounts
due the Banks, the Fronting Bank and the Agent hereunder or under any Loan
Document) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Fronting Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Banks and the Fronting Bank, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under hereunder or
under any Loan Document. Nothing contained herein shall be deemed to authorize
the Agent to authorize or consent to or accept or adopt on behalf of any Bank or
the Fronting Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Bank or to authorize
the Agent to vote in respect of the claim of any Bank in any such proceeding.

 

125



--------------------------------------------------------------------------------

§17. EXPENSES.

(a) The Borrower agrees to pay (a) the reasonable costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) directly to the party owed the same, the
reasonable fees, expenses and disbursements of the Agent’s outside counsel or
any local counsel to the Agent incurred in connection with the preparation,
negotiation, execution, delivery, administration or interpretation of the Loan
Documents and other instruments mentioned herein, each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(c) the fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation, negotiation, execution, delivery,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, and, without double-counting amounts under clause (b) above,
the fees and disbursements of the Agent’s counsel in preparing the
documentation, (d) the fees, costs, expenses and disbursements of the Agent and
its Affiliates incurred in connection with the initial syndication and/or
participations of the Loans (whether occurring before or after the closing
hereunder), including, without limitation, reasonable legal fees, travel costs,
costs of preparing syndication materials and photocopying costs, provided that
the Borrower shall not incur any costs or fees of any kind in connection with
any participation, sale or other syndication of any portion of the Loans which
occurs after the initial syndication other than reasonable legal fees and
expenses incurred in connection with any participation, sale or syndication
undertaken at the request of the Borrower or (in addition to any other fees or
expenses relating thereto) in connection with an amendment or increase to the
amount of the Total Commitment, (e) all reasonable expenses (including
reasonable attorneys’ fees and costs, which attorneys may be employees of any
Bank or the Agent, and the fees and costs of engineers, investment bankers, or
other experts retained by any Bank or the Agent in connection with any such
enforcement proceedings) incurred by any Bank or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or any of its Subsidiaries or BPI or the administration
thereof after the occurrence and during the continuance of a Default or Event of
Default (including, without limitation, expenses incurred in any restructuring
and/or “workout” of the Loans or Letter of Credit Obligations), and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to any Bank’s or the Agent’s relationship with the Borrower or any
of its Subsidiaries or BPI, (f) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches, UCC terminations or
mortgage discharges, and (g) all reasonable out of pocket expenses incurred by
the Fronting Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder. The
covenants of this §17(a) shall survive the repayment of the amounts owing under
the Notes and this Agreement, the termination of this Agreement and the
obligations of the Banks hereunder, the resignation or removal of the Agent, the
resignation or replacement of the Fronting Bank or the Swingline Lender and the
replacement of any other Bank.

(b) Indemnification by the Borrower. The Borrower agrees to indemnify and hold
harmless the Agent, Arrangers, JPM, JPChase, the Banks and each of their
respective Related Parties (each an “Indemnified Party”) from and against, and
hold each Indemnified Party harmless from, any and all claims, actions and suits
whether groundless or otherwise, and from and against any and all liabilities,
losses (including amounts, if any, owing to any Bank pursuant to §§5.5, 5.6 and
5.7), settlement payments, obligations, damages and expenses of every nature

 

126



--------------------------------------------------------------------------------

and character arising out of, in connection with, or as a result of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby or which otherwise arise in connection with this financing,
including, without limitation, (a) the Loans or Letters of Credit and any actual
or proposed use by the Borrower or any of its Subsidiaries of the proceeds
therefrom (including any refusal by the Fronting Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) and
(b) the Borrower or any of its Subsidiaries entering into or performing this
Agreement or any of the other Loan Documents, in each case including, without
limitation, the reasonable fees and disbursements of counsel and allocated costs
of internal counsel incurred in connection with any such investigation,
litigation or other proceeding (including, without limitation, any proceeding
under any Debtor Relief Law), provided, however, that the Borrower shall not be
obligated under this §17(b) to indemnify any Indemnified Party for liabilities
arising from such Indemnified Party’s own gross negligence, willful misconduct
or bad faith breach of this Agreement, as determined by a final and
nonappealable judgment of a court of competent jurisdiction. In third-party
litigation, or the preparation therefor, the Borrower shall be entitled to
select counsel reasonably acceptable to the Required Banks, and the Agent (as
approved by the Required Banks) shall be entitled to select their own
supervisory counsel, and, in addition to the foregoing indemnity, the Borrower
agrees to pay promptly the reasonable fees and expenses of each such counsel.
Prior to any settlement of any such litigation by the Banks, the Banks shall
provide the Borrower and BPI with notice and an opportunity to address any of
their concerns with the Banks, and the Banks shall not settle any litigation
without first obtaining the Borrower’s consent thereto, which consent shall not
be unreasonably withheld or delayed. If and to the extent that the obligations
of the Borrower under this §17(b) are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment in satisfaction of
such obligations which is permissible under applicable law. The provisions of
this §17(b) shall survive the repayment of the amounts owing under the Notes and
this Agreement, the termination of this Agreement and the obligations of the
Banks hereunder, the resignation or removal of the Agent (unless such removal is
as a result of the Agent becoming a Delinquent Bank), and the resignation or
replacement of the Fronting Bank or the Swingline Lender and the replacement of
any other Bank and shall continue in full force and effect as long as the
possibility of any such claim, action, cause of action or suit exists. Without
limiting the provisions of §5.2(c), this §17(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Banks. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this §17
to be paid by it to the Agent (or any sub-agent thereof), the Fronting Bank, the
Swingline Lender or any Related Party of any of the foregoing, each Bank
severally agrees to pay to the Agent (or any such sub-agent), the Fronting Bank,
the Swingline Lender or such Related Party, as the case may be, such Bank’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Bank’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Bank), such payment to be made severally
among them based on each Bank’s Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent), the Fronting Bank or the
Swingline Lender in its

 

127



--------------------------------------------------------------------------------

capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent), the Fronting Bank or the Swingline Lender
in connection with such capacity. The obligations of the Banks under this
subsection (c) are subject to the provisions of §5.1.5.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have any claim against any Indemnified
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnified Party referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnified Party through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the fraud, gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this §17 shall be payable not later than ten
Business Days after demand therefor.

(f) Survival. The agreements in this §17 and the indemnity provisions of §21(e)
shall survive the resignation of the Agent, the Fronting Bank and the Swingline
Lender, the replacement of any Bank, the termination of the Total Commitment and
the repayment, satisfaction or discharge of all the other Obligations.

§18. PAYMENTS SET ASIDE. To the extent that any payment by or on behalf of the
Borrower is made to the Agent, the Fronting Bank or any Bank, or the Agent, the
Fronting Bank or any Bank exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the Fronting Bank or such
Bank in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Bank and the Fronting Bank severally agrees to pay to the Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Banks and the Fronting Bank under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

128



--------------------------------------------------------------------------------

§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries or BPI pursuant hereto shall be deemed to have been relied
upon by the Banks and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Banks of any
of the Loans and the issuance, extension or renewal of any Letters of Credit, as
herein contemplated, and shall continue in full force and effect so long as any
Letter of Credit or any amount due under this Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Bank has any obligation to
make any Loans or the Agent or any Fronting Bank has any obligation to issue,
extend or renew any Letter of Credit. The indemnification obligations of the
Borrower provided herein and in the other Loan Documents shall survive the full
repayment of amounts due and the termination of the obligations of the Banks
hereunder and thereunder to the extent provided herein and therein. All
statements contained in any certificate or other paper delivered to any Bank or
the Agent at any time by or on behalf of the Borrower or any of its Subsidiaries
or BPI pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrower or such
Subsidiary or BPI hereunder.

§20. ASSIGNMENT; PARTICIPATIONS; ETC.

§20.1 Conditions to Assignment by Banks.

(a) Except as provided herein, each Bank may assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it and its participating interest in the risk relating to any Letters of
Credit); provided that (i) (A) the Agent and, other than during an Event of
Default, the Borrower each shall have the right to approve any such Eligible
Assignee, which approval shall not be unreasonably withheld or delayed, it being
agreed that the Agent and the Borrower, as applicable, must approve or reject a
proposed assignee within seven (7) days of receiving a written request from any
Bank for such approval (provided that the request for approval sent to each of
Agent and Borrower, respectively, is conspicuously marked with the following
legend: “REQUEST FOR APPROVAL – TIME SENSITIVE – MUST RESPOND WITHIN SEVEN
(7) DAYS”) and if the Agent or the Borrower, as applicable, fails to respond
within such seven (7) day period, such request for approval shall be deemed
approved by, respectively, the Agent or the Borrower, as the case may be, and
(B) the Swingline Lender and the Fronting Bank shall have the right to approve
any such Eligible Assignee, (ii) each such assignment shall be of a constant,
and not a varying, percentage of all the assigning Bank’s rights and obligations
under this Agreement, (iii) subject to the provisions of §2.7, after giving
effect to such assignment, both the assignee and assignor Banks shall have at
all times an amount of its Commitment of not less than $10,000,000 unless
otherwise consented to by the Agent and, other than during an Event of Default,
the Borrower; provided, however, in the case of an assignment of the entire
remaining amount of the assigning Bank’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Bank, an Affiliate of a Bank or
an Eligible Assignee, no minimum amount need be assigned; and (iv) the parties
to such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined), an Assignment and Assumption, together with
any Notes subject to such assignment, and the assignee, if not already a Bank
hereunder prior to such assignment, shall deliver to the Agent an Administrative
Questionnaire. Upon such execution, delivery, acceptance and recording, from

 

129



--------------------------------------------------------------------------------

and after the effective date specified in each Assignment and Assumption, which
effective date shall be at least two (2) Business Days after the execution
thereof unless otherwise agreed by the Agent (provided any assignee has assumed
the obligation to fund any outstanding Eurocurrency Rate Loans), (A) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Bank hereunder
and thereunder, and (B) the assigning Bank shall, to the extent provided in such
assignment and upon payment to the Agent of the registration fee referred to in
§20.3, be released from its obligations under this Agreement; provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Delinquent Bank will constitute a waiver or release of any claim
of any party hereunder arising from that Bank’s having been a Delinquent Bank.
Any such Assignment and Assumption shall run to the benefit of the Borrower and
a copy of any such Assignment and Assumption shall be delivered by the Assignor
to the Borrower.

(b) Notwithstanding the provisions of subclause (a) of the preceding paragraph,
any Bank may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Bank, (y) an Affiliate of such Bank provided
that such Affiliate is an Eligible Assignee. Without limiting the provisions of
§17, with respect to an assignment by a Bank to its Affiliate or to another Bank
which does not require the consent of the Borrower, unless such assignment
occurs at the request of the Borrower, the Borrower shall not be responsible for
any costs or expenses attributable to such assignment, all of which shall be
payable by the assigning Bank.

(c) No assignment shall be made (i) to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (ii) to any Delinquent Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (ii), or
(iii) to a natural Person.

(d) In connection with any assignment of rights and obligations of any
Delinquent Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Delinquent Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Delinquent Bank to the
Agent, the Fronting Bank or any Bank hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Delinquent Bank hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Delinquent Bank for all purposes of this Agreement until such compliance occurs.

 

130



--------------------------------------------------------------------------------

§20.2 Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Bank makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Bank makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower and its Subsidiaries or BPI or any other Person primarily or
secondarily liable in respect of any of the Obligations, or the performance or
observance by the Borrower and its Subsidiaries or BPI or any other Person
primarily or secondarily liable in respect of any of the Obligations of any of
their obligations under this Agreement or any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (c) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in §7.4 and §8.4 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(d) such assignee will, independently and without reliance upon the assigning
Bank, the Agent or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement; (e) such assignee
represents and warrants that it is an Eligible Assignee; (f) such assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto; (f) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Bank; (g) such
assignee represents and warrants that it is legally authorized to enter into
such Assignment and Assumption; and (h) such assignee acknowledges that it has
made arrangements with the assigning Bank satisfactory to such assignee with
respect to its pro rata share of Letter of Credit Fees in respect of outstanding
Letters of Credit.

§20.3 Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register or similar list (the “Register”) for the recordation of the names and
addresses of the Banks and the Commitment Percentages of, and principal amount
(and stated interest) of the Loans owing to, the Banks from time to time. In
addition, the Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Bank as a Delinquent Bank.
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrower, the Agent and the Banks shall treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
the Banks at any reasonable time and from time to time upon reasonable prior
notice. Upon each such recordation, the assigning Bank agrees to pay to the
Agent a registration fee in the sum of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such registration fee in the case of
any assignment.

 

131



--------------------------------------------------------------------------------

§20.4 New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Banks
(other than the assigning Bank). Unless done simultaneously with the Assignment
and Assumption, within two (2) Business Days after receipt of such notice, the
Borrower, at its own expense, (i) shall execute and deliver to the Agent, in
exchange for each surrendered Revolving Credit Note, a new Revolving Credit Note
or Bid Rate Note, if applicable, to the order of the Eligible Assignee in an
amount equal to the amount assumed by such Eligible Assignee pursuant to such
Assignment and Assumption and, if the assigning Bank has retained some portion
of its obligations hereunder, a new Revolving Credit Note and other Note, if
applicable, to the order of the assigning Bank in an amount equal to the amount
retained by it hereunder and (ii) shall deliver an opinion from counsel to the
Borrower in substantially the form delivered on the Closing Date pursuant to
§12.9 as to such new Notes. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be canceled and returned to the Borrower.

§20.5 Participations.

(a) Any Bank may at any time, without the consent of, or notice to, the Borrower
or the Agent, sell participations to any Person (other than a natural Person, a
Delinquent Bank or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Bank’s participations in Letter of
Credit Obligations and/or Swingline Loans) owing to it); provided that (i) such
participation shall be in an amount of not less than $10,000,000, (ii) such
Bank’s obligations under this Agreement shall remain unchanged, (iii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iv) such Bank shall maintain the sole and exclusive
decision making authority in respect of such participation except as set forth
in §20.5(b) (and the documentation evidencing such participation shall so
provide), and (v) the Borrower, the Agent, the Banks and the Fronting Bank shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. For the avoidance of doubt,
each Bank shall be responsible for the indemnity under §17(c) without regard to
the existence of any participation.

(b) Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§28 that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of §§5.2, 5.6 and 5.11 to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to §20.1
(it being understood that the documentation required under §5.2(e) shall be
delivered to the Bank which sells the participation) to the same extent as if it
were a Bank and had acquired its interest by assignment pursuant to §20.1;
provided that such Participant (A) agrees to be subject to the provisions of
§5.8 as if it were an assignee under §20.1 and (B) shall not be entitled to
receive any greater

 

132



--------------------------------------------------------------------------------

payment under §§5.2, 5.6 or 5.11, with respect to any participation, than the
Bank from which it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Bank that sells a participation shall, acting
solely for this purpose as a nonfiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish (x) that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (y) any right of such Participant to make a claim
against the Borrower for any payment hereunder. The entries in the Participant
Register shall be conclusive absent manifest error, and such Bank shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.

§20.6 Pledge by Bank. Notwithstanding any other provision of this Agreement, any
Bank at no cost to the Borrower may at any time pledge all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.

§20.7 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Bank Approval.

§20.8 Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Any such disclosed
information shall be treated by any assignee or participant with the same
standard of confidentiality set forth in §8.10(f).

§20.9 Syndication. The Borrower acknowledges that the Arrangers intend, and
acknowledges that the Arrangers shall have the right, by themselves or through
their respective Affiliates, to syndicate or enter into co-lending arrangements
with respect to the Loans and the Total Commitment pursuant to this §20, and the
Borrower agrees to cooperate with the Arrangers’ and their respective
Affiliates’ syndication and/or co-lending efforts, such cooperation to include,
without limitation, the provision of information reasonably requested by
potential syndicate members.

 

133



--------------------------------------------------------------------------------

§21. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Agent, the Arrangers, the Fronting Bank or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 21; and

(ii) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire as
supplied by Agent to each Bank (an “Administrative Questionnaire”) (including,
as appropriate, notices delivered solely to the Person designated by a Bank on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when received (with receipt
acknowledged by the recipient thereof (which acknowledgment may be by answerback
acknowledgment) except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the
Arrangers, the Banks, the Swingline Lender and the Fronting Bank hereunder may
be delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to the Arrangers, any
Bank, the Swingline Lender or the Fronting Bank if such Person has notified the
Agent that it is incapable of receiving notices by electronic communication. The
Agent, the Swingline Lender, the Fronting Bank, the Arranger or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other

 

134



--------------------------------------------------------------------------------

communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent (and
received, if the acknowledgment contemplated above has been obtained) at the
opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM (as defined in §8.10(e)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agent or the Arrangers or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Bank, the Swingline Lender, the Fronting Bank or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Agent’s or the Arrangers’
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses have resulted from
the gross negligence, willful misconduct or bad faith breach of this Agreement
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Bank, the Swingline Lender, the Fronting
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Agent, the Arrangers, the
Fronting Bank and the Swingline Lender may change its address, email address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Bank may change its address,
email address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower, the Agent, the Fronting Bank
and the Swingline Lender. In addition, each Bank agrees to notify the Agent from
time to time to ensure that the Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and email address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Bank. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
materials with respect to the Borrower or its Affiliates that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Agent, Fronting Bank and Banks. The Agent, the Arrangers, the
Swingline Lender, the Fronting Bank and the Banks shall be entitled to rely and
act upon any notices (including telephonic or electronic Completed Loan Requests
and Letter of Credit

 

135



--------------------------------------------------------------------------------

Applications) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agent, the Arrangers, the Swingline
Lender, the Fronting Bank, each Bank and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the good faith
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower, provided, however, that the Borrower shall have no liability hereunder
for any such indemnified party’s gross negligence or willful misconduct in
connection therewith. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

§22. THIRD PARTY RELIANCE. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties signatory
hereto, Persons entitled to indemnification hereunder, Participants to the
extent provided in §20.5 and, to the extent expressly contemplated hereby,
Related Parties, and each of the respective successors and assigns of the
foregoing) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER AND ITS SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING IN THE
SOUTHERN DISTRICT OF NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER OR ITS SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE
BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY OBJECTION THAT ANY OF THEM MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

136



--------------------------------------------------------------------------------

§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §27.

§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE (INCLUDING WITH RESPECT TO ALL INDEMNIFIED PARTIES) ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER AND ITS SUBSIDIARIES
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, THE
ARRANGERS, THE SWINGLINE LENDER, THE FRONTING BANK OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH BANK, ARRANGERS, SWINGLINE LENDER, FRONTING
BANK OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT, THE ARRANGERS, THE
SWINGLINE LENDER, THE FRONTING BANK AND THE BANKS HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the Borrower
or BPI or any of their respective Subsidiaries of any terms of this Agreement or
the other Loan Documents or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Banks, provided, however, that no such consent, approval, amendment or
waiver shall:

(a) waive any condition set forth in §§12.1, 12.2, 12.3,12.4,12.8, 12.13, 12.17
without Unanimous Bank Approval;

(b) extend or increase the Commitment of any Bank (or reinstate any Commitment
terminated pursuant to §14.2) without the written consent of such Bank;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Banks (or any
of them) hereunder or under any other Loan Document or extend the expiration
date of any Letter of Credit to a date later than the Letter of Credit
Expiration Date without the written consent of each Bank directly affected
thereby;

 

137



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this §28 relating to amendments to the Fee Letter) any fees or other
amounts payable hereunder or under any other Loan Document, without the written
consent of each Bank directly affected thereby; provided, however, that only the
consent of the Required Banks shall be necessary (i) to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Reimbursement
Obligation or to reduce any fee payable hereunder;

(e) change §14.3 in a manner that would alter the pro rata sharing of payments
required thereby without Unanimous Bank Approval;

(f) amend §1.4 or the definition of “Alternative Currency” without the written
consent of each Bank; or

(g) change any provision of this §28 or the definition of “Required Banks” or
“Unanimous Bank Approval” or any other provision hereof specifying the number or
percentage of Banks required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without
Unanimous Bank Approval;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Bank in addition to the Banks required above,
affect the rights or duties of the Fronting Bank under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Banks required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Banks required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Delinquent
Bank shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires Unanimous Bank Approval or approval of each affected Bank may be
effected with the consent of the applicable Banks other than Delinquent Banks),
except that (x) the Commitment of any Delinquent Bank may not be increased or
extended without the consent of such Bank and (y) any waiver, amendment or
modification requiring Unanimous Bank Approval or approval of each affected Bank
that by its terms affects any Delinquent Bank disproportionately adversely
relative to other affected Banks shall require the consent of such Delinquent
Bank.

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Banks or any Bank in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial to such right or any
other rights of the Agent or the Banks. No notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

 

138



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the waiver of any fee payable to the Agent shall
require only the consent of the Agent. Without limitation of the provisions
requiring Unanimous Bank Approval or the consent of the Required Banks, no
amendment or modification to or waiver of the provisions of §2.9 may be made
without the prior written consent of those Banks holding more than 50% of the
outstanding Bid Rate Advances at the applicable time of reference.

If any Bank does not consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires Unanimous Bank Approval, or
requires the consent of the Banks (including such Non-Consenting Bank) directly
affected by such proposed amendment, waiver, consent or release, and such
amendment, waiver, consent or release has been approved by the Required Banks
or, as applicable, by all of the Banks, other than such Non-Consenting Bank, who
would be directly affected by such amendment, waiver, consent or release, the
Borrower may replace such Non-Consenting Bank in accordance with §5.8, provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph). Any
action that is permitted to be taken or not taken with the consent or at the
request of the Required Banks hereunder that is so taken or not taken shall be
binding upon all of the Banks.

§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction. Without limiting the foregoing provisions of this §29, if and to
the extent that the enforceability of any provisions in this Agreement relating
to Delinquent Banks shall be limited by Debtor Relief Laws, as determined in
good faith by the Agent, the Fronting Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Bank holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
§30 shall be cumulated and the interest and Charges payable to such Bank in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Rate to the date of repayment, shall have been received by
such Bank.

 

139



--------------------------------------------------------------------------------

§31. USA PATRIOT ACT, ETC. NOTICE.

(a) Each Bank that is subject to any of the Acts (as hereinafter defined), the
Arrangers and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
and other applicable federal or other laws with respect to the verification of
customer identities (collectively, the “Acts”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Bank, the Arrangers or the Agent, as applicable, to identify the Borrower in
accordance with the Acts.

(b) In order for the Agent to comply with the USA Patriot Act, prior to any Bank
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Agent may request, and
such Bank or Participant shall provide to the Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Agent to comply with federal law.

§32. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Bank, regardless of any investigation made by the Agent or any Bank or on
their behalf and notwithstanding that the Agent or any Bank may have had notice
or knowledge of any Default or Event of Default at the time of the making of any
Loan or issuance of any Letter of Credit, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.

§33. JUDGMENT CURRENCY.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Agent or any Bank hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Agent or such Bank, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, the Agent or such Bank, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Agent or any Bank from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Agent or such Bank, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Agent or any Bank in such currency, the Agent or
such Bank, as the case may be, agrees to return the amount of any excess to the
Borrower (or to any other Person who may be entitled thereto under applicable
law).

 

140



--------------------------------------------------------------------------------

§34. EXISTING CREDIT AGREEMENT AMENDED AND RESTATED.

On the Closing Date, this Agreement shall amend and restate the Existing Credit
Agreement in its entirety but, for the avoidance of doubt, shall not constitute
a novation of the parties’ rights and obligations thereunder. On the Closing
Date, the rights and obligations of the parties hereto evidenced by the Existing
Credit Agreement shall be evidenced by this Agreement and the other Loan
Documents, the “Loans” as defined in the Existing Credit Agreement shall remain
outstanding and be continued as, and converted to, Loans as defined herein and
the Existing Letters of Credit issued by the Fronting Bank (as defined in the
Existing Credit Agreement) for the account of the Borrower prior to the Closing
Date shall remain issued and outstanding and shall be deemed to be Letters of
Credit under this Agreement, and shall bear interest and be subject to such
other fees as set forth in this Agreement; provided, however, for the avoidance
of doubt, any lender party to the Existing Credit Agreement that is not a Bank
hereunder has no Commitment hereunder and is not a party to this Agreement and
its Commitment under (and as defined in) the Existing Credit Agreement will be
terminated. All interest and fees and expenses, if any, owing or accruing under
or in respect of the Existing Credit Agreement through the Closing Date
(including any Eurodollar Breakage Costs, as defined therein) shall be
calculated as of the Closing Date (pro-rated in the case of any fractional
periods), and shall be paid on the Closing Date.

(Remainder of page intentionally left blank)

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:   Boston Properties, Inc., its sole
general partner

 

By:   /s/ Michael E. LaBelle   (SEAL)   Michael E. LaBelle     Senior Vice
President,     Chief Financial Officer and Treasurer

ACKNOWLEDGED AND AGREED:

BOSTON PROPERTIES, INC.

 

By:   /s/ Michael E. LaBelle   (SEAL)   Michael E. LaBelle     Senior Vice
President,     Chief Financial Officer and Treasurer

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank,

Fronting Bank and U.S. Swingline Lender

By:   /s/ James P. Johnson

Name:   James P. Johnson

Title:   Senior Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent By:   /s/ Robert Rittelmeyer

Name:   Robert Rittelmeyer

Title:   Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LIMITED,

as Alternative Currency Swingline Lender

By:   /s/ Gary Saint

Name:   Gary Saint

Title:   Director

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., CANADA BRANCH,

as Alternative Currency Swingline Lender

By:   /s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade

Title:   Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Bank and as Syndication Agent

By:   /s/ Brendan M. Poe

Name:   Brendan M. Poe

Title:   Executive Director

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Bank

By:   /s/ Helga Blum

Name:   Helga Blum

Title:   Managing Director

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Documentation Agent and as a Bank

By:   /s/ James Rolison

Name:   James Rolison

Title:   Managing Director

 

By:   /s/ Perry Forman

Name:   Perry Forman

Title:   Director

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK N.A.,

as a Bank

By:   /s/ Michael King

Name:   Michael King

Title:   Authorized Signatory

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Bank and as a Documentation Agent

By:   /s/ Michael E. Hussey

Name:   Michael E. Hussey

Title:   Senior Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Bank and as a Documentation Agent

By:   /s/ D. Bryan Gregory

Name:   D. Bryan Gregory

Title:   Director

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Bank

By:   /s/ Andrew D. Coler

Name:   Andrew D. Coler

Title:   Senior Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Bank

By:   /s/ Nancy B. Richards

Name:   Nancy B. Richards

Title:   Senior Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Bank

By:   /s/ Andrew Romanosky

Name:   Andrew Romanosky

Title:   Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

COMPANY, as a Bank

By:   /s/ Steve Whitcomb

Name:   Steve Whitcomb

Title:   Senior Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Bank

By:   /s/ Brian S. Welch

Name:   Brian S. Welch

Title:   Senior Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

RBS CITIZENS N.A.,

as a Bank

By:   /s/ Michelle Dawson

Name:   Michelle Dawson

Title:   Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Bank

By:   /s/ John C. Rowland

Name:   John C. Rowland

Title:   Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Bank

By:   /s/ Chad Hale

Name:   Chad Hale

Title:   Director & Execution Head

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as a Bank

By:   /s/ Ashish Tandon

Name:   Ashish Tandon

Title:   Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A.,

as a Bank

By:   /s/ Peter A. Olivier

Name:   Peter A. Olivier

Title:   Senior Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio Banking

Corporation, as a Bank

By:   /s/ Casey Gehrig

Name:   Casey Gehrig

Title:   Vice President

 

[Signature Page to Seventh Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Bank

   Commitment Amount      Commitment Percentage  

Bank of America, N.A.

   $ 80,000,000.00         8.0 % 

JPMorgan Chase Bank, N.A.

   $ 80,000,000.00         8.0 % 

The Bank of New York Mellon

   $ 70,000,000.00         7.0 % 

Deutsche Bank AG, New York Branch

   $ 70,000,000.00         7.0 % 

Morgan Stanley Bank, N.A.

   $ 70,000,000.00         7.0 % 

U.S. Bank National Association

   $ 70,000,000.00         7.0 % 

Wells Fargo Bank, N.A.

   $ 70,000,000.00         7.0 % 

PNC Bank, National Association

   $ 50,000,000.00         5.0 % 

SunTrust Bank

   $ 50,000,000.00         5.0 % 

Union Bank, N.A.

   $ 50,000,000.00         5.0 % 

Branch Banking and Trust Company

   $ 50,000,000.00         5.0 % 

TD Bank, N.A.

   $ 50,000,000.00         5.0 % 

RBS Citizens, N.A.

   $ 50,000,000.00         5.0 % 

Citibank, N.A.

   $ 45,000,000.00         4.5 % 

The Bank of Nova Scotia

   $ 40,000,000.00         4.0 % 

Capital One National Association

   $ 35,000,000.00         3.5 % 

Sovereign Bank, N.A.

   $ 35,000,000.00         3.5 % 

Fifth Third Bank, an Ohio Banking Corporation

   $ 35,000,000.00         3.5 % 

TOTAL

   $ 1,000,000,000.00         100 % 

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Existing Letters of Credit

 

Beneficiary

   Amount      Original
Issuance Date    Expiry
Date  

Northern Virginia Regional Park

   $ 113,586       10/3/2008      04/07/014   

WMATA

   $ 100,000       5/6/2010      04/07/014   

Metropolitan Life Insurance Co

   $ 4,515,445       9/22/2010      04/07/014   

Metropolitan Life Insurance Co

   $ 4,854,960       11/17/2010      04/07/014   

Anne Arundel County, MD

   $ 316,581       12/3/2012      04/07/014   

Township of West Windsor

   $ 59,840       1/31/2013      04/07/014   

Cambridge Redevelopment Authority

   $ 140,640       6/7/2013      04/07/014   

Cambridge Redevelopment Authority

   $ 462,553       6/18/2013      04/07/014   

Total:

   $ 10,563,605         

 

Schedule 2



--------------------------------------------------------------------------------

Schedule 3

Existing Bid Rate Loans

None.

 

Schedule 3



--------------------------------------------------------------------------------

Schedule 4

CBD Properties

 

Property Name

   Region    Sub Market    Square
Feet  

John Hancock Tower & Garage

   Boston    CBD Boston MA      1,722,629   

100 Federal Street

   Boston    CBD Boston MA      1,265,399   

The Prudential Center Office & Garage

   Boston    CBD Boston MA      1,228,651   

111 Huntington Avenue—The Prudential Center

   Boston    CBD Boston MA      858,326   

101 Huntington Avenue—The Prudential Center

   Boston    CBD Boston MA      505,389   

The Shops at the Prudential Center

   Boston    CBD Boston MA      501,354   

Shaws Supermarket at the Prudential Center

   Boston    CBD Boston MA      57,235   

Atlantic Wharf Office & Residential

   Boston    CBD Boston MA      884,934   

One Cambridge Center

   Boston    East Cambridge MA      215,629   

Three Cambridge Center

   Boston    East Cambridge MA      109,358   

Four Cambridge Center

   Boston    East Cambridge MA      200,567   

Five Cambridge Center

   Boston    East Cambridge MA      245,674   

Eight Cambridge Center

   Boston    East Cambridge MA      177,226   

Ten Cambridge Center

   Boston    East Cambridge MA      152,664   

Eleven Cambridge Center

   Boston    East Cambridge MA      79,616   

Seventeen Cambridge Center

   Boston    East Cambridge MA      195,191   

University Place

   Boston    Mid-Cambridge MA      195,282   

Seven Cambridge Center

   Boston    East Cambridge MA      231,028   

Fourteen Cambridge Center

   Boston    East Cambridge MA      67,362   

Seventeen Cambridge Center

   Boston    East Cambridge MA      195,191   

Cambridge North Garage

   Boston    East Cambridge MA      N/A   

Cambridge East Garage

   Boston    East Cambridge MA      N/A   

Cambridge West Garage

   Boston    East Cambridge MA      N/A   

Cambridge Marriott

   Boston    East Cambridge MA      N/A   

Capital Gallery

   Washington, DC    Southwest Washington DC      631,033   

500 E Street, S. W.

   Washington, DC    Southwest Washington DC      248,336   

Metropolitan Square (51% ownership)

   Washington, DC    East End Washington DC      588,917   

1301 New York Avenue

   Washington, DC    East End Washington DC      201,281   

Market Square North (50% ownership)

   Washington, DC    East End Washington DC      408,524   

505 9th Street, N.W. (50% ownership)

   Washington, DC    East End Washington DC      321,943   

901 New York Avenue (25% ownership)

   Washington, DC    East End Washington DC      539,229   

2200 Pennsylvania Avenue Office & Residential

   Washington, DC    CBD Washington DC      781,811   

1333 New Hampshire Avenue

   Washington, DC    CBD Washington DC      315,371   

1330 Connecticut Avenue

   Washington, DC    CBD Washington DC      252,136   

500 North Capitol (30% ownership)

   Washington, DC    CBD Washington DC      231,411   

Sumner Square

   Washington, DC    CBD Washington DC      208,892   

601 Massachusetts Avenue

   Washington, DC    CBD Washington DC      478,000   

 

Schedule 4, page 1



--------------------------------------------------------------------------------

599 Lexington Avenue

   New York    Park Avenue NY      1,045,128   

601 Lexington Avenue

   New York    Park Avenue NY      1,629,868   

399 Park Avenue

   New York    Park Avenue NY      1,710,782   

Times Square Tower

   New York    Times Square NY      1,245,823   

767 Fifth Avenue (The GM Building) (60% ownership)

   New York    Plaza District NY      1,809,027   

510 Madison Avenue

   New York    Fifth/Madison Avenue NY      355,598   

540 Madison Avenue (60% ownership)

   New York    Fifth/Madison Avenue NY      294,470   

250 West 55th Street

   New York    New York, NY      989,000   

Embarcadero Center One

   San Francisco    CBD San Francisco CA      833,543   

Embarcadero Center Two

   San Francisco    CBD San Francisco CA      779,768   

Embarcadero Center Three

   San Francisco    CBD San Francisco CA      775,086   

Embarcadero Center Four

   San Francisco    CBD San Francisco CA      935,038   

680 Folsom Street

   San Francisco    San Francisco, CA      468,000   

50 Hawthorne

   San Francisco    San Francisco, CA      55,000   

535 Mission Street

   San Francisco    San Francisco, CA      307,000   

Transbay

   San Francisco    San Francisco, CA      N/A               27,528,720   

 

Schedule 4, page 2



--------------------------------------------------------------------------------

Schedule 7.7

Litigation

None.

 

Schedule 7.7



--------------------------------------------------------------------------------

Schedule 7.16

Selected Benefit Plans

In addition, Boston Properties is obligated to make contributions or other
payments to retirement plans on behalf of certain employees located in New York
City pursuant to collective bargaining agreements to which Boston Properties is
bound. These obligations are not, individually or in the aggregate, material to
BPI, BPLP or, taken as a whole, the BP Group.

 

Schedule 7.16



--------------------------------------------------------------------------------

Schedule 8.5(b)

Environmental Matters

Those matters identified in the Form 10-K filed by BPI with the SEC for fiscal
year 2012.

 

Schedule 8.5(b)



--------------------------------------------------------------------------------

Schedule 9.1(e)

BPI Liabilities

Liabilities relating to organizational matters (including liabilities of BPI as
the general partner of the Borrower and as a partner or member of subsidiaries
of the Borrower).

Liabilities arising in connection with service contracts, management contracts,
employment and employee-benefit related agreements, letters of intent, brokerage
agreements, confidentiality agreements, development agreements and similar types
of agreements.

Liabilities arising in connection with litigation or other similar actions
arising in the ordinary course of business.

Liabilities, either directly or as general partner of Borrower, in respect of
customary “non-recourse carve-outs” established under certain loan obligations
of Borrower and/or its Subsidiaries and Partially-Owned Entities.

Liabilities of the same or similar kind or nature as those liabilities described
above which are not, individually or in the aggregate, material to BPI, BPLP or,
taken as a whole, the BP Group.

 

Schedule 9.1(e)



--------------------------------------------------------------------------------

Schedule 9.3

Investments

See attached chart

 

Schedule 9.3



--------------------------------------------------------------------------------

Schedule 21

Notice Addresses

BOSTON PROPERTIES LIMITED PARTNERSHIP

800 Boylston Street, Suite 1900

Boston, MA 02199

Attn: Michael Labelle

Office Phone: 617-236-3352

Facsimile: 617-536-4233

Electronic Mail: mlabelle@bostonproperties.com

BANK OF AMERICA, NATIONAL ASSOCIATION, as Agent

Administrative notices regarding borrowings, payments, conversions,
continuations, fees and interest:

Bank of America, N.A.

901 Main Street, TX1-492-14-12

Dallas, TX 75202-3714

Attn: Jared McClure

Telephone: 972-338-3806

Facsimile: 214-290-9413

Electronic Mail: jared.l.mcclure@baml.com

Payment Instructions:

Euro Dollar (USD)

Bank of America, N.A.

New York, NY

ABA# 026009593

Acct Name: Credit Services

Acct # 001292000883

Ref: Boston Properties

Euro Dollar (EUR)

Bank of America London

SWIFT: BOFAGB22

Acct: 65280019

Attn: BA SF unit 6283

Ref: Boston Properties

 

Schedule 21, page 1



--------------------------------------------------------------------------------

British Pound Sterling (GBP)

Bank of America London

SWIFT: BOFAGB22

Acct: 65280027

Attn: BA SF unit 6283

Ref: Boston Properties

Canadian Dollar (CAD)

Bank of America Canada, Toronto

Transit #: 01312

SWIFT: BOFACATT

Acct: 711465003220

Attn: BA SF unit 6283

Ref: Boston Properties

For notices regarding waivers, amendments, financial statements, and all other
notices:

Bank of America, N. A.

1455 Market Street, CA5-701-05-19

San Francisco, CA 94103

Attn: Robert Rittelmeyer

Telephone: 415-436-2616

Facsimile: 415-503-5099

Electronic Mail: robert.j.rittelmeyer@baml.com

With a copy to:

Bank of America, N.A.

Attn: James P. Johnson

315 Montgomery Street

San Francisco, CA 94104-1866

Facsimile: 415-913-2356

Telephone: 415-913-4699

Electronic Mail: james.johnson@baml.com

BANK OF AMERICA, NATIONAL ASSOCIATION, as Fronting Bank

Bank of America, N.A.

1 Fleet Way, PA6-580-02-30

Scranton, PA 18507

Attn: Mike Grizzanti

Telephone: 570-496-9621

Facsimile: 800-755-8743

Electronic Mail: michael.a.grizzanti@baml.com

 

Schedule 21, page 2



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as U.S. Swingline Lender

Bank of America, N.A.

901 Main Street, TX1-492-14-12

Dallas, TX 75202-3714

Attn: Jared McClure

Telephone: 972-338-3806

Facsimile: 214-290-9413

Electronic Mail: jared.l.mcclure@baml.com

BANC OF AMERICA SECURITIES LIMITED, as Alternative Currency Swingline Lender

26 Elmfield Road

Bromley

BR1 1LR

United Kingdom

Attn: Adi Khambata, Loan Service

Telephone: 44-208-695-3389

Facsimile: 44-208-313-2149

Electronic Mail: emealoanservicebromley@bankofamerica.com

BANK OF AMERICA, N.A., CANADA BRANCH, as Alternative Currency Swingline Lender

Bank of America, N.A.

901 Main Street, TX1-492-14-12

Dallas, TX 75202-3714

Attn: Jared McClure

Telephone: 972-338-3806

Facsimile: 214-290-9413

Electronic Mail: jared.l.mcclure@baml.com

 

Schedule 21, page 3



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING CREDIT NOTE

 

$                        Date                     

FOR VALUE RECEIVED, the undersigned Boston Properties Limited Partnership, a
Delaware limited partnership, (hereinafter, together with its successors in
title and assigns, called the “Borrower”), by this promissory note (hereinafter,
called “this Note”), absolutely and unconditionally promises to pay to the order
of                      (hereinafter, together with its successors in title and
assigns, called the “Bank”), the principal sum of                      Million
and 00/100 Dollars ($                ), or so much thereof as shall have been
advanced by the Bank to the Borrower by way of Revolving Credit Loans under (and
as defined in) the Revolving Credit Agreement and shall remain outstanding, such
payment to be made as hereinafter provided, and to pay interest on the principal
sum outstanding hereunder from time to time from and after the date hereof until
the said principal sum or the unpaid portion thereof shall have become due and
payable as hereinafter provided.

Capitalized terms used herein without definition shall have the meanings set
forth in the Revolving Credit Agreement.

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.

On the Maturity Date there shall become absolutely due and payable by the
Borrower hereunder, and the Borrower hereby promises to pay to the Bank, the
balance (if any) of the principal hereof then remaining unpaid, all of the
unpaid interest accrued hereon and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided in the Revolving Credit Agreement. The unpaid interest accrued on each
overdue amount in accordance with the foregoing terms of this paragraph shall
become and be absolutely due and payable by the Borrower to Bank on demand by
the Agent. Interest on each overdue amount will continue to accrue as provided
by the foregoing terms of this paragraph, and will (to the extent permitted by
applicable law) be compounded daily until the obligations of the Borrower in
respect of the payment of such overdue amount shall be discharged (whether
before or after judgment).

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in the currency in which the applicable Revolving Credit
Loan is denominated, for the account of the Bank, at the Agent’s Funding Office
for such currency, on the due date of such payment, and in Same Day Funds. All
payments on or in respect of this Note or the indebtedness evidenced hereby
shall be made without set-off or counterclaim and free and clear of and without
any deductions, withholdings, restrictions or conditions of any nature.

 

Exhibit A, page 1



--------------------------------------------------------------------------------

This Note is made and delivered by the Borrower to the Bank pursuant to a
Seventh Amended and Restated Revolving Credit Agreement, dated as of July 26,
2013, among (i) the Borrower, (ii) the Banks party thereto and (iii) the Bank[,
in its capacity as a Bank and as Agent] (hereinafter, as originally executed,
and as varied, supplemented, amended and/or restated, called the “Revolving
Credit Agreement”). This Note evidences the obligations of the Borrower (a) to
repay the principal amount of the Bank’s Commitment Percentage of the Revolving
Credit Loans made by the Bank to the Borrower pursuant to the Revolving Credit
Agreement; (b) to pay interest, as herein provided, on the principal amount
hereof remaining unpaid from time to time; and (c) to pay other amounts which
may become due and payable hereunder or thereunder. Reference is hereby made to
the Revolving Credit Agreement (including the Exhibits annexed thereto) for a
complete statement of the terms thereof.

The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.

Pursuant to and upon the terms contained in Section 14 of the Revolving Credit
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be,
or the same may, as provided in said Section 14, automatically become, due and
payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower, excepting only for notice expressly provided for in the
Revolving Credit Agreement.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360
(365/366 with respect to any advance which is a Base Rate Loan). The interest
rate in effect from time to time shall be determined in accordance with the
terms of the Revolving Credit Agreement.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.

 

Exhibit A, page 2



--------------------------------------------------------------------------------

The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note, except for notices expressly provided for in the
Revolving Credit Agreement. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the Courts of the State of New York
sitting in New York County and of any Federal Court located in the Southern
District of New York in connection with any actions or proceedings brought
against the Borrower by the holder hereof arising out of or relating to this
Note. This Note may be executed in any number of counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.

(Remainder of page intentionally left blank)

 

Exhibit A, page 3



--------------------------------------------------------------------------------

This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed by the
undersigned on the day and in the year first above written.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:   Boston Properties, Inc., its general
partner

 

By:       (SEAL)   Michael LaBelle     Senior Vice President and     Chief
Financial Officer  

 

Exhibit A, page 4



--------------------------------------------------------------------------------

EXHIBIT B

LOAN REQUEST

This Loan Request is made pursuant to §2.4/§2.5/§2.8 of the Seventh Amended and
Restated Revolving Credit Agreement dated as of July 26, 2013 among Boston
Properties Limited Partnership (the “Borrower”), Bank of America, N.A.,
individually and as Agent, and certain other Banks as provided therein (as the
same may be amended from time to time, the “Credit Agreement”). Unless otherwise
defined herein, the terms used in this Loan Request have the meanings described
in the Credit Agreement.

Each Loan Request submitted by the Borrower shall be a request for a single Loan
or Letter of Credit.

 

1. The Borrower hereby requests (check each applicable item):

             New Revolving Credit Loan ($                    )

             New Swingline Loan ($                    )

             Conversion of Existing Revolving Credit Loan
($                    )

    (Current Interest Period ending on                 , 20__)

             Continuation of Existing Revolving Credit Loan
($                    )

    (Current Interest Period ending on                 , 20__)

             Letter of Credit (Fronting Bank is                     )

 

2. The Type of Revolving Credit Loan being requested in this Loan Request (if
any) is:

             Base Rate Loan

             Eurocurrency Rate Loan

 

3. The aggregate principal amount of the Loan or the amount of the Letter of
Credit requested (whether by way of a new advance, continuation or conversion)
in this Loan Request is:

 

 

 

4. The proposed Drawdown Date of the Revolving Credit Loan, drawdown date of the
Swingline Loan or the date of issue, extension or renewal of the Letter of
Credit requested in this Loan Request is:

                    , 20    

 

5. The Interest Period requested for the Revolving Credit Loan requested in this
Loan Request (if any) is:

                     through                         .

 

Exhibit B, page 1



--------------------------------------------------------------------------------

6. [For Eurocurrency Rate Loans or Swingline Loans or Letters of Credit] The
currency requested for the Loan or Letter of Credit requested in this Loan
Request is:

             Dollars

             Euro Sterling

             Sterling

             Canadian Dollars

 

7. The location and number of the Borrower’s account to which funds are to be
disbursed are as follows:

Bank Name:

Bank Address:

ABA Number:

Account Number:

Account Name:

SWIFT CODE (if needed):

 

8. [Note: only to be used if leverage % exceeds 60%] [After giving effect to the
requested Loan or Letter of Credit, the Consolidated Total Indebtedness shall
exceed 60% but not 65% of Consolidated Total Adjusted Asset Value and attached
hereto is a certificate in the form of Exhibit G]

 

9. The undersigned hereby certifies that:

 

  (a) The undersigned is the                      of Borrower and an Authorized
Officer.

 

  (b) The activities of the Borrower, BPI and their respective Subsidiaries
since the date of the last Completed Loan Request or Compliance Certificate
submitted by the Borrower to the Agent have been reviewed by the Authorized
Officer and/or by employees or agents under his/her immediate supervision. Based
upon such review, to the best knowledge and belief of the Authorized Officer,
both before and after giving effect to the requested Loan and/or Letter of
Credit, (1) no Default or Event of Default exists on the date hereof or will
exist on the Drawdown Date (or drawdown date) of such Loan or the date of
[issue] [extension or renewal] of such Letter of Credit, and (2) after taking
into account such requested Loan or Letter of Credit, no Default or Event of
Default will exist as of the Drawdown Date or drawdown date of such Loan or date
of [issue] [extension or renewal] of such Letter of Credit.

 

  (c)

To the best knowledge and belief of the Authorized Officer, each of the
representations and warranties of the Borrower and BPI contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement was true as of the date
as of which they were made and is also true at and as of the date hereof

 

Exhibit B, page 2



--------------------------------------------------------------------------------

  and will be true at and as of the time of the making of the requested Loan or
the [issuance] [extension or renewal] of the requested Letter of Credit, with
the same effect as if made at and as of that time except to the extent that such
representations and warranties relate expressly to an earlier date.

 

  (d) The Authorized Officer is authorized to execute and deliver this Loan
Request on behalf of Borrower.

WITNESS my hand this              day of                     , 20    .

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc., its sole
general partner

 

By:       Title:

 

Exhibit B, page 3



--------------------------------------------------------------------------------

EXHIBIT C

(Exhibit C consists of Exhibits C-1 through C-4)

EXHIBIT C-1

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

(Borrower Financial Statements)

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT:

This Compliance Certificate is furnished pursuant to §8.4(c) of the Seventh
Amended and Restated Revolving Credit Agreement dated as of July 26, 2013 among
the Borrower, Bank of America, N.A., individually and as Agent, and certain
other Banks as provided therein (as the same may be amended from time to time,
the “Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Credit Agreement.

As required by §8.4(c) of the Credit Agreement, financial statements of the
Borrower and its respective subsidiaries (as defined in the Credit Agreement)
for the [year] [quarter] ended 20_ (the “Financial Statements”) prepared in
accordance with GAAP (subject, in the case of quarterly statements, to year-end
adjustments none of which are anticipated to be materially adverse, except as
specifically disclosed in this Compliance Certificate) accompany this Compliance
Certificate or, in accordance with §8.4, have been filed with the SEC on Form
10-K or Form 10-Q, as applicable. The Borrower’s website
(www.bostonproperties.com) contains a link to BPI’s and the Borrower’s filings
with the SEC and the category “SEC Filings” under “Investor Relations” on the
website will provide access to the Financial Statements. The Financial
Statements present fairly the financial position of the Borrower and its
subsidiaries (as defined in the Credit Agreement) as at the date thereof and the
results of operations of the Borrower and its subsidiaries for the period
covered thereby.

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrower’s compliance with the covenants contained in §10 of the
Credit Agreement, all of which data and computations, to the best knowledge and
belief of the Authorized Officer executing and delivering this Compliance
Certificate on behalf of the Borrower (the “Authorized Officer”), are true,
complete and correct.

The activities of the Borrower and its Subsidiaries (as defined in the Credit
Agreement) during the period covered by the Financial Statements have been
reviewed by the Authorized Officer and/or by employees or agents under his
immediate supervision. Based upon such review, during the period covered by the
Financial Statements, and as of the date of this Certificate, no Default or
Event of Default has occurred and is continuing of which (i) the Borrower has
knowledge, and (ii) the Agent has not previously given notice, except as
specifically disclosed in this Compliance Certificate.

The Authorized Officer certifies that he is authorized to execute and deliver
this Compliance Certificate on behalf of the Borrower.

 

Exhibit C-1, page 1



--------------------------------------------------------------------------------

WITNESS our hands this                  day of             , 20    .

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc., its sole
general partner  

 

By:       Title: Authorized Officer

 

Exhibit C-1, page 2



--------------------------------------------------------------------------------

EXHIBIT C1-A

[Quarterly Worksheet Form]

 

   Corporate Covenants:         

Section 10.1 Total Leverage Ratio. Consolidated Total Indebtedness not to exceed

60%-65% of Consolidated Total Adjusted Asset Value.

                  Unrestricted Cash and Cash Equivalents (cash and cash reserves
from Hotels)       $        

-

   Debt with maturities in under 24 months       $                              
  

+

   Marketable Securities      

+

   Accounts Receivable (less than 60 days)      

+

   prepaid expenses and escrowed cash funds (less security deposits)      

+

   Mortgages and/or Mezzanine Loans (receivable)      

+

   Land Held for Future Development (book value)      

+

   Development Costs               

 

 

 

=

   Subtotal — Other Assets    (A)       EBITDA (Annualized)          Hotel
EBITDA (Annualized)          EBITDA for Real Estate Assets at Cost         
EBITDA for Acquisitions/Development Properties valued at cost (Annualized)      
        

 

 

              EBITDA      

-

   Annualized Capital Expenditures ($.25/sf)      

-

   Hotel Capital Expenditures (prior 12 months)               

 

 

 

=

   Total Capital Expenditures      

+

   Hotel EBITDA (prior 12 month period)               

 

 

 

=

   Adjusted Consolidated EBITDA    (B)   

/

   Capitalization Rate    (C)   

=

   Unadjusted Value of Real Estate Assets    (B / C)   

+

   Incremental Value from 7.0% Capitalization Rate Properties      

+

   Real Estate Assets valued at Cost      

+

   Acquisition/Development Properties at Cost               

 

 

 

=

   Fair Market Value of Real Estate Assets    (D)   

 

Exhibit C-1, page 3



--------------------------------------------------------------------------------

   Consolidated Total Adjusted Asset Value (A+D)    (E)       Consolidated Total
Indebtedness    (F)   

-

   Debt with maturities in under 24 months          Adjusted Total Indebtedness
                                Total Leverage Ratio    (F/ E)             Test
                              Section 10.2 Secured Leverage Ratio. Secured
Consolidated Total Indebtedness not to exceed 55% of Consolidated Total Adjusted
Asset Value.                   Secured Consolidated Total Indebtedness    (G)   
   Consolidated Total Adjusted Asset Value    (H)                             
Total Secured Leverage Ratio    (H / G)             Test                       
       Section 10.3 Debt Service Coverage.          Consolidated EBITDA to
Consolidated Fixed Charges not Permitted to be Less than 1.40x                  
Consolidated Total Interest Expense      

+

   Principal Amortization      

+

   Capitalized Interest      

+

   Annualized Capital Expenditures      

+

   dividends and Distributions on Preferred Equity (other than special and
non-recurring Dividends and distributions)               

 

 

 

=

   Consolidated Fixed Charges    (J)       Consolidated EBITDA    (K)           
                  Debt Service Coverage Ratio    (K / J)             Test      
                        Section 10.4 Unsecured Debt Ratio.          Unsecured
Consolidated Total Indebtedness not to exceed 60 - 65% of Consolidated
Unencumbered Asset Value                   Fair Market Value of Unencumbered
Assets      

+

   Unrestricted Cash and Cash Equivalents      

-

   Debt with maturities in under 24 months         $                           
    

+

   Eligible Cash 1031 Proceeds         —     

+

   Marketable Securities      

 

Exhibit C-1, page 4



--------------------------------------------------------------------------------

   Unencumbered land, construction in progress and Mortgage and Mezzanine      

+

   Loan receivables               

 

 

 

=

   Consolidated Unencumbered Asset Value    (L)       Unsecured Consolidated
Total Indebtedness    (M)   

-

   Debt with maturities in under 24 months               

 

 

     Adjusted Unsecured Consolidated Total Indebtedness                         
       Unsecured Debt Ratio    (M / L)             Test                         
     Section 10.5 [Reserved]          Section 10.6 Unsecured Interest Coverage.
         Unencumbered Interest Expense shall not be less than 1.75x          Net
Operating Income from Unencumbered Assets (less Annualized Capital Expenditures)
     

+

   Interest income from unencumbered Mortgages and Mezzanine Loans receivables
                                          —              

 

 

 

=

   Consolidated Unencumbered NOI    (N)       Consolidated Unencumbered Interest
Expense    (O)                              Unsecured Interest Coverage Ratio   
(O / N)             Test                               Section 9.3 Certain
Permitted Investments not to exceed 25% of Consolidated Total Adjusted Asset
Value         

(A) Section 9.3(f) Limitation on Investments in Development Costs in Real Estate
Assets Under Development

 

                  

  plus  

            (B) Section 9.3(k) Limitation on Investments in business outside of
commercial real estate, including Mezzanine Loans and Mortgages, third-party
property management contracts and swaps and other hedging products         —  
  

 

Exhibit C-1, page 5



--------------------------------------------------------------------------------

           

  plus  

          (C) Section 9.3(l) Limitation on Investments in properties that are
not Permitted Properties         Aggregate investments in (A) through (C)      
  Consolidated Total Adjusted Asset Value                           Ratio      
        Test                         Section 9.3 (g) Limitation on Partially
Owned Entitles         Unconsolidated Joint Venture Asset Value (BPLP share)   
     Consolidated Total Adjusted Asset Value                           Ratio   
           Test                      

 

Exhibit C-1, page 6



--------------------------------------------------------------------------------

EXHIBIT C-2

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT: This Compliance
Certificate is furnished pursuant to §9.4(a) of the Seventh Amended and Restated
Revolving Credit Agreement dated as of July 26, 2013 among the Borrower, Bank of
America, N.A., individually and as Agent, and certain other Banks as provided
therein (as the same may be amended from time to time, the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Compliance Certificate
and Schedule 1 attached hereto have the meanings described in the Credit
Agreement.

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrower’s compliance with the covenants contained in §10 of the
Credit Agreement on a pro forma basis after giving effect to a proposed merger
or consolidation referred to in §9.4(a) and all liabilities, fixed or
contingent, pursuant thereto, all of which data and computations, to the best
knowledge and belief of the Authorized Officer executing and delivering this
Compliance Certificate on behalf of the Borrower are true, complete and correct.

The activities of the Borrower, BPI and their respective Subsidiaries (as
defined in the Credit Agreement) have been reviewed by the Authorized Officer
and/or by employees or agents under his/her immediate supervision. Based upon
such review, to the best knowledge and belief of the Authorized Officer, both
before and after giving effect to the proposed merger or consolidation, no
Default or Event of Default exists or will exist under any Loan Document.

The Authorized Officer certifies that he/she is authorized to execute and
deliver this Compliance Certificate on behalf of the Borrower and BPI.

WITNESS our hands this              day of                     , 20    .

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc., its sole
general partner

 

By:       Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT C-3

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

(Subsidiary/Non-Borrower Indebtedness Default)

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT: This Compliance
Certificate is furnished pursuant to §14.1(f) of the Seventh Amended and
Restated Revolving Credit Agreement dated as of July 26, 2013 among the
Borrower, Bank of America, N.A., individually and as Agent, and certain other
Banks as provided therein (as the same may be amended from time to time, the
“Credit Agreement”). The Borrower hereby gives the Agent notice of a condition
described in §14.1(f) of the Credit Agreement relating solely to a Subsidiary or
Affiliate of the Borrower (the “Non-Borrower Entity”). Unless otherwise defined
herein, the terms used in this Compliance Certificate and Schedule 1 attached
hereto have the meanings described in the Credit Agreement.

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the Borrower’s compliance as of the date hereof with the covenants
contained in §10 of the Credit Agreement on a pro forma basis after excluding
from the calculation of such covenants the Non-Borrower Entity and all Real
Estate Assets owned by the Non-Borrower Entity, all of which data and
computations, to the best knowledge and belief of the Authorized Officer
executing and delivering this Compliance Certificate on behalf of the Borrower,
are true, complete and correct.

The activities of the Borrower, BPI and their respective Subsidiaries have been
reviewed by the Authorized Officer and/or by employees or agents under his/her
immediate supervision. Based upon such review, to the best knowledge and belief
of the Authorized Officer, after giving effect to the exclusions discussed in
the preceding paragraph, no Default or Event of Default exists or will exist.

The Authorized Officer certifies that he/she is authorized to execute and
deliver this Compliance Certificate on behalf of the Borrower and BPI.

WITNESS our hands this              day of                     , 20    .

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc., its sole
general partner

 

By:       Title: Authorized Officer

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT C-4

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT:

This Compliance Certificate is furnished pursuant to §12.17 of the Seventh
Amended and Restated Revolving Credit Agreement dated as of July 26, 2013 among
the Borrower, Bank of America, N.A., individually and as Agent, and certain
other Banks as provided therein (as the same may be amended from time to time,
the “Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Credit Agreement.

Schedule 1 attached hereto sets forth, as of the date hereof, the financial data
and computations evidencing the Borrower’s compliance with the covenants
contained in §10 of the Credit Agreement (both before and after giving effect to
the borrowings to be made on the date hereof), all of which data and
computations, to the best knowledge and belief of the Authorized Officer
executing and delivering this Compliance Certificate on behalf of the Borrower,
are true, complete and correct.

The Authorized Officer certifies that he is authorized to execute and deliver
this Compliance Certificate on behalf of the Borrower.

WITNESS our hands this              day of                     , 201    .

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc., its sole
general partner

 

By:       Title: Authorized Officer

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D

(Exhibit D consists of Exhibits D-1 through D-3)

EXHIBIT D-1

FORM OF BID RATE NOTE

 

$                        Date                     

FOR VALUE RECEIVED, the undersigned Boston Properties Limited Partnership, a
Delaware limited partnership, (hereinafter, with its successors in title and
assigns, collectively called the “Borrower”), by this promissory note
(hereinafter, called “this Note”), absolutely and unconditionally promises to
pay to the order of                      (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of
                     Dollars ($                ) on                     , 20__,
such payment to be made as hereinafter provided, and to pay interest on the
principal sum outstanding hereunder from time to time from and after the date
hereof until the said principal sum or the unpaid portion thereof shall have
become due and payable as provided in the Bid Rate Advance Borrowing Notice
dated                 , 20         and attached hereto as Exhibit A.

Capitalized terms used herein without definition shall have the meanings set
forth in the Revolving Credit Agreement.

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.

On                     , 20    , the date of the final maturity of this Note,
there shall become absolutely due and payable by the Borrower hereunder, and the
Borrower hereby promises to pay to the Bank, the balance (if any) of the
principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided in the Revolving Credit Agreement. The unpaid interest accrued on each
overdue amount in accordance with the foregoing terms of this paragraph shall
become and be absolutely due and payable by the Borrower to Bank on demand by
the Agent. Interest on each overdue amount will continue to accrue as provided
by the foregoing terms of this paragraph, and will (to the extent permitted by
applicable law) be compounded daily until the obligations of the Borrower in
respect of the payment of such overdue amount shall be discharged (whether
before or after judgment).

 

Exhibit D-1, page 1



--------------------------------------------------------------------------------

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in the currency in which the applicable Bid Rate Loan is
denominated, for the account of the Bank, at the Agent’s Funding Office for such
currency, on the due date of such payment, and in Same Day Funds. All payments
on or in respect of this Note or the indebtedness evidenced hereby shall be made
without set-off or counterclaim and free and clear of and without any
deductions, withholdings, restrictions or conditions of any nature.

This Note is made and delivered by the Borrower to the Bank pursuant to a
Seventh Amended and Restated Revolving Credit Agreement, dated as of July 26,
2013, among (i) the Borrower, (ii) the Banks party thereto (including the Bank)
and (iii) the Agent (hereinafter, as originally executed, and as varied,
supplemented, amended and/or restated, called the “Revolving Credit Agreement”).
This Note evidences the obligations of the Borrower (a) to repay the principal
amount of the Bid Rate Loan evidenced hereby; (b) to pay interest, as herein
provided, on the principal amount hereof remaining unpaid from time to time; and
(c) to pay other amounts which may become due and payable hereunder or in
connection herewith pursuant to the Revolving Credit Agreement. Reference is
hereby made to the Revolving Credit Agreement (including the Exhibits annexed
thereto) for a complete statement of the terms thereof.

The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.

Pursuant to and upon the terms contained in Section 14 of the Revolving Credit
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be,
or the same may, as provided in said Section 14, automatically become, due and
payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower, excepting only for notice expressly provided for in the
Revolving Credit Agreement.

All computations of interest payable as provided in this Note shall be made by
the Agent on the basis of the actual number of days elapsed divided by 360. The
interest rate in effect from time to time shall be determined in accordance with
the terms of the Revolving Credit Agreement and the provisions of Section 2.9
thereof.

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to

 

Exhibit D-1, page 2



--------------------------------------------------------------------------------

pay to the holder of this Note, upon demand by the holder hereof at any time, in
addition to principal, interest and all (if any) other amounts payable on or in
respect of this Note or the indebtedness evidenced hereby, all court costs and
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note, except for notices expressly provided for in the
Revolving Credit Agreement. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the Courts of the State of New York
sitting in New York County and of any Federal Court located in the Southern
District of New York in connection with any actions or proceedings brought
against the Borrower by the holder hereof arising out of or relating to this
Note. This Note may be executed in any number of counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.

This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.

[Remainder of page intentionally left blank]

 

Exhibit D-1, page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this BID RATE NOTE has been duly executed by the undersigned
on the day and in the year first above written.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:   Boston Properties, Inc., its sole
general partner

 

By:       (SEAL)   Title: Michael LaBelle     Senior Vice President and    
Chief Financial Officer  

 

Exhibit D-1, page 4



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF BID RATE ADVANCE BORROWING NOTICE

 

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Seventh Amended and Restated Revolving Credit
Agreement (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined) dated as of July 26, 2013 among Boston
Properties Limited Partnership, a Delaware limited partnership (the “Borrower”),
the Banks from time to time party thereto, Bank of America, N.A., as Agent,
Fronting Bank and Swingline Lender.

The Banks are invited to make Bid Rate Loans:

 

1. On                                                                          
(a Business Day).

 

2. In an aggregate amount not exceeding                                     
(with any sublimits set forth below).

 

3. Comprised of (select one):

 

¨ Bid Rate Loans based on an Absolute Rate    ¨ Bid Rate Loans based on
Eurocurrency Rate

 

Bid Rate Loan No.

   Interest Period requested    Maximum principal
amount requested    Alternative  Currency
Requested

1

   _______days/mos            

 

  

2

   _______days/mos            

 

  

3

   _______days/mos            

 

  

The Bid Rate Advance requested herein complies with the requirements of the
proviso to the first sentence of §2.9(a) of the Credit Agreement.

The Borrower authorizes the Agent to deliver this Bid Rate Advance Borrowing
Notice to the Banks. Responses by the Banks must be in substantially the form of
Exhibit D-3 to the Credit Agreement and must be received by the Agent by the
time specified in §2.9 of the Credit Agreement for submitting Competitive Bids.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:   Boston Properties, Inc., its sole
general partner   By:         Name:     Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF COMPETITIVE BID

            ,             

 

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Seventh Amended and Restated Revolving Credit
Agreement (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined) dated as of July 26, 2013 among Boston
Properties Limited Partnership, a Delaware limited partnership (the “Borrower”),
the Banks from time to time party thereto, Bank of America, N.A., as Agent,
Fronting Bank and Swingline Lender.

In response to the Bid Rate Advance Borrowing Notice dated             ,
            , the undersigned offers to make the following Bid Rate Loan(s):

 

  1. Borrowing date:                                          
                        (a Business Day).

 

  2. In an aggregate amount not exceeding
                                              (with any sublimits set forth
below).

  3. Comprised of:

 

Bid Rate

Loan No.

   Interest Period
offered      Bid Maximum    Absolute Rate
Bid or Index  Rate
Bid Margin*   Alternative
Currency  Offered

1

     _______days/mos          (-  +) _______%        

 

    

2

     _______days/mos          (-  +) _______%        

 

    

3

     _______days/mos          (-  +) _______%        

 

    

 

* Expressed in multiples of 1/100th of a basis point.

 

Exhibit D-3, page1



--------------------------------------------------------------------------------

Contact Person:                                  Telephone:
                                

 

[LENDER] By:     Name:     Title:    

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Rate Loan No.

  

Principal Amount Accepted

 

  

 

 

  

 

 

  

 

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:  
Boston Properties, Inc., its sole general partner

  By:         Name:     Title:

 

Date:     

 

Exhibit D-3, page 2



--------------------------------------------------------------------------------

EXHIBIT E

CLOSING CERTIFICATE

July         , 2013

Bank of America, N.A.

individually and as Agent, and the other

Banks party to the Credit Agreement described below

 

  RE: Closing Certificate under Seventh Amended and Restated Revolving Credit
Agreement dated as of July                     , 2013 (the “Credit Agreement”)

Ladies and Gentleman:

The undersigned hereby certifies to you, in accordance with the provisions of
§12.17 of the Credit Agreement, that the representations and warranties of the
undersigned contained in the Credit Agreement and in each document and
instrument executed and delivered by the undersigned pursuant to or in
connection therewith are true as of the date hereof and that Borrower has
performed and complied with all covenants and other obligations required to be
performed or complied with by it on or prior to the Closing Date (except as any
of the foregoing may have been waived or deferred in writing by the Agent and
the Banks) and that no Default or Event of Default has occurred and is
continuing on the date hereof.

Unless otherwise defined herein, the terms used in this Closing Certificate have
the meanings described in the Credit Agreement.

Very truly yours,

 

BOSTON PROPERTIES LIMITED PARTNERSHIP, By:   Boston Properties, Inc., its sole
general partner By:       Title:

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount and equal to the percentage
interest identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as, the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1. Assignor:                                                                  

     [Assignor [is] [is not] a Delinquent Bank]

 

2. Assignee:                                                                  

 

3. Borrower: Boston Properties Limited Partnership

 

4. Agent: Bank of America, N.A., as the Agent under the Credit Agreement

 

5. Credit Agreement: Seventh Amended and Restated Revolving Credit Agreement,
dated as of July 26, 2013, among Boston Properties Limited Partnership, the
Banks from time to time party thereto, and Bank of America, N.A., as Agent,
Fronting Bank, and Swingline Lender

 

Exhibit F, page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility

Assigned1

   Aggregate Amount of
Commitment
for all Banks*      Amount of
        Commitment        
Assigned*      Percentage
Assigned of
        Commitment2             CUSIP
         Number            $         $                %   

 

  

 

 

    

 

 

    

 

 

   

 

   $         $             %   

 

  

 

 

    

 

 

    

 

 

   

 

   $         $             %   

 

  

 

 

    

 

 

    

 

 

   

 

 

[7. Trade Date:                     ]3

Effective Date:                     , 20        [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit F, page 2



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

Consented to and Accepted: BANK OF AMERICA, N.A., as Agent By:       Title:

[Consented to:]4

[BOSTON PROPERTIES LIMITED PARTNERSHIP

By:   Boston Properties, Inc., its sole general partner

  By:                                                        (SEAL)     Name:  
  Title:]

 

BANK OF AMERICA, N.A. as

Fronting Bank and Swingline Lender

By:       Title

 

4  To be added only if no Event of Default exists.

 

Exhibit F, page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                                 ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Delinquent Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in §7.4 thereof or delivered pursuant to §8.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent, the Assignor or any other Bank, (vi) it has, independently and
without reliance upon the Agent, the Assignor or any other Bank and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required by Agent to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem

 

 

5 

Describe Credit Agreement at option of Agent.

 

Exhibit F, page 4



--------------------------------------------------------------------------------

appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit F, page 5



--------------------------------------------------------------------------------

EXHIBIT G

COMPLIANCE CERTIFICATE OF AUTHORIZED OFFICER

The undersigned (the “Borrower”) HEREBY CERTIFIES THAT: This Compliance
Certificate is furnished pursuant to §[2.4(f), 10.1, 10.4] of the Seventh
Amended and Restated Revolving Credit Agreement dated as of July 26, 2013 among
the Borrower, Bank of America, N.A., individually and as Agent, and certain
other Banks as provided therein (as the same may be amended from time to time,
the “Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings
described in the Credit Agreement.

[The ratio of Consolidated Total Indebtedness to Consolidated Total Adjusted
Asset Value began to exceed 60% (without exceeding 65%) on                     ,
200        ] [or] [the ratio of Unsecured Consolidated Total Indebtedness to
Consolidated Unencumbered Asset Value began to exceed 60% (without exceeding
65%) on                     , 200        ] [or] [the ratio of Consolidated Total
Indebtedness to Consolidated Total Adjusted Asset Value, which first began to
exceed 60% on                     , 200        , has ceased to exceed 60% as of
                    , 200        ] [or] [the ratio of Unsecured Consolidated
Total Indebtedness to Consolidated Unencumbered Asset Value, which first began
to exceed 60% on                     , 200        , has ceased to exceed 60% as
of                     , 200        ].

Schedule 1 attached hereto sets forth the calculations of the relevant financial
covenants contained in §10.1 and §10.4 of the Credit Agreement after giving
effect to the Indebtedness incurred that brings the leverage ratios above 60%,
which calculations, to the best knowledge and belief of the Authorized Officer
executing and delivering this Compliance Certificate on behalf of the Borrower,
are true, complete and correct.

The Authorized Officer certifies that he/she is authorized to execute and
deliver this Compliance Certificate on behalf of the Borrower.

WITNESS our hands this              day of                     , 20        .

 

BOSTON PROPERTIES LIMITED

PARTNERSHIP

By:  

Boston Properties, Inc., its sole general

partner

By:       Title:

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Seventh Amended and Restated Revolving Credit
Agreement dated as of July 26, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Bank of
America, N.A., individually and as Agent, and certain other Banks from time to
time party thereto.

Pursuant to the provisions of §5.2(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:                              , 20[     ]

 

 

Exhibit H - 1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Seventh Amended and Restated Revolving Credit
Agreement dated as of July 26, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Bank of
America, N.A., individually and as Agent, and certain other Banks from time to
time party thereto.

Pursuant to the provisions of §5.2(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:                              , 20[     ]

 

Exhibit H - 2

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Seventh Amended and Restated Revolving Credit
Agreement dated as of July 26, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Bank of
America, N.A., individually and as Agent, and certain other Banks from time to
time party thereto.

Pursuant to the provisions of §5.2(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:                              , 20[     ]

 

Exhibit H - 3

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Seventh Amended and Restated Revolving Credit
Agreement dated as of July 26, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Bank of
America, N.A., individually and as Agent, and certain other Banks from time to
time party thereto.

Pursuant to the provisions of §5.2(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:                              , 20[     ]

 

Exhibit H - 4

U.S. Tax Compliance Certificate